[exhibit101tokn8-k9x8x202001.jpg]
EXECUTION VERSION CREDIT AGREEMENT dated as of September 4, 2020, among KNOWLES
CORPORATION, KNOWLES LUXEMBOURG INTERNATIONAL S.À R.L. the other BORROWING
SUBSIDIARIES party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent ___________________________ JPMORGAN CHASE BANK,
N.A., BOFA SECURITIES, INC. and SUMITOMO MITSUI BANKING CORPORATION, as Joint
Lead Arrangers and Joint Bookrunners BANK OF AMERICA, N.A. and SUMITOMO MITSUI
BANKING CORPORATION, as Syndication Agents HSBC BANK USA, NATIONAL ASSOCIATION,
KEYBANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION, as Documentation Agents [CS&M C/M 6702-113] [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202002.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms
.......................................................................................
1 SECTION 1.02. Classification of Loans and
Borrowings............................................... 50 SECTION 1.03. Terms
Generally
..................................................................................
50 SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations
............................ 51 SECTION 1.05. Status of Obligations
........................................................................... 53
SECTION 1.06. Exchange Rates; Currency Equivalents
................................................ 53 SECTION 1.07. Timing of
Payment or Performance ..................................................... 54
SECTION 1.08. Times of Day
.......................................................................................
54 SECTION 1.09. Divisions
.............................................................................................
54 SECTION 1.10. Interest Rates; LIBOR Notification
...................................................... 54 SECTION 1.11. Blocking
Regulation
............................................................................ 55
ARTICLE II The Credits SECTION 2.01. Commitments
......................................................................................
56 SECTION 2.02. Loans and Borrowings
......................................................................... 56
SECTION 2.03. Requests for Borrowings
..................................................................... 57 SECTION
2.04. Swingline Loans
..................................................................................
58 SECTION 2.05. Letters of Credit
..................................................................................
60 SECTION 2.06. Funding of Borrowings
........................................................................ 67
SECTION 2.07. Interest Elections
.................................................................................
68 SECTION 2.08. Termination and Reduction of Commitments
....................................... 69 SECTION 2.09. Repayment of Loans;
Evidence of Debt ............................................... 70 SECTION
2.10. [Reserved.]
..........................................................................................
71 SECTION 2.11. Prepayment of Loans
........................................................................... 71
SECTION 2.12. Fees
.....................................................................................................
72 SECTION 2.13. Interest
................................................................................................
73 SECTION 2.14. Alternate Rate of Interest; Illegality
..................................................... 74 SECTION 2.15. Increased
Costs
....................................................................................
77 SECTION 2.16. Break Funding Payments
..................................................................... 78 SECTION
2.17. Taxes
...................................................................................................
79 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
............... 84 SECTION 2.19. Mitigation Obligations; Replacement of Lenders
................................. 85 SECTION 2.20. Defaulting Lenders
..............................................................................
87 SECTION 2.21. Incremental Facilities
.......................................................................... 89
SECTION 2.22. Extension Offers
..................................................................................
93 SECTION 2.23. Borrowing Subsidiaries
....................................................................... 94 -i-
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202003.jpg]
SECTION 2.24. Refinancing Facilities
.......................................................................... 94
ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers
.......................................................................... 98
SECTION 3.02. Authorization; Enforceability
.............................................................. 98 SECTION 3.03.
Governmental Approvals; Absence of Conflicts ..................................
98 SECTION 3.04. Financial Condition; No Material Adverse Change
............................. 99 SECTION 3.05. Properties
............................................................................................
99 SECTION 3.06. Litigation and Environmental Matters
................................................ 100 SECTION 3.07. Compliance
with Laws and Agreements ............................................ 100
SECTION 3.08. Investment Company Status
.............................................................. 100 SECTION 3.09.
Taxes
.................................................................................................
101 SECTION 3.10. ERISA
...............................................................................................
101 SECTION 3.11. Subsidiaries
.......................................................................................
101 SECTION 3.12.
Solvency............................................................................................
101 SECTION 3.13. Disclosure
.........................................................................................
101 SECTION 3.14. Collateral Matters
..............................................................................
102 SECTION 3.15. Federal Reserve Regulations
.............................................................. 102 SECTION 3.16.
Anti-Corruption Laws and Sanctions
................................................. 102 SECTION 3.17. Affected
Financial Institutions
........................................................... 103 ARTICLE IV
Conditions SECTION 4.01. Effective
Date....................................................................................
103 SECTION 4.02. Each Credit Event
..............................................................................
105 SECTION 4.03. Credit Extensions to Borrowing Subsidiaries
..................................... 105 ARTICLE V Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
...................................... 106 SECTION 5.02. Notices of Material
Events................................................................. 108
SECTION 5.03. Existence; Conduct of Business
......................................................... 108 SECTION 5.04.
Payment of Taxes and Other Obligations
........................................... 109 SECTION 5.05. Maintenance of
Properties ................................................................. 109
SECTION 5.06. Insurance
...........................................................................................
109 SECTION 5.07. Books and Records; Inspection and Audit Rights
............................... 109 SECTION 5.08. Compliance with Laws and
Certain Agreements ................................ 110 SECTION 5.09. Use of
Proceeds and Letters of Credit ................................................
110 SECTION 5.10. Further Assurances
............................................................................ 110
-ii- [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202004.jpg]
ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness
......................................................................................
111 SECTION 6.02. Liens
.................................................................................................
114 SECTION 6.03. Fundamental Changes; Business Activities
........................................ 115 SECTION 6.04. Investments, Loans,
Advances, Guarantees and Acquisitions ............. 117 SECTION 6.05. Asset
Sales
........................................................................................
120 SECTION 6.06. Sale/Leaseback Transactions
............................................................. 122 SECTION 6.07.
Hedging Agreements
......................................................................... 122
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
................... 122 SECTION 6.09. Transactions with Affiliates
............................................................... 124 SECTION
6.10. Restrictive Agreements
...................................................................... 125
SECTION 6.11. Interest Coverage Ratio
..................................................................... 126
SECTION 6.12. Total Leverage Ratio
......................................................................... 126
SECTION 6.13. Senior Secured Leverage Ratio
.......................................................... 126 SECTION 6.14.
Liquidity............................................................................................
127 ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent ARTICLE
IX Miscellaneous SECTION 9.01. Notices
..............................................................................................
140 SECTION 9.02. Waivers; Amendments
...................................................................... 141
SECTION 9.03. Expenses; Indemnity; Damage Waiver
.............................................. 145 SECTION 9.04. Successors and
Assigns .....................................................................
147 SECTION 9.05. Survival
.............................................................................................
152 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
.......... 153 SECTION 9.07. Severability
.......................................................................................
154 SECTION 9.08. Right of Setoff
...................................................................................
154 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
.............. 155 SECTION 9.10. Waiver of Jury Trial
.......................................................................... 156
SECTION 9.11. Headings
...........................................................................................
156 SECTION 9.12.
Confidentiality...................................................................................
156 SECTION 9.13. Interest Rate Limitation
..................................................................... 157
SECTION 9.14. Release of Liens and Guarantees
....................................................... 157 SECTION 9.15. USA
PATRIOT Act Notice
............................................................... 158 SECTION
9.16. No Fiduciary Relationship
................................................................. 158 -iii-
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202005.jpg]
SECTION 9.17. Non-Public Information
..................................................................... 158
SECTION 9.18. Judgment Currency
............................................................................ 159
SECTION 9.19. Excluded Swap Obligations
............................................................... 160 SECTION
9.20. Conflicts
............................................................................................
160 SECTION 9.21. Pari Passu Intercreditor Agreements
.................................................. 160 SECTION 9.22. Limit on
CFC Obligations
................................................................. 161 SECTION
9.23. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions...................................................................................
161 SECTION 9.24. Acknowledgement Regarding Any Supported
QFCs.......................... 162 -iv- [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202006.jpg]
SCHEDULES: Schedule 2.01 — Commitments Schedule 2.05A — Existing Letters of
Credit Schedule 2.05B — LC Commitments Schedule 3.11 — Subsidiaries and Joint
Ventures Schedule 6.01 — Existing Indebtedness Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments Schedule 6.10 — Existing Restrictions
EXHIBITS: Exhibit A — Form of Assignment and Assumption Exhibit B — Form of
Borrowing Request Exhibit C-1 — Form of Borrowing Subsidiary Agreement Exhibit
C-2 — Form of Borrowing Subsidiary Termination Exhibit D — Form of Compliance
Certificate Exhibit E — Form of Interest Election Request Exhibit F — Form of
Perfection Certificate Exhibit G — Form of Supplemental Perfection Certificate
Exhibit H-1 — Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes Exhibit H-2 — Form of U.S. Tax
Certificate for Non-U.S. Lenders that are Partnerships for U.S. Federal Income
Tax Purposes Exhibit H-3 — Form of U.S. Tax Certificate for Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit H-4 — Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes -v- [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202007.jpg]
CREDIT AGREEMENT dated as of September 4, 2020 (this “Agreement”), among KNOWLES
CORPORATION, KNOWLES LUXEMBOURG INTERNATIONAL S.À R.L., the other BORROWING
SUBSIDIARIES from time to time party hereto, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. The Company (such term and
each other capitalized term used and not otherwise defined herein having the
meaning set forth in Section 1.01) has requested that the Administrative Agent
and the Lenders extend credit to the Company and the Borrowing Subsidiaries on
the terms set forth herein, and the Administrative Agent and the Lenders whose
signatures appear below have agreed to extend such credit on such terms.
Accordingly, the parties hereto agree as follows: ARTICLE I Definitions SECTION
1.01. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below: “ABR”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
shall bear interest at a rate determined by reference to the Alternate Base
Rate. All ABR Loans and Borrowings shall be denominated in dollars. “Adjusted
LIBO Rate” means, with respect to any LIBOR Borrowing denominated in dollars for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for dollars for such
Interest Period multiplied by (b) the Statutory Reserve Rate. “Administrative
Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors and permitted
assigns in such capacity as provided in Article VIII. Unless the context
requires otherwise, the term “Administrative Agent” shall include any Affiliate
of JPMorgan Chase Bank, N.A. through which JPMorgan Chase Bank, N.A. shall
perform any of its obligations in such capacity hereunder. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affected Financial Institution” means (a) any EEA
Financial Institution or (b) any U.K. Financial Institution. “Affiliate” means,
with respect to a specified Person, another Person that directly or indirectly
Controls or is Controlled by or is under common Control with the Person
specified. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202008.jpg]
2 “Aggregate Designated Currency Revolving Exposure” means, at any time, the sum
of the Dollar Equivalents of (a) the aggregate principal amounts of all
Revolving Loans then outstanding and made in Euro, Pounds Sterling or any other
Designated Currency, (b) the aggregate undrawn amounts of all outstanding
Letters of Credit denominated in Euro, Pounds Sterling or any other Designated
Currency at such time and (c) the aggregate amounts of all LC Disbursements in
respect of any such Letter of Credit that have not yet been reimbursed by or on
behalf of the Borrowers at such time. “Aggregate Designated Currency Revolving
Sublimit” means $100,000,000. “Aggregate Revolving Commitment” means, at any
time, the sum of the Revolving Commitments of all the Revolving Lenders at such
time. “Aggregate Revolving Exposure” means, at any time, the sum of (a) the
Dollar Equivalents of all the Revolving Loans outstanding at such time, (b) the
total LC Exposure at such time and (c) the total Swingline Exposure at such
time. “Agreement” has the meaning set forth in the heading hereof. “Agreement
Currency” has the meaning set forth in Section 9.18(b). “Alternate Base Rate”
means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% per
annum and (c) the Adjusted LIBO Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for a deposit in dollars
with a maturity of one month plus 1% per annum. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the applicable Screen
Rate at approximately 11:00 a.m., London time, on such day for deposits in
dollars with a maturity of one month (or, if the applicable Screen Rate is not
available for a maturity of one month with respect to dollars but is available
for periods both longer and shorter than such period, the Interpolated Screen
Rate as of such time); provided that if such rate shall be less than 0.50% per
annum, such rate shall be deemed to be 0.50% per annum for all purposes of this
Agreement. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.14(b)), then for purposes
of clause (c) above the Adjusted LIBO Rate shall be deemed to be 0.50% per
annum. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. “Alternative Currency” means any currency
other than dollars, Euros or Pounds Sterling. “Ancillary Document” has the
meaning assigned to such term in Section 9.06(b). [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202009.jpg]
3 “Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Creditor” has the
meaning set forth in Section 9.18(b). “Applicable Funding Account” means, as to
each Borrower, the applicable account that shall be specified in a written
notice signed by a Financial Officer of such Borrower and delivered to (and, in
the case of any account located outside the United States, reasonably approved
by) the Administrative Agent. “Applicable Percentage” means, at any time, with
respect to any Revolving Lender, the percentage of the Aggregate Revolving
Commitment represented by such Lender’s Revolving Commitment at such time;
provided that, for purposes of Section 2.19 when a Defaulting Lender that is a
Revolving Lender shall exist, the term “Applicable Percentage” shall mean, at
any such time, with respect to any Revolving Lender, the percentage of the
Aggregate Revolving Commitments (disregarding such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment at such time. If
all the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination. “Applicable
Rate” means, for any day, (a) with respect to any Incremental Term Loan of any
Series, the rate per annum specified in the Incremental Facility Agreement
establishing the Incremental Term Commitments of such Series and (b) with
respect to any ABR Loan, LIBOR Loan or EURIBOR Loan that is a Revolving Loan or
a Swingline Loan, or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “ABR Spread”, “LIBOR
and EURIBOR Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Total Leverage Ratio as of the end of the fiscal quarter of the Company for
which consolidated financial statements have theretofore been most recently
delivered pursuant to Section 5.01(a) or 5.01(b); provided that, for purposes of
clause (b), until the initial delivery after the Effective Date of consolidated
financial statements pursuant to Section 5.01(a) or 5.01(b), the Applicable Rate
shall be based on the rates per annum set forth in Category 3: LIBOR and Total
Leverage ABR Commitment Fee Total Leverage EURIBOR Ratio Spread Rate Ratio
Spread Category 1 < 0.75 to 1.00 0.50% 1.50% 0.225% Category 2 > 0.75 to 1.00
0.75% 1.75% 0.250% < 1.50 to 1.00 [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202010.jpg]
4 Category 3 > 1.50 to 1.00 1.00% 2.00% 0.300% < 2.25 to 1.00 Category 4 > 2.25
to 1.00 1.25% 2.25% 0.350% < 3.00 to 1.00 Category 5 > 3.00 to 1.00 1.50% 2.50%
0.375% For purposes of the foregoing, each change in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the Business Day following the date of
delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of
the consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Rate shall be based on the rates
per annum set forth in Category 5 if the Company fails to deliver the
consolidated financial statements required to be delivered pursuant to Section
5.01(a) or 5.01(b) or any Compliance Certificate required to be delivered
pursuant to Section 5.01(c), in each case within the time periods specified
herein for such delivery, during the period commencing on and including the day
of the occurrence of a Default resulting from such failure and until the
delivery thereof. “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in commercial loans
and similar extensions of credit in the ordinary course of its activities and
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc. and Sumitomo
Mitsui Banking Corporation, in their capacities as joint lead arrangers and
joint bookrunners for the credit facilities provided for herein. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee, with the consent of any Person whose consent is required by
Section 9.04, and accepted by the Administrative Agent, in the form of Exhibit A
or any other form approved by the Administrative Agent. “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable
Resolution Authority in respect of any liability of an Affected Financial
Institution. “Bail-In Legislation” means (a) with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law,
regulation, rule or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202011.jpg]
5 or failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings). “Bankruptcy Event” means, with respect to any Person, that such
Person has become the subject of a voluntary or involuntary bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority; provided, however, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate or the EURIBO Rate, as the case may be, for
syndicated credit facilities denominated in the applicable currency and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 0.50% per annum, the Benchmark Replacement will
be deemed to be 0.50% per annum for all the purposes of this Agreement; provided
further that any such Benchmark Replacement shall be administratively feasible
as determined by the Administrative Agent in its reasonable discretion (in
consultation with the Company). “Benchmark Replacement Adjustment” means the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero), that has been
selected by the Administrative Agent and the Company giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate or the EURIBO Rate, as the case may be, with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate or the EURIBO Rate, as the case may be, with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities
denominated in the applicable currency at such time. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202012.jpg]
6 “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate”, the definition of
“Foreign Currency Overnight Rate”, the definition of “Interest Period”, timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent determines in its
reasonable discretion after consultation with the Company may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
reasonably determines that adoption of any portion of such market practice is
not administratively feasible or if the Administrative Agent reasonably
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines, after consultation with the Company, is reasonably necessary
in connection with the administration of this Agreement). “Benchmark Replacement
Date” means the earlier to occur of the following events with respect to the
LIBO Rate or the EURIBO Rate, as the case may be: (a) in the case of clause (a)
or (b) of the definition of “Benchmark Transition Event”, the later of (i) the
date of the public statement or publication of information referenced therein
and (ii) the date on which the administrator of the applicable Screen Rate
permanently or indefinitely ceases to provide the applicable Screen Rate; or (b)
in the case of clause (c) of the definition of “Benchmark Transition Event”, the
date of the public statement or publication of information referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate, as the case
may be: (a) a public statement or publication of information by or on behalf of
the administrator of the applicable Screen Rate announcing that such
administrator has ceased or will cease to provide the applicable Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the applicable Screen Rate; (b) a public statement or publication of information
by the regulatory supervisor for the administrator of the applicable Screen
Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for the applicable Screen Rate, a resolution authority
with jurisdiction over the administrator for the applicable Screen Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the applicable Screen Rate, in each case which states that the
administrator of the applicable Screen Rate has ceased or will cease to provide
the applicable Screen Rate permanently or indefinitely, provided that, at the
time of such [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202013.jpg]
7 statement or publication, there is no successor administrator that will
continue to provide the applicable Screen Rate; and/or (c) a public statement or
publication of information by the regulatory supervisor for the administrator of
the applicable Screen Rate announcing that the applicable Screen Rate is no
longer representative. “Benchmark Transition Start Date” means (a) in the case
of a Benchmark Transition Event, the earlier of (i) the applicable Benchmark
Replacement Date and (ii) if such Benchmark Transition Event is a public
statement or publication of information of a prospective event, the 90th day (or
such earlier date as the Administrative Agent and the Company shall agree) prior
to the expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than 90
days after such statement or publication, the date of such statement or
publication) and (b) in the case of an Early Opt-in Election, the date specified
by the Administrative Agent, the Company or the Required Lenders, as applicable,
by notice to the Company (in the case of such notice by the Administrative Agent
or the Required Lenders), the Administrative Agent (in the case of such notice
by the Company or the Required Lenders) and the Lenders. “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBO Rate or the
EURIBO Rate, as the case may be, and solely to the extent that such rate has not
been replaced with a Benchmark Replacement, the period (a) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate or the EURIBO Rate, as the case may be,
for all purposes hereunder in accordance with Section 2.14 and (b) ending at the
time that a Benchmark Replacement has replaced the LIBO Rate or the EURIBO Rate,
as the case may be, for all purposes hereunder pursuant to Section 2.14.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation. “Beneficial
Ownership Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan” means any of
(a) an “employee benefit plan” (as defined in ERISA) that is subject to Title I
of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or
(c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”. “BHC Act Affiliate” means,
with respect to any Person, an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. § 1841(k)) of such Person. “Board of
Governors” means the Board of Governors of the Federal Reserve System of the
United States of America. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202014.jpg]
8 “Borrowers” mean the Company and the Borrowing Subsidiaries. “Borrowing” means
(a) Loans of the same Class, Type and currency made, converted or continued on
the same date and to the same Borrower and, in the case of LIBOR Loans and
EURIBOR Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan. “Borrowing Minimum” means (a) in the case of a Borrowing
denominated in dollars, $1,000,000, (b) in the case of a Borrowing denominated
in Euros, €1,000,000, (c) in the case of a Borrowing denominated in Pounds
Sterling, £1,000,000 and (d) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is
an integral multiple of 100,000 units of such currency and that has a Dollar
Equivalent in excess of $1,000,000. “Borrowing Multiple” means (a) in the case
of a Borrowing denominated in dollars, $1,000,000, (b) in the case of a
Borrowing denominated in Euros, €1,000,000, (c) in the case of a Borrowing
denominated in Pounds Sterling, £1,000,000 and (d) in the case of a Borrowing
denominated in any Alternative Currency, the smallest amount of such Alternative
Currency that is an integral multiple of 100,000 units of such currency and that
has a Dollar Equivalent in excess of $1,000,000. “Borrowing Request” means a
request by a Borrower for a Borrowing in accordance with Section 2.03 or 2.04,
as applicable, which shall be in the form of Exhibit B or any other form
approved by the Administrative Agent. “Borrowing Subsidiary” means, at any time,
(a) the Luxembourg Borrower and (b) any other Subsidiary that has been
designated by the Company as a Borrowing Subsidiary pursuant to Section 2.23,
other than any Subsidiary that has ceased to be a Borrowing Subsidiary as
provided in Section 2.23. “Borrowing Subsidiary Agreement” means a Borrowing
Subsidiary Agreement substantially in the form of Exhibit C-1. “Borrowing
Subsidiary Termination” means a Borrowing Subsidiary Termination substantially
in the form of Exhibit C-2. “Business Day” means any day that is not a Saturday,
Sunday or other day on which commercial banks in New York City are authorized or
required by law to remain closed; provided that (a) when used in connection with
a LIBOR Loan in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in such currency in the
London interbank market and (b) when used in connection with a EURIBOR Loan, the
term “Business Day” shall also exclude any day that is not a TARGET Operating
Day. “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202015.jpg]
9 Person under GAAP; the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP, and the final maturity of
such obligations shall be the date of the last payment of such amounts due under
such lease (or other arrangement) prior to the first date on which such lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or a penalty. For purposes of Section 6.02 and the definition of the
term “Priority Indebtedness”, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee. “CFC” means (a) each Person that is a “controlled
foreign corporation” for purposes of the Code, (b) each subsidiary of any such
controlled foreign corporation and (c) any Domestic Subsidiary that is
considered to be a “disregarded entity” for U.S. federal income tax purposes
that owns (directly or indirectly) no material assets other than Equity
Interests and debt interests of one or more such controlled foreign
corporations. “Change in Control” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder),
excluding any employee benefit plan of the Company or its Subsidiaries, and any
Person acting as a trustee, agent or other fiduciary or administrator of any
such plan, of Equity Interests in the Company representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Company; or (b) persons who were (i) directors of the Company
on the Effective Date, (ii) nominated, appointed or approved for consideration
for election by the board of directors of the Company or (iii) appointed or
elected by directors who were directors of the Company on the Effective Date or
were nominated, appointed or approved as provided in clause (ii) above, ceasing
to occupy a majority of the seats (excluding vacant seats) on the board of
directors of the Company. “Change in Law” means the occurrence, after the date
of this Agreement, of any of the following: (a) the adoption or taking effect of
any rule, regulation, treaty or other law, (b) any change in any rule,
regulation, treaty or other law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall for
all purposes of this Agreement be deemed to be a “Change in Law” (and, for
purposes of the proviso in Section 2.15(a), a Change in Law that shall have
occurred after the date on which each Lender shall have become a Lender),
regardless of the date enacted, adopted, promulgated or issued. “Charges” has
the meaning set forth in Section 9.13. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202016.jpg]
10 “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Incremental Term
Loans of any Series, Revolving Loans or Swingline Loans, (b) any Commitment,
refers to whether such Commitment is an Incremental Term Commitment of any
Series or a Revolving Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class. Additional Classes of
Loans, Borrowings, Commitments and Lenders may be established pursuant to
Sections 2.21, 2.22 and 2.24. “Code” means the United States Internal Revenue
Code of 1986. “Collateral” means the Pledged Equity Interests and any and all
other assets on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations. “Collateral Agreement” means
the Guarantee and Collateral Agreement dated as of the date hereof, among the
Company, the other Guarantors and the Administrative Agent, together with all
supplements thereto. “Collateral and Guarantee Requirement” means, at any time,
the requirement that: (a) the Administrative Agent shall have received from the
Company and each Designated Subsidiary either (i) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Effective Date, a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, together with
documents and opinions of the type referred to in clauses (b) and (c) of Section
4.01, with respect to such Designated Subsidiary; (b) all Equity Interests
(including equity interests in Subsidiaries) owned by or on behalf of any
Guarantor shall have been pledged pursuant to the Collateral Agreement and, in
the case of Equity Interests in any Foreign Subsidiary, where the Administrative
Agent so requests in connection with the pledge of such Equity Interests, a
Foreign Pledge Agreement (provided that (i) the Guarantors shall not be required
to pledge voting Equity Interests in any first-tier CFC in excess of the amount
of such Equity Interests constituting 65% of the total combined voting power of
all classes of Equity Interests entitled to vote and (ii) no Subsidiary shall be
required to pledge any Equity Interests (or any other assets) owned by a CFC),
and the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank; (c) all documents and
instruments, including Uniform Commercial Code financing statements, required by
applicable law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202017.jpg]
11 intended to be created by the Security Documents and perfect such Liens to
the extent required by, and with the priority required by, the Security
Documents, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording; and (d) each
Guarantor shall have obtained all consents and approvals required to be obtained
by it in connection with the execution and delivery of all Security Documents to
which it is a party, the performance of its obligations thereunder and the
granting by it of the Liens thereunder. The foregoing definition shall not
require the creation or perfection of pledges of or security interests in, legal
opinions or other deliverables with respect to, particular assets of the
Guarantors, or the provision of a Guarantee by any Subsidiary, if and for so
long as the Administrative Agent, in consultation with the Company, determines
that the cost of creating or perfecting such pledges or security interests in
such assets, legal opinions or other deliverables in respect of such assets, or
providing such Guarantee (taking into account any adverse tax consequences to
the Company and its Subsidiaries), shall be excessive in view of the benefits to
be obtained by the Lenders therefrom. The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in, or
the delivery of legal opinions or other deliverables with respect to, particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired or Subsidiaries
formed or acquired after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents. “Commitment” means a Revolving Commitment,
an Incremental Term Commitment of any Series or any combination thereof (as the
context requires). “Commitment Letter” means that certain Commitment Letter
dated August 19, 2020, among the Company, JPMorgan Chase Bank, N.A., Bank of
America, N.A. and BofA Securities, Inc. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § et seq.), as amended from time to time, and
any successor statute. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein that is distributed to the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to Section 9.01,
including through the Platform. “Company” means Knowles Corporation, a Delaware
corporation. “Compliance Certificate” means a Compliance Certificate in the form
of Exhibit D or any other form approved by the Administrative Agent. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202018.jpg]
12 “Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with: (a) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; or (b) if, and to the extent
that, the Administrative Agent reasonably determines (in consultation with the
Company) that Compounded SOFR cannot be determined in accordance with clause (a)
above, then the rate, or methodology for this rate, and conventions for this
rate that the Administrative Agent determines in its reasonable discretion (in
consultation with the Company) are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for syndicated
credit facilities denominated in the applicable currency at such time; provided
that if the Administrative Agent reasonably determines (in consultation with the
Company) that any such rate, methodology or convention determined in accordance
with clause (a) or (b) above is not administratively feasible for the
Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement”.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated August 2020, relating to the credit facilities provided for
herein. “Consolidated Cash Interest Expense” means for any period for which such
amount is being determined (without duplication of any payment), (a)
Consolidated Interest Expense for such period, but only to the extent paid in
cash in such period, plus (b) amounts paid in cash during such period in respect
of amounts that were (or would have been) included in Consolidated Interest
Expense during any prior period, plus (c) amounts paid in cash during such
period in respect of amounts that will be included in Consolidated Interest
Expense during any future period. If during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Cash Interest Expense for such period shall be
calculated after giving pro forma effect thereto in accordance with Section
1.04(b). “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period, plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202019.jpg]
13 (ii) provision for federal, state, local and foreign income tax (or similar
Taxes in lieu of income tax) expensed during such period including, in each
case, arising out of Tax examinations, (iii) all amounts attributable to
depreciation and amortization of assets for such period, (iv) any noncash items
decreasing Consolidated Net Income for such period, (v) any (A) extraordinary
charges for such period and (B) non- recurring or unusual charges for such
period (including, in the case of clauses (A) and (B), those resulting from
legal settlements, fines, judgments or orders), (vi) any losses for such period
attributable to early extinguishment of Indebtedness or obligations under any
Hedging Agreement, (vii) any unrealized losses for such period attributable to
the application of “mark to market” accounting in respect of Hedging Agreements,
(viii) the cumulative effect for such period of a change in accounting
principles, (ix) restructuring charges, costs, expenses and reserves or
increases to existing reserves (including those consisting of charges, costs,
expenses, reserves or increases associated with increasing the value of acquired
inventory under GAAP, severance costs, relocation costs, integration costs,
other business optimization costs, expenses or reserves, signing costs,
retention or completion bonuses, transition costs, costs related to the closure
or consolidation of facilities or curtailments, new systems design and
implementation costs and modifications to pension and post- retirement employee
benefit plans (including any settlement of pension liabilities)), (x) costs or
expenses related to (A) the Transactions (as defined in the Existing Credit
Agreement and in this Agreement) and (B) any issuance of Equity Interests, any
Investment, acquisition or Disposition outside the ordinary course of business,
casualty or condemnation events, recapitalizations or the incurrence, extension,
renewal, refinancing, repayment, prepayment, exchange of Indebtedness permitted
to be incurred hereunder and any amendment or modification to the terms of any
of the foregoing transactions, (xi) [Reserved.] [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202020.jpg]
14 (xii) charges, costs or expenses or any reserve with respect thereto to the
extent (A) actually reimbursed or (B) reimbursable pursuant to any insurance,
indemnification or reimbursement provisions or similar agreements; provided
that, in the case of clause (B), the Company reasonably expects to receive
reimbursement for such charges, costs or expenses in any of the next four fiscal
quarters following the accrual of such charges, costs, expenses or reserve (it
being understood that to the extent not actually so reimbursed within such four
fiscal quarters, such charges, costs or expenses shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters), and (xiii) earn-out
obligations incurred in connection with any acquisition permitted under Section
6.04 and paid or accrued during such period; provided that (A) any cash payment
made with respect to any noncash items added back in computing Consolidated
EBITDA for any prior period pursuant to clause (a)(iv) above shall be subtracted
in computing Consolidated EBITDA for the period in which such cash payment is
made and (B) the aggregate adjustments in any period of four consecutive fiscal
quarters of the Company attributable to cash items under clauses (a)(v)(B),
(a)(ix) and (a)(x)(B) shall not account for more than 15% of Consolidated EBITDA
for such period; and minus; (b) without duplication and to the extent included
in determining such Consolidated Net Income, (i) any extraordinary,
non-recurring or unusual income or gains for such period, (ii) any noncash
income or gains for such period, (iii) any gains for such period attributable to
the early extinguishment of Indebtedness or obligations under any Hedging
Agreement, (iv) any unrealized gains for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements, and
(v) the cumulative effect for such period of a change in accounting principles;
provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets (including
asset retirement costs or returned surplus assets of any employee benefit plan)
outside the ordinary course of business by the Company or any of its
consolidated Subsidiaries. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202021.jpg]
15 extent such amounts are, in the reasonable judgment of a Financial Officer of
the Company, attributable to any Subsidiary that is not wholly owned by the
Company, shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Interest Expense” means, for any period for which such amount is
being determined, total interest expense (including that properly attributable
to capital leases in accordance with GAAP and amortization of debt discount and
debt issuance costs) of the Company on a consolidated basis in accordance with
GAAP, including all capitalized interest, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financings and net costs under interest rate protection agreements (including
amortization of discount), all as determined on a consolidated basis in
accordance with GAAP. If during such period the Company or any Subsidiary shall
have consummated a Material Acquisition or a Material Disposition, Consolidated
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b). “Consolidated Net Income”
means, for any period, the consolidated net income or loss of the Company for
such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income of any Person (other than
the Company) that is not a consolidated Subsidiary except to the extent of the
amount of cash dividends or similar cash distributions actually paid by such
Person to the Company or, subject to clause (b) below, any other consolidated
Subsidiary during such period, and (b) the income or loss of, and any amounts
referred to in clause (a) above paid to, any consolidated Subsidiary that is not
wholly owned by the Company to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated Subsidiary.
“Consolidated Total Assets” means, at any time, the aggregate assets of the
Company and its consolidated Subsidiaries at such time, determined on a
consolidated basis in accordance with GAAP. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Corresponding Tenor” with respect to a Benchmark
Replacement means a tenor (including overnight) having approximately the same
length (disregarding business day adjustment) as the applicable tenor for the
applicable Interest Period with respect to the LIBO Rate or the EURIBO Rate, as
the case may be. “Covered Entity” means (a) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202022.jpg]
16 term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b)
or (c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b). “Covered Party” has the meaning assigned to it in
Section 9.24. “Credit Party” means the Administrative Agent, each Issuing Bank,
the Swingline Lender and each other Lender. “Default” means any event or
condition that constitutes, or upon notice, lapse of time or both would
constitute, an Event of Default. “Default Right” has the meaning assigned to
that term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81,
47.2 or 382.1, as applicable. “Defaulting Lender” means any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, (i)
to fund any portion of its Loans, (ii) to fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) to pay to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party or the Company made in good faith to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s or the
Company’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent and the Company, or (d) has become the subject of a
Bankruptcy Event or a Bail-In Action unless in the case of any Lender subject to
this clause (d), the Company and the Administrative Agent shall each have
determined that such Lender intends, and has all approvals required to enable it
(in form and substance satisfactory to each of the Company and the
Administrative Agent), to continue to perform its obligations as a Lender
hereunder; provided that no Lender shall be deemed to be a Defaulting Lender
solely by virtue of (A) the ownership or acquisition of any Equity Interest in
such Lender or its parent by any Governmental Authority or (B) in the case of
any Lender or parent company which is a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed; provided that such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202023.jpg]
17 writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contract or agreement
to which such Lender is a party. “Designated Currency” means (a) Euro, (b)
Pounds Sterling and (c) any other currency other than dollars (i) that is freely
transferable and convertible into dollars in the London interbank market, (ii)
for which LIBO Rates can be determined as provided in the definition of “LIBO
Rate” and (iii) that has been designated by the Administrative Agent as a
Designated Currency at the request of the Company and with the consent of each
Issuing Bank and each Revolving Lender. “Designated Subsidiary” means each
Subsidiary other than (a) any Subsidiary that is not a Material Subsidiary and
(b) any Subsidiary that is a CFC. “Disposition” has the meaning set forth in
Section 6.05. “Dispose” has the meaning correlative thereto. “Disqualified
Equity Interest” means, with respect to any Person, any Equity Interest in such
Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition: (a)
matures or is mandatorily redeemable (other than solely for Equity Interests in
such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise; (b) is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or (c) is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by the Company or any Subsidiary, in whole or in part, at the
option of the holder thereof; in each case, on or prior to the date 91 days
after the latest Maturity Date (determined as of the date of issuance thereof
or, in the case of any such Equity Interests outstanding on the date hereof, the
date hereof); provided, however, that (i) if such Equity Interest matures, or is
redeemable, convertible, exchangeable or required to be repurchased in part,
only such part shall constitute Disqualified Equity Interests, (ii) an Equity
Interest in any Person that would not constitute a Disqualified Equity Interest
but for terms thereof giving holders thereof the right to require such Person to
redeem or purchase such Equity Interest upon the occurrence of an “asset sale”
or a “change of control” (or similar event, however denominated) shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202024.jpg]
18 of all Letters of Credit and the termination or expiration of the Commitments
and (iii) an Equity Interest in any Person that is issued to any director,
officer, employee, member of management, manager or consultant or to any plan
for the benefit of such Persons or by any such plan to such Persons shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that none of the Permitted
Convertible Notes, the Existing Senior Notes or the Permitted Convertible Notes
Hedging Agreements shall constitute Disqualified Equity Interests of the
Company. “Dollar Equivalent” of any amount means, at the time of determination,
(a) if such amount is expressed in dollars, such amount and (b) if such amount
is expressed in a currency other than dollars, the equivalent of such amount in
dollars determined by the Administrative Agent pursuant to Section 1.06(a) using
the Exchange Rate with respect to such currency at the time in effect under the
provisions of Section 1.06(a). “dollars” or “$” refers to lawful money of the
United States of America. “Domestic Subsidiary” means any Subsidiary
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia. “Early Opt-in Election” means the
occurrence of: (a) (i) a determination by the Administrative Agent or the
Company or (ii) a notification by the Required Lenders to the Administrative
Agent (with a copy to the Company) that the Required Lenders have determined
that syndicated credit facilities denominated in the applicable currency being
executed at such time, or that include language similar to that contained in
Section 2.14(b) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate or the EURIBO Rate,
as the case may be, and (b) (i) the election by the Administrative Agent or the
Company or (ii) the election by the Required Lenders to declare that an Early
Opt-in Election has occurred in accordance with clause (a) above and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders, by the Company of written notice of
such election to the Administrative Agent or by the Required Lenders of written
notice of such election to the Administrative Agent (with a copy to the
Company). “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country that is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country that is a parent of an institution described in clause (a) above
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) above and is subject
to consolidated supervision with its parent. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202025.jpg]
19 “EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Date” means the date on which the conditions specified in Section 4.01 are
satisfied (or waived in accordance with Section 9.02). “Electronic Signature”
means an electronic sound, symbol or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record. “Eligible Assignee” means (a) a
Lender, (b) an Affiliate of a Lender, (c) an Approved Fund and (d) any other
Person, other than, in each case, a natural person (or, a holding company,
investment vehicle or trust solely for, or owned and operated solely for the
primary benefit of, a natural person with the intent and purpose of evading the
natural person restriction of this clause (d)), a Defaulting Lender, or the
Company or any Subsidiary. “Environmental Laws” means all rules, regulations,
codes, ordinances, judgments, orders, decrees, directives and other laws, and
all injunctions or legally binding agreements, issued, promulgated by or entered
into with any Governmental Authority and relating in any way to the environment,
to preservation or reclamation of natural resources, or to related health or
safety matters. “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties and indemnities), resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the presence, Release or threatened
Release of any Hazardous Materials or (e) any legally enforceable contract or
agreement pursuant to which liability is assumed by imposed on the Company or
any Subsidiary with respect to any of the foregoing. “Equity Interests” means
shares of capital stock, partnership interests, membership interests, or other
comparable ownership interests, whether voting or nonvoting, in a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into any such Equity Interests);
provided that the Permitted Convertible Notes Hedging Agreements shall not
constitute Equity Interests of the Company. “ERISA” means the Employee
Retirement Income Security Act of 1974. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202026.jpg]
20 “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code. “ERISA Event” means (a) any
“reportable event”, as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the
30-day notice period is waived), (b) any failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each case whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or (h) the receipt by the Company or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Company or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “EURIBO Rate” means, with respect to any EURIBOR Borrowing
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day. “EURIBOR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the EURIBO Rate. “Euro” or “€”
means the single currency unit of the member States of the European Community
that adopt or have adopted the Euro as their lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
“Events of Default” has the meaning set forth in Article VII. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202027.jpg]
21 “Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any Designated Currency, the rate at which such Designated
Currency may be exchanged into dollars on such day as last provided (either by
publication or as may otherwise be provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (determined based on New York City
time) immediately preceding such day of determination (or, if any such source
ceases to be available or ceases to provide such rate of exchange, as last
provided by such other publicly available information service that provides such
rate of exchange at such time as shall be selected by the Administrative Agent
from time to time in its reasonable discretion). Notwithstanding the foregoing
provisions of this definition or the definition of the term “Dollar Equivalent”,
each Issuing Bank may, solely for purposes of computing the fronting fees owed
to it under Section 2.12(b), compute the Exchange Rate for purposes of
determining the LC Exposure attributable to any Letter of Credit issued by it
that is denominated in a Designated Currency by reference to exchange rates
determined using any reasonable method customarily employed by it for such
purpose. “Exchange Rate Date” means (a) with respect to any Revolving Loan
denominated in any Designated Currency, each of (i) the date of the commencement
of the initial Interest Period therefor and (ii) the date of the commencement of
each subsequent Interest Period therefor and (b) with respect to any Letter of
Credit denominated in a Designated Currency, each of (i) the date on which such
Letter of Credit is issued, (ii) the last Business Day of each subsequent fiscal
quarter commencing after the date of issuance of such Letter of Credit and (iii)
the date of any amendment of such Letter of Credit that has the effect of
increasing the amount thereof. “Excluded Swap Obligation” means, with respect to
any Subsidiary Loan Party, any Swap Obligation if, and to the extent that, the
Guarantee by such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor becomes effective with respect to such related Swap
Obligation. “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202028.jpg]
22 Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA; provided, that, for the avoidance of doubt, for purposes of
clause (b)(i), in the case of an interest in a Loan acquired pursuant to the
funding of a Commitment, such Lender shall be treated as acquiring such interest
on the date such Lender acquired an interest in the Commitment pursuant to which
such Loan was funded. “Existing Credit Agreement” means the Revolving Credit
Facility Agreement dated as of October 11, 2017, among the Company, the
Luxembourg Borrower, the other Borrowing Subsidiaries party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as in
effect immediately prior to the Effective Date. “Existing Letter of Credit”
means (a) each letter of credit issued for the account of the Company that is
outstanding on the Effective Date and is listed on Schedule 2.05A and (b) any
letter of credit that is issued by any Issuing Bank for the account of any
Borrower or any Subsidiary and, subject to compliance with the requirements set
forth in Section 2.05 as to the currency thereof, maximum LC Exposure and
expiration of Letters of Credit, is designated as an “Existing Letter of Credit”
by written notice thereof by the Company and such Issuing Bank to the
Administrative Agent (which notice shall contain a representation and warranty
by the Company as of the date thereof that the conditions precedent set forth in
Sections 4.02(a) and 4.02(b) shall be satisfied immediately after giving effect
to such designation). “Existing Senior Notes” means the Company’s 3.25%
Convertible Senior Notes due November 1, 2021 in the aggregate original
principal amount of $172,500,000. “Existing Senior Notes Repayment” has the
meaning set forth in the definition of the term “Revolving Maturity Date”.
“Extending Lender” has the meaning set forth in Section 2.22(a). “Extension
Agreement” means an Extension Agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Company, among the Company, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.22. “Extension Offer” has the meaning
set forth in Section 2.22(a). “Extension Permitted Amendment” means an amendment
to this Agreement and the other Loan Documents, effected in connection with an
Extension [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202029.jpg]
23 Offer pursuant to Section 2.22, providing for an extension of the Maturity
Date applicable to the Extending Lenders’ Loans and/or Commitments of the
applicable Extension Request Class (such Loans or Commitments being referred to
as the “Extended Loans” or “Extended Commitments”, as applicable) and, in
connection therewith, (a) an increase or decrease in the rate of interest
accruing on such Extended Loans, (b) in the case of Extended Loans that are
Incremental Term Loans of any Class, a modification to any scheduled
amortization applicable thereto, provided that the weighted average life to
maturity of such Extended Loans shall be no shorter than the remaining weighted
average life to maturity (determined at the time of such Extension Offer) of the
Incremental Term Loans of such Class, (c) a modification of voluntary or
mandatory prepayments applicable thereto (including prepayment premiums and
other restrictions thereon), provided that in the case of Extended Loans that
are Incremental Term Loans, such requirements may provide that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Class, but may not provide for prepayment requirements that
are more favorable than those applicable to the Loans of the applicable
Extension Request Class, (d) an increase in the fees payable to, or the
inclusion of new fees to be payable to, the Extending Lenders in respect of such
Extension Offer or their Extended Loans or Extended Commitments and/or (e) an
addition of any affirmative or negative covenants applicable to the Company and
its Subsidiaries, provided that any such additional covenant with which the
Company and its Subsidiaries shall be required to comply prior to the latest
Maturity Date in effect immediately prior to such Extension Permitted Amendment
for the benefit of the Extending Lenders providing such Extended Loans or
Extended Commitments shall also be for the benefit of all other Lenders.
“Extension Request Class” has the meaning set forth in Section 2.22(a). “FATCA”
means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
with respect to the foregoing. “Federal Funds Effective Rate” means, for any
day, the rate calculated by the NYFRB based on such day’s federal funds
transactions by depository institutions (as determined in such manner as shall
be set forth on the NYFRB Website from time to time) and published on the next
succeeding Business Day by the NYFRB as the effective federal funds rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement. “Fee Letters” means (a) the fee
letter between the Company and JPMorgan Chase Bank, N.A. dated August 19, 2020,
(b) the fee letter among the Company, Bank of America, N.A. and BofA Securities,
Inc. dated August 19, 2020 and (c) the fee letter between the Company and
Sumitomo Mitsui Banking Corporation dated September 4, 2020. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202030.jpg]
24 “Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller (or other Person
with equivalent responsibilities to any of the foregoing Persons) of such
Person. “Foreign Currency Overnight Rate” means, for any day, with respect to
any amount denominated in any Designated Currency, (a) a rate per annum equal to
the London interbank offered rate as administrated by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for overnight deposits in such Designated Currency as displayed on the
applicable Reuters screen page (currently LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, on such day or (b) if the
rate referred to above is not available for such currency, a rate per annum at
which overnight deposits in such currency would be offered on such day in the
Relevant Interbank Market, as such rate is determined by the applicable Issuing
Bank or the Administrative Agent, as applicable, by such means as the applicable
Issuing Bank or the Administrative Agent shall determine to be reasonable;
provided that, if the Foreign Currency Overnight Rate as so determined would be
less than 0.50% per annum, the Foreign Currency Overnight Rate will be deemed to
be 0.50% per annum for all purposes of this Agreement. “Foreign Lender” means
(a) if the applicable Borrower is a U.S. Person, a Lender, with respect to such
Borrower, that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. “Foreign Pledge Agreement” means a pledge
or charge agreement granting a Lien on Equity Interests in a Foreign Subsidiary
to secure the Secured Obligations, governed by the law of the jurisdiction of
organization of such Foreign Subsidiary and in form and substance reasonably
satisfactory to the Administrative Agent and the Company. “Foreign Subsidiary”
means any Subsidiary that is not a Domestic Subsidiary. “GAAP” means generally
accepted accounting principles in the United States of America, applied in
accordance with the consistency requirements thereof. “Governmental Approvals”
means all authorizations, consents, approvals, permits, licenses and exemptions
of and registrations with Governmental Authorities. “Governmental Authority”
means the government of the United States of America, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202031.jpg]
25 functions of or pertaining to government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank). “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business or customary indemnity obligations. The amount, as of any date of
determination, of any Guarantee shall be the stated or determinable principal or
other amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Company)).
“Guarantors” means the Company and the Subsidiary Loan Parties. “Hazardous
Materials” means all explosive, radioactive, hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law. “Hedging Agreement” means any agreement with respect to any
swap, forward, future or derivative transaction, or any option or similar
agreement, involving, or settled by reference to, one or more rates, currencies,
commodities, prices of equity or debt securities or instruments, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value, or any similar transaction or combination of the foregoing
transactions. The “amount” or “principal amount” of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time. “IBA” has the meaning set forth
in Section 1.10. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202032.jpg]
26 “Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment. “Incremental Facility Agreement” means an
Incremental Facility Agreement, in form and substance reasonably satisfactory to
the Administrative Agent and the Company, among the Company, the Administrative
Agent and one or more Incremental Lenders, establishing Incremental Term
Commitments of any Series or Incremental Revolving Commitments and effecting
such other amendments hereto and to the other Loan Documents as are contemplated
by Section 2.21. “Incremental Lender” means an Incremental Revolving Lender or
an Incremental Term Lender. “Incremental Revolving Commitment” means, with
respect to any Lender, the commitment, if any, of such Lender, established
pursuant to an Incremental Facility Agreement and Section 2.21, to make
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Exposure under such Incremental
Facility Agreement. “Incremental Revolving Lender” means a Lender with an
Incremental Revolving Commitment. “Incremental Term Commitment” means, with
respect to any Lender, the commitment, if any, of such Lender, established
pursuant an Incremental Facility Agreement and Section 2.21, to make Incremental
Term Loans of any Series hereunder, expressed as an amount representing the
maximum principal amount of the Incremental Term Loans of such Series to be made
by such Lender. “Incremental Term Lender” means a Lender with an Incremental
Term Commitment or an outstanding Incremental Term Loan. “Incremental Term Loan”
means a Loan made by an Incremental Term Lender to the Company pursuant to
Section 2.21. “Incremental Term Maturity Date” means, with respect to
Incremental Term Loans of any Series, the scheduled date on which such
Incremental Term Loans shall become due and payable in full hereunder, as
specified in the applicable Incremental Facility Agreement. “Indebtedness” of
any Person means, without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or any similar instrument (other than, for the avoidance of
doubt, Hedging Agreements) to the extent the same would appear as a liability on
a consolidated balance sheet of such Person (excluding the footnotes thereto)
prepared in accordance with GAAP, (c) all obligations of such Person in respect
of the deferred purchase price of property or services which purchase price is
due more than six months from the date of incurrence (excluding (i) accounts
payable and accrued expenses [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202033.jpg]
27 incurred in the ordinary course of business, (ii) deferred compensation,
stock based compensation and benefits payable to directors, officers, employees,
members of management, managers or consultants of the Company or any Subsidiary,
(iii) any purchase price adjustment or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable and
has become a liability that would appear in the “liabilities” section of a
balance sheet (excluding the footnotes thereto) or income statement of such
Person prepared in accordance with GAAP, (iv) any such obligations incurred
under ERISA and (v) liabilities associated with customer prepayments and
deposits), (d) all Capital Lease Obligations of such Person, (e) the maximum
aggregate amount of all letters of credit and letters of guaranty in respect of
which such Person is an account party, (f) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (g) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person (with the amount of such Indebtedness, if not so assumed, being deemed to
be for purposes of this Agreement the lesser of the amount of Indebtedness
secured and the fair market value of the property subject to the Lien, as
reasonably estimated by the Company) and (h) all Guarantees by such Person of
Indebtedness of others. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. “Indemnified Taxes” means (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document and (b) to the
extent not otherwise described in clause (a), Other Taxes. “Indemnitee” has the
meaning set forth in Section 9.03(b). “Initial Lenders” means JPMorgan Chase
Bank, N.A., Bank of America, N.A. and Sumitomo Mitsui Banking Corporation.
“Interest Coverage Ratio” means the ratio of (a) Consolidated EBITDA to (b)
Consolidated Cash Interest Expense. “Interest Election Request” means a request
by a Borrower to convert or continue a Revolving Borrowing or Term Borrowing in
accordance with Section 2.07, which shall be in the form of Exhibit E or any
other form approved by the Administrative Agent and the Company. “Interest
Payment Date” means (a) with respect to any ABR Loan (other than a Swingline
Loan), the first Business Day following the last day of each March, June,
September and December, (b) with respect to any LIBOR Loan or EURIBOR Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing with an
Interest [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202034.jpg]
28 Period of more than three months’ duration, such day or days prior to the
last day of such Interest Period as shall occur at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid. “Interest
Period” means, with respect to any LIBOR Borrowing or EURIBOR Borrowing, the
period commencing on the date of such Borrowing and ending on, at the election
of the applicable Borrower, (a) the corresponding day in the week that is one or
two weeks thereafter or (b) the numerically corresponding day in the calendar
month that is one, two (other than in the case of EURIBOR Borrowings), three or
six months thereafter; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless (in the case of Interest Periods of one
month or more) such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (ii) any Interest Period of one month or more that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBOR Loan denominated in
any currency or any EURIBOR Loan, in each case for any Interest Period or with
respect to clause (c) of the definition of Alternate Base Rate, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than the applicable period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than the
applicable period, in each case as of the time the Interpolated Screen Rate is
otherwise required to be determined in accordance with this Agreement; provided
that if such rate would be less than 0.50% per annum, such rate shall be deemed
to be 0.50% per annum for all purposes of this Agreement (without duplication of
such “floor” set forth in the definition of the term “Screen Rate”).
“Investment” means, with respect to a specified Person, (a) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment (including
any investment effected by means of a merger, amalgamation or consolidation of a
subsidiary of such Person or a transfer of property for consideration that is
less than the fair value thereof (as determined reasonably and in good faith by
a Financial Officer of the Company)) in, any other Person that are held or made
by the specified Person and (b) the purchase or acquisition (in one transaction
or a series of related transactions) of all or substantially all of the property
and assets or business of any other Person or assets constituting a business
unit, line of business, [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202035.jpg]
29 division or product line of any other Person. The amount, as of any date of
determination, of (i) any Investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date, without any adjustment
for write- downs or write-offs (including as a result of forgiveness of any
portion thereof) with respect to such loan or advance after the date thereof,
(ii) any Investment in the form of a Guarantee shall be determined in accordance
with the definition of the term “Guarantee”, (iii) any Investment (other than
any Investment referred to in clause (i) or (ii) above) in the form of a
transfer of Equity Interests or other property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair value (as determined reasonably and in good faith by a Financial Officer of
the Company) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such transfer, (d) any Investment (other than any Investment referred to in
clause (i), (ii) or (iii) above) in the form of a purchase or other acquisition
for value of any Equity Interests, evidences of Indebtedness or other securities
of any Person shall be the original cost of the Investment (including any
Indebtedness assumed in connection therewith), plus the original cost of all
additions, as of such date of determination, thereto, and minus the amount, as
of such date of determination, of any portion of such Investment repaid to the
investor in cash as a repayment of principal or a return of capital, as the case
may be, but without any other adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Investment after
the time of such Investment, and (e) any Investment (other than any Investment
referred to in clause (i), (ii), (iii) or (iv) above) in any Person resulting
from the issuance by such Person of its Equity Interests to the investor shall
be the fair value (as determined reasonably and in good faith by a Financial
Officer of the Company) of such Equity Interests at the time of the issuance
thereof. “IRS” means the United States Internal Revenue Service. “ISP 98” means,
with respect to any Letter of Credit, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice, Inc.
“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., Bank of America,
N.A. and Sumitomo Mitsui Banking Corporation and (b) each Revolving Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.05(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.05 with respect to such Letters of Credit). [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202036.jpg]
30 “Judgment Currency” has the meaning set forth in Section 9.18(b). “Junior
Indebtedness” means Subordinated Indebtedness or Indebtedness secured by any
Lien that is expressly subordinated in priority to the Liens securing the Loan
Document Obligations. “LC Commitment” means, with respect to any Issuing Bank,
the maximum permitted amount of the LC Exposure that may be attributable to
Letters of Credit issued by such Issuing Bank. The initial amount of each
Issuing Bank’s LC Commitment is set forth on Schedule 2.05B or, in the case of
any Issuing Bank that becomes an Issuing Bank hereunder pursuant to Section
2.05(j), in a written agreement referred to in such Section, or, in each case,
such other maximum permitted amount with respect to any Issuing Bank as may have
been agreed in writing (and notified in writing to the Administrative Agent) by
such Issuing Bank and the Company. “LC Disbursement” means a payment made by an
Issuing Bank pursuant to a Letter of Credit. “LC Exposure” means, at any time,
(a) the sum of the Dollar Equivalents of the undrawn amounts of all outstanding
Letters of Credit at such time plus (b) the sum of the Dollar Equivalents of the
amounts of all LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time, adjusted to give effect to any reallocation under Section
2.20 of the LC Exposures of Defaulting Lenders in effect at such time. “Lenders”
means the Persons listed on Schedule 2.01 and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption, an Incremental
Facility Agreement or a Refinancing Facility Agreement, other than any such
Person that shall have ceased to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender. “Letter of Credit” means any letter of credit issued
pursuant to this Agreement and any Existing Letter of Credit, other than any
such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 9.05. “LIBO Rate” means, with respect
to any LIBOR Borrowing for any Interest Period, the applicable Screen Rate as of
the Specified Time on the Quotation Day. “LIBOR”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, shall bear interest at a rate determined by reference to the LIBO
Rate or the Adjusted LIBO Rate. “Lien” means, with respect to any asset, (a) any
mortgage, deed of trust, lien, pledge, hypothecation, charge, security interest
or other encumbrance on, in or of such asset or (b) the interest of a vendor or
a lessor under any conditional sale agreement, [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202037.jpg]
31 capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. “Liquidity” means, at any time, the sum of (a) 100% of the Unrestricted
Cash of the Company and its Domestic Subsidiaries (other than any Domestic
Subsidiary that is a subsidiary of any Foreign Subsidiary) at such time plus 75%
of the Unrestricted Cash of the Foreign Subsidiaries (or of Domestic
Subsidiaries that are subsidiaries of Foreign Subsidiaries) at such time (in the
case of non-wholly owned Subsidiaries, to the extent of the Company’s direct or
indirect equity ownership thereof and, in the case of any Subsidiary, excluding
Unrestricted Cash of any such Subsidiary to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted under applicable law or is
subject to any prior governmental approval that has not been obtained or is not
permitted by the operation of the terms of the organizational documents of such
Subsidiary), plus (b) the unused Aggregate Revolving Commitment, but only if and
to the extent the conditions precedent to the borrowing thereunder set forth in
Sections 4.02(a) and 4.02(b) are capable of being satisfied as determined by the
Company in its reasonable judgment, minus (c) the aggregate principal amount of
the Existing Senior Notes outstanding at such time. “Liquidity Condition” has
the meaning set forth in the definition of the term “Revolving Maturity Date”.
“Liquidity Threshold” means $150,000,000. “Loan Documents” means this Agreement,
the Incremental Facility Agreements, the Extension Agreements, the Refinancing
Facility Agreements, the Borrowing Subsidiary Agreements, the Borrowing
Subsidiary Terminations, the Collateral Agreement, the other Security Documents
(if any), any Pari Passu Intercreditor Agreement, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(j) and, except for
purposes of Section 9.02, any agreement between the Company and any Issuing Bank
regarding such Issuing Bank’s LC Commitment or any promissory notes delivered
pursuant to Section 2.09(c). “Loan Document Obligations” has the meaning set
forth in the Collateral Agreement. “Loan Parties” means the Company, the
Borrowing Subsidiaries and the Subsidiary Loan Parties. “Loans” means the loans
made by the Lenders to the Borrowers pursuant to this Agreement. “Local Time”
means (a) with respect to a Loan or Borrowing denominated in dollars or any
Letter of Credit, New York City time and (b) with respect to a Loan or Borrowing
denominated in Euros, Pounds Sterling or any other Designated Currency, London
time. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202038.jpg]
32 “Luxembourg Borrower” means Knowles Luxembourg International S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg having its
registered office at 26B, Boulevard Royal, L-2449 Luxembourg, registered with
the Luxembourg Register of Commerce and Companies under number B160769 with a
share capital of €107,750. “Majority in Interest”, when used in reference to
Lenders of any Class, means, at any time, (a) in the case of the Revolving
Lenders, Lenders having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the Aggregate Revolving Exposure and the unused
Aggregate Revolving Commitment at such time and (b) in the case of any
Incremental Term Lenders of any Class, Lenders holding Incremental Term Loans or
Incremental Term Commitments of such Class representing more than 50% of the
aggregate principal amount of all Incremental Term Loans and Incremental Term
Commitments of such Class outstanding or in effect at such time. “Mandatory
Restrictions” has the meaning set forth in Section 1.11. “Material Acquisition”
means any purchase or acquisition, or a series of related purchases or
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person. “Material Adverse Effect” means an event, condition or circumstance that
has had, or could reasonably be expected to have, a material adverse effect on
(a) the business, results of operations, properties, assets or financial
condition of the Company and its Subsidiaries, taken as a whole, (b) the ability
of the Loan Parties to perform their obligations under the Loan Documents, taken
as a whole, or (c) the rights of or benefits, taken as a whole, available to the
Lenders under the Loan Documents. “Material Disposition” means any Disposition,
or a series of related Dispositions, of (a) all or substantially all the issued
and outstanding Equity Interests in any Person that are owned by the Company or
any Subsidiary or (b) assets comprising all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person. “Material Indebtedness” means
Indebtedness (other than the Loans, Letters of Credit and Guarantees under the
Loan Documents), or obligations in respect of one or more Hedging Agreements, of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount of $35,000,000 or more. “Material Subsidiary” means (a) each Borrowing
Subsidiary and (b) each other Subsidiary (i) the consolidated total assets of
which equal 5% or more of the Consolidated Total Assets of the Company or (ii)
the consolidated revenues of which equal 5% or more of the consolidated revenues
of the Company, in each case as of the end of or for the most recent period of
four consecutive fiscal quarters of the Company [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202039.jpg]
33 for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the first such delivery, as of or for the
period of four consecutive fiscal quarters ended June 30, 2020); provided that
if at the end of or for any such most recent period of four consecutive fiscal
quarters the combined consolidated total assets or combined consolidated
revenues of all Subsidiaries that under clauses (i) and (ii) above would not
constitute Material Subsidiaries shall have exceeded 10% of the Consolidated
Total Assets of the Company or 10% of the consolidated revenues of the Company,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries until such excess shall have
been eliminated. “Maturity Date” means the Incremental Term Maturity Date with
respect to Incremental Term Loans of any Series or the Revolving Maturity Date,
as the context requires. “Maximum Rate” has the meaning set forth in Section
9.13. “MNPI” means material information concerning the Company, any Subsidiary
or any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the U.S. Federal and state securities laws. “Moody’s” means Moody’s
Investors Service, Inc., and any successor to its rating agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA. “Non-Defaulting Lender” means, at any time, any Revolving Lender that
is not a Defaulting Lender at such time. “NYFRB” means the Federal Reserve Bank
of New York. “NYFRB Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “NYFRB Website” means the website of the
NYFRB at http://www.newyorkfed.org, or any successor source. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202040.jpg]
34 “OFAC” means the United States Treasury Department Office of Foreign Assets
Control. “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19). “Overnight Bank Funding Rate” means, for any
day, the rate comprised of both overnight federal funds and overnight Eurodollar
borrowings by U.S.-managed banking offices of depository institutions, as such
composite rate shall be determined by the NYFRB as set forth on the NYFRB
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate. “Pari Passu Intercreditor
Agreement” means, with respect to any Permitted Pari Passu Refinancing
Securities, an intercreditor agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Company, that is determined by
the Administrative Agent to contain terms and conditions that are within the
range of those customary for intercreditor agreements governing intercreditor
relationships between holders of senior secured credit facilities and holders of
securities of the same type as such Permitted Pari Passu Refinancing Securities.
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Participants” has the meaning set forth in Section 9.04(c)(i). “PBGC” means the
Pension Benefit Guaranty Corporation referred to and defined in ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent and the Company. “Permitted
Acquisition” means the purchase or other acquisition by the Company or any
Subsidiary of Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person including Equity Interests of
(a) any Subsidiary which serves to increase the ownership in such Subsidiary by
the Company or any other Subsidiary therein and (b) any joint venture for the
purpose of purchasing any or all of [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202041.jpg]
35 the Equity Interests of a joint venture partner; provided that (i) the
business of such Person, or such assets, as the case may be, shall constitute a
business permitted under Section 6.03(b), (ii) on the date of execution of the
definitive agreement in respect of such purchase or other acquisition (after
giving effect to any such purchase or other acquisition and any related
incurrence of Indebtedness, on a pro forma basis in accordance with Section
1.04(b)) (A) no Default shall have occurred and be continuing and (B) the
Company shall be in compliance with the covenants set forth in (x) Sections
6.11, 6.12 and 6.13 and (y) from and after the Springing Maturity Test Date and
for so long as the Existing Senior Notes Repayment has not occurred, Section
6.14 (in each case, calculated as of the last day of, or for, the period of four
consecutive fiscal quarters of the Company then most recently ended for which
the financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first such delivery, as of or for the period of four
consecutive fiscal quarters ended June 30, 2020)) and (iii) to the extent the
aggregate consideration for such acquisition (including Indebtedness assumed in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000, the
Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company certifying that all the requirements set forth
in this definition have been satisfied with respect to such purchase or other
acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (ii) above. “Permitted
Convertible Notes” means senior convertible debt securities of the Company (a)
that are unsecured, (b) that do not have the benefit of any Guarantee of any
Subsidiary, (c) the stated maturity date of which shall be no earlier than the
date which is 91 days after the latest Maturity Date in effect at the time such
securities are issued, (d) that are not subject to any sinking fund or any
prepayment, redemption or repurchase requirements, whether scheduled, triggered
by specified events or at the option of the holders thereof (it being understood
that none of (i) a customary “change in control” or “fundamental change” put,
(ii) a right to convert such securities into common stock of the Company, cash
or a combination thereof as the Company may elect or (iii) an acceleration upon
an event of default will be deemed to constitute such a sinking fund or
prepayment, redemption or repurchase requirement), and (e) that have the benefit
of covenants and events of default customary for comparable convertible
securities (as determined by the Company in good faith). “Permitted Convertible
Notes Hedging Agreements” means, (a) a Hedging Agreement pursuant to which the
Company acquires a call or a capped call option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) if entered into by the Company in connection
with any Hedging Agreement described in clause (a) above, a Hedging Agreement
pursuant to which the Company issues to the counterparty thereto warrants to
acquire common stock of the Company, in each case, entered into by the Company
in connection with, and prior [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202042.jpg]
36 to or concurrently with, the issuance of any Permitted Convertible Notes or
the Existing Senior Notes; provided that (i) the terms, conditions and covenants
of each such Hedging Agreement shall be such as are typical and customary for
Hedging Agreements of such type (as determined by the board of directors of the
Company in good faith) and (ii) in the case of clause (b) above, such Hedging
Agreement would be classified as an equity instrument in accordance with EITF
00-19, Accounting for Derivative Financial Instruments Indexed to, and
Potentially Settled in, a Company’s Own Stock, or any successor thereto
(including pursuant to the Accounting Standards Codification), and the
settlement of such Hedging Agreement does not require the Company to make any
payment in cash or cash equivalents that would disqualify such Hedging Agreement
from so being classified as an equity instrument. “Permitted Encumbrances”
means: (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04; (b) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, landlords’ and other like Liens imposed
by law (other than any Lien imposed pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code), arising in
the ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04; (c)
pledges and deposits made (i) in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws, health, disability or other employee benefits or property, casualty or
other insurance (including self-insurance) or other similar obligations with
reimbursement type claims and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above; (d) pledges and deposits made (i) to secure the
performance of bids, tenders, government contracts, trade contracts (other than
for payment of Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, bid bonds, performance and completion guarantees and other obligations of
a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Company or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above; (e) Liens in
respect of judgments, awards, attachments and/or decrees and notices of lis
pendens and associated rights relating to litigation being contested in good
faith that do not constitute an Event of Default under clause (l) of Article
VII; [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202043.jpg]
37 (f) easements, covenants, zoning restrictions, building codes, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business and other title imperfections that do not interfere
with the ordinary conduct of business of the Company or any Subsidiary; (g)
banker’s liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions and securities
accounts and other financial assets maintained with a securities intermediary;
provided that such deposit accounts or funds and securities accounts or other
financial assets are not established or deposited for the purpose of providing
collateral for any Indebtedness; (h) Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) regarding operating leases or consignment arrangements entered into by the
Company and its Subsidiaries in the ordinary course of business; (i) Liens
representing any interest or title of a licensor, lessor or sublicensor or
sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
subject to any lease (other than Capital Lease Obligations), license or
sublicense or concession agreement permitted or not restricted by this
Agreement; (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; (k) Liens that are contractual rights of set-off; (l)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by the Company or any Subsidiary
in the ordinary course of business; (m) Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code (or similar law of any
jurisdiction) on items in the course of collection, (ii) that are contractual
rights of setoff relating to (A) the establishment of depositary relations with
banks not granted in connection with the issuance of Indebtedness, (B) pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business, (C) netting or similar
set-off arrangements entered into in connection with banking or trading
activities and (D) commodity trading or other brokerage accounts incurred in the
ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits in the ordinary course of business, (iv) granted in
the ordinary course of business by any Foreign Subsidiary to any bank with whom
it maintains accounts to the extent required by the relevant bank’s (or
custodian’s or trustee’s, as applicable) standard terms and conditions and (v)
in respect of purchase orders and other agreements entered into with customers
in the ordinary course of business; [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202044.jpg]
38 (n) Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04; (o) pledges and
deposits made or other security provided in the ordinary course of business to
secure (i) liability for reimbursement or indemnity obligations to insurance
carriers, (ii) leases, subleases, licenses or sublicenses of property otherwise
permitted or not restricted under this Agreement and (iii) in respect of letters
of credit, bank guarantees and similar instruments issued for the account of the
Company or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clauses (i) and (ii) above; (p) Liens on
insurance policies and the proceeds thereof securing the financing of premiums
with respect thereto; (q) Liens arising in the ordinary course of business to
secure accounts payable or similar trade obligations not constituting
Indebtedness to the extent Liens with respect thereto are limited to the funds
advanced or deposited; (r) Liens deemed to exist in connection with Investments
in repurchase obligations constituting Permitted Investments; (s) Liens securing
obligations (other than obligations representing Indebtedness for borrowed
money) under operating, reciprocal easement or similar agreements entered into
in the ordinary course of business; (t) Liens arising (i) out of conditional
sale, title retention, extended title retention, consignment or similar
arrangements for the sale of any assets or property in the ordinary course of
business and permitted by this Agreement or (ii) by operation of law under
Article 2 of the Uniform Commercial Code (or similar law of any jurisdiction);
(u) Liens (i) in favor of any Loan Party, (ii) granted by any non-Loan Party in
favor of the Company or any Subsidiary, in the case of each of clauses (i) and
(ii), securing intercompany Indebtedness permitted under Section 6.01 and (iii)
on the proceeds of any Indebtedness incurred in connection with any transaction
permitted hereunder which proceeds have been deposited into an escrow account on
customary terms to secure such Indebtedness pending the application of such
proceeds to finance such transaction; (v) Liens on specific items of inventory
or other goods and the proceeds thereof securing the relevant Person’s
obligations in respect of trade letters of credit or banker’s acceptances issued
or created for the account of such Person to facilitate the purchase, shipment
or storage of such inventory or goods; (w) Liens on cash, Permitted Investments
or other property arising in connection with the defeasance, discharge or
redemption of Indebtedness; and [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202045.jpg]
39 (x) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness, other
than Liens referred to clauses (c), (d), (o) or (v) above securing letters of
credit, bank guarantees or similar instruments or Liens referred to in clause
(u) or (w). “Permitted Investments” means: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within 365/366 days from
the date of acquisition thereof and having, at the date of acquisition thereof,
a credit rating of at least A-1 from S&P or at least P-1 from Moody’s; (c)
investments in certificates of deposit, banker’s acceptances and demand or time
deposits, in each case maturing within 365/366 days from the date of acquisition
thereof, issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $500,000,000; (d) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; (e) money market funds
that (i) comply with the criteria set forth in Rule 2a-7 under the Investment
Company Act of 1940, (ii) are rated in one of the two highest categories by both
S&P and Moody’s and (iii) have portfolio assets of at least $2,000,000,000; and
(f) in the case of any Foreign Subsidiary, other short-term investments that are
(i) analogous to the foregoing, (ii) of comparable credit quality and (iii)
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes or consistent with the investment practices of such
Foreign Subsidiary, in each case, as of the date hereof or the date such Foreign
Subsidiary becomes a Subsidiary. “Permitted Liens” has the meaning set forth in
Section 6.02. “Permitted Pari Passu Refinancing Securities” has the meaning set
forth in Section 2.24(d). [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202046.jpg]
40 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Company or any of its ERISA Affiliates is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA. “Platform” has the
meaning set forth in Section 9.01(d). “Pledged Equity Interests” has the meaning
set forth in the Collateral Agreement. “Pounds Sterling” or “£” means the lawful
money of the United Kingdom. “Prime Rate” means the rate of interest last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar release by the Federal
Reserve Board (as determined by the Administrative Agent in its reasonable
discretion). Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective.
“Priority Indebtedness” means, without duplication, all Indebtedness of any
Subsidiary that is not a Guarantor and all Indebtedness of the Company or any
Subsidiary secured by any Lien on any asset of the Company or any Subsidiary, it
being understood that Priority Indebtedness (a) shall exclude Indebtedness under
the Loan Documents and all Permitted Pari Passu Refinancing Securities and (b)
shall include (i) all obligations in respect of the deferred purchase price of
property or services described in clause (c) of the definition of Indebtedness,
(ii) all Capital Lease Obligations of the Company or any Subsidiary and (iii)
all Indebtedness of others secured by any Lien on property owned or acquired by
the Company or any Subsidiary, whether or not the Indebtedness secured thereby
has been assumed by the Company or such Subsidiary (with the amount of such
Indebtedness, if not so assumed, being deemed to be for purposes of this
Agreement the lesser of the amount of Indebtedness secured and the fair market
value of the property subject to the Lien, as reasonably estimated by the
Company). “Private Side Lender Representatives” means, with respect to any
Lender, representatives of such Lender that are not Public Side Lender
Representatives. “PTE” means a prohibited transaction class exemption issued by
the U.S. Department of Labor, as any such exemption may be amended from time to
time. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202047.jpg]
41 “Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI. “QFC” has the
meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support”
has the meaning set forth in Section 9.24. “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Subsidiary Loan Party that has total assets
exceeding $10,000,000 or that otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder at the time such Swap Obligation is incurred (including as a result
of the agreement in Section 9.19 or any other Guarantee or other support
agreement in respect of the obligations of such Subsidiary Loan Party by another
Person that constitutes an “eligible contract participant”). “Quotation Day”
means (a) with respect to any Loans denominated in dollars or any Designated
Currency (other than Euro and Pounds Sterling) for any Interest Period, the day
two Business Days prior to the first day of such Interest Period, (b) with
respect to any Loans denominated in Euro for any Interest Period, the day that
is two TARGET Operating Days prior to the first day of such Interest Period and
(c) with respect to any Loans denominated in Pounds Sterling for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs for loans in the applicable currency priced by reference to
rates quoted in the Relevant Interbank Market, in which case the Quotation Day
for Loans in such currency shall be determined by the Administrative Agent in
accordance with market practice for such loans priced by reference to rates
quoted in the Relevant Interbank Market (and if quotations would normally be
given by leading banks for such loans priced by reference to rates quoted in the
Relevant Interbank Market on more than one day, the Quotation Day shall be the
last of those days). “Recipient” means the Administrative Agent, any Lender and
any Issuing Bank, or any combination thereof (as the context requires).
“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Incremental Term Loan Commitment. “Refinancing Facility Agreement”
means a Refinancing Facility Agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Company, among the Company, the
Administrative Agent and one or more Refinancing Lenders, establishing
Refinancing Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.24. “Refinancing
Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202048.jpg]
42 amount of such Original Indebtedness except by an amount equal to the sum of
(i) accrued and unpaid interest with respect to such Original Indebtedness,
premiums (including tender premiums) thereon plus underwriting discounts, other
reasonable and customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield premiums) incurred in connection with
the relevant Refinancing Indebtedness and (ii) any existing commitments
unutilized thereunder; (b) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of the Company or any Subsidiary
if the Company or such Subsidiary shall not have been (or, in the case of an
after-acquired Subsidiary, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness (other than as expressly set forth in Section 6.02(a)(iii), (a)(iv)
or (a)(v)); and (c) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) (other than as expressly set forth in Section 6.02(a)(iii),
(a)(iv) or (a)(v)). It is understood that Refinancing Indebtedness may be
incurred together with other Indebtedness (including as part of a single
incurrence or issuance of Indebtedness) so long as such other Indebtedness is
permitted under other exceptions and baskets in Section 6.01, and that
Refinancing Indebtedness and any such other Indebtedness may be secured by Liens
in addition to those permitted for Refinancing Indebtedness to the extent such
Liens are permitted under other exceptions and baskets in Section 6.02 (it being
understood that such other Indebtedness and such additional Liens will be deemed
to utilize such other exceptions and baskets available under Section 6.01 or
6.02, as the case may be, and will not be permitted as “Refinancing
Indebtedness” or Liens permitted to secure “Refinancing Indebtedness” under such
Sections). “Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Incremental Term Lenders. “Refinancing Loans” means the Refinancing
Revolving Loans and the Refinancing Incremental Term Loans. “Refinancing
Incremental Term Lender” has the meaning set forth in Section 2.24(a).
“Refinancing Incremental Term Loan” has the meaning set forth in Section
2.24(a). “Refinancing Incremental Term Loan Commitments” has the meaning set
forth in Section 2.24(a). “Refinancing Revolving Commitments” has the meaning
set forth in Section 2.24(a). “Refinancing Revolving Lender” has the meaning set
forth in Section 2.24(a). [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202049.jpg]
43 “Refinancing Revolving Loans” has the meaning set forth in Section 2.24(a).
“Register” has the meaning set forth in Section 9.04(b). “Related Parties”
means, with respect to any specified Person, such Person’s Affiliates and the
directors, officers, partners, members, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within or upon any building or
structure. “Relevant Governmental Body” means the Board of Governors and/or the
NYFRB, or a committee officially endorsed or convened by the Board of Governors
and/or the NYFRB. “Relevant Interbank Market” means (a) with respect to dollars
or any Designated Currency other than Euros, the London interbank market and (b)
with respect to Euros, the European interbank market. “Required Lenders” means,
at any time, Lenders having Revolving Exposures, Incremental Term Loans and
unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure, outstanding Incremental Term Loans and unused Commitments at
such time. “Resolution Authority” means an EEA Resolution Authority or, with
respect to any U.K. Financial Institution, a U.K. Resolution Authority.
“Restricted Lender” has the meaning set forth in Section 1.11. “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any Equity Interests in the Company or any
Subsidiary, or any payment or distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Company or any Subsidiary. “Restricted Payment Basket” has the
meaning set forth in Section 6.08(a)(vi). “Reuters” means Thomson Reuters
Corporation, a corporation incorporated under and governed by the Business
Corporations Act (Ontario), Canada, Refinitiv or, in each case, any successor
thereto. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202050.jpg]
44 “Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments. “Revolving Commitment”
means, with respect to each Lender, the commitment, if any, of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed or provided its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $400,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalents of the principal amounts of such Lender’s Revolving
Loans outstanding at such time, (b) such Lender’s LC Exposure at such time and
(c) such Lender’s Swingline Exposure at such time. “Revolving Lender” means a
Lender with a Revolving Commitment or Revolving Exposure. “Revolving Loan” means
a Loan made pursuant to Section 2.01. “Revolving Maturity Date” means January 2,
2024; provided that, on the date that is 91 days prior to the final scheduled
maturity of the Existing Senior Notes, the Revolving Maturity Date shall be
automatically modified to be such date (such date, the “Springing Maturity Test
Date”), unless, on the Springing Maturity Test Date, (a) all of the Existing
Senior Notes shall have been converted to common stock of the Company or repaid,
repurchased or otherwise satisfied with cash on hand and/or refinanced with the
proceeds of Indebtedness maturing at least 91 days after the Revolving Maturity
Date (the provisions of this clause (a) are referred to as the “Existing Senior
Notes Repayment”) or (b) Liquidity shall be equal to or greater than the
Liquidity Threshold (the provisions of this clause (b) are referred to as the
“Liquidity Condition”). “S&P” means S&P Global Ratings, a division of S&P Global
Inc., and any successor to its ratings agency business. “Sale/Leaseback
Transaction” means an arrangement relating to property owned by the Company or
any Subsidiary whereby the Company or such Subsidiary sells or transfers such
property to any Person and the Company or any Subsidiary leases such property,
or other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, from such Person or its
Affiliates. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202051.jpg]
45 “Sanctioned Country” means, at any time, a country or territory which is
itself the subject or target of any Sanctions. “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC or the U.S. Department of State or by the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the preceding clauses (a) and (b). “Sanctions” means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, and administered by OFAC,
the U.S. Department of State, the U.S. Department of Commerce or the U.S.
Department of Treasury, or (b) the United Nations Security Council, the European
Union, any EU member state or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of Alternate Base Rate pursuant to clause (c) of
the definition of such term, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion) and (b)
in respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) as the rate at which interbank
deposits in Euro are being offered by one prime bank to another within the EMU
zone for such Interest Period as displayed on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if any Screen Rate, determined as provided above, would be less than
0.50% per annum, such Screen Rate shall be deemed to be 0.50% per annum and (ii)
if, as to any currency, no Screen Rate shall be available for a particular
Interest Period but Screen Rates shall be available for maturities both longer
and shorter than such Interest Period, then the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate. “SEC” means the United States
Securities and Exchange Commission. “Secured Obligations” has the meaning set
forth in the Collateral Agreement. “Secured Parties” has the meaning set forth
in the Collateral Agreement. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202052.jpg]
46 “Securities Act” means the United States Securities Act of 1933. “Security
Documents” means the Collateral Agreement, the Foreign Pledge Agreements (if
any) and each other security agreement or other instrument or document executed
and delivered pursuant to Section 5.10 to secure the Secured Obligations.
“Senior Secured Indebtedness” means, as of any date, that portion of Total
Indebtedness as of such date that is secured by any Lien on property or assets
of the Company or any Subsidiary. “Senior Secured Leverage Increase Election”
has the meaning set forth in Section 6.13. “Senior Secured Leverage Increase
Period” has the meaning set forth in Section 6.13. “Senior Secured Leverage
Ratio” means, on any date, the ratio of (a) Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company most recently ended on or prior to such date. “Series”
has the meaning set forth in Section 2.21(b). “SOFR” with respect to any day
means the secured overnight financing rate published for such day by the NYFRB,
as the administrator of the benchmark (or a successor administrator), on the
NYFRB Website. “SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Specified Provision” has the meaning set forth in Section 1.11. “Specified
Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London time, and (b)
with respect to the EURIBO Rate, 11:00 a.m., Brussels time. “Springing Maturity
Test Date” has the meaning set forth in the definition of the term “Revolving
Maturity Date”. “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves), expressed
as a decimal, established by the Board of Governors to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board of Governors). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202053.jpg]
47 Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage. “Subordinated Indebtedness” of any Person means any
Indebtedness of such Person that is contractually subordinated in right of
payment to any other Indebtedness of such Person. “subsidiary” means, with
respect to any Person at any date, (a) any corporation, partnership, limited
liability company or other business entity of which Equity Interests
representing more than 50% of the ordinary voting power of Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors or other managers is at the time owned by such Person or
one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person or (b) that is, as of such date, otherwise
Controlled, by such Person or one or more subsidiaries of such Person or by such
Person and one or more subsidiaries of such Person. “Subsidiary” means any
subsidiary of the Company. “Subsidiary Loan Party” means each Subsidiary that is
a party to the Collateral Agreement (and which, for the avoidance of doubt, is a
Designated Subsidiary). “Supplemental Perfection Certificate” means a
certificate in the form of Exhibit G or any other form approved by the
Administrative Agent and the Company. “Supported QFC” has the meaning set forth
in Section 9.24. “Swap Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Revolving Lender at any time shall be its Applicable Percentage of the
aggregate principal amount of all Swingline Loans outstanding at such time,
adjusted to give effect to any reallocation under Section 2.20 of the Swingline
Exposure of Defaulting Lenders in effect at such time. “Swingline Lender” means
JPMorgan Chase Bank, N.A., in its capacity as lender of Swingline Loans
hereunder. “Swingline Loan” means a Loan denominated in dollars and made
pursuant to Section 2.04. “TARGET 2” means the second generation of the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET2)
payment system [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202054.jpg]
48 (or, if such payment system ceases to be operative, such other payment system
(if any) reasonably determined by the Administrative Agent (in consultation with
the Company) to be a suitable replacement). “TARGET Operating Day” means any day
on which the TARGET 2 is open for the settlement of payments in Euro. “Taxes”
means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term SOFR” means, for the applicable
Corresponding Tenor, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body. “Termination Date”
means the first date on which the Commitments shall have expired or been
terminated, the principal of and interest on each Loan and all fees and other
amounts payable hereunder shall have been paid in full, all Letters of Credit
shall have expired or been terminated (or have been collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the relevant Issuing Bank) and all LC Disbursements shall have
been reimbursed. “Total Indebtedness” means, as of any date, the sum of (a) the
aggregate principal amount of Indebtedness of the Company and its Subsidiaries
outstanding as of such date, in the amount that would be reflected in the
“liabilities” section on a balance sheet (excluding the footnotes thereto)
prepared as of such date on a consolidated basis in accordance with GAAP (but
without giving effect to any election to value any Indebtedness at “fair value”,
as described in Section 1.04(a), or any other accounting principle that results
in the amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness) and (b) the aggregate principal amount of Indebtedness of the
Company and its Subsidiaries outstanding as of such date that is not required to
be reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis; provided that, for purposes of clause (b) above, the term
“Indebtedness” shall not include contingent obligations of the Company or any
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness. “Total Leverage Increase Election” has the meaning set
forth in Section 6.12. “Total Leverage Increase Period” has the meaning set
forth in Section 6.12. “Total Leverage Ratio” means, on any date, the ratio of
(a) Total Indebtedness as of such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Company most recently ended on or
prior to such date. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202055.jpg]
49 “Transactions” means the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate. “U.K. Financial Institution” means any BRRD
Undertaking (as such term is defined under the PRA Rulebook (as amended from
time to time) promulgated by the United Kingdom Prudential Regulation Authority)
or any Person falling within IFPRU 11.6 of the FCA Handbook (as amended from
time to time) promulgated by the United Kingdom Financial Conduct Authority,
which includes certain credit institutions and investment firms, and certain
Affiliates of such credit institutions or investment firms. “U.K. Resolution
Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any U.K. Financial
Institution. “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment; provided that, if the Unadjusted
Benchmark Replacement as so determined would be less than 0.50% per annum, the
Unadjusted Benchmark Replacement will be deemed to be 0.50% per annum for all
the purposes of this Agreement (without duplication of such “floor” set forth in
the definition of the term “Benchmark Replacement Rate”). “Unrestricted Cash”
means, as of any date with respect to any Person, cash, Permitted Investments
and other cash equivalents directly owned on such date by such Person; provided
that such cash, Permitted Investments and other cash equivalents do not appear
(and would not be required to appear) as “restricted” on a consolidated balance
sheet of such Person prepared in accordance with GAAP (other than to the extent
such cash, Permitted Investments or other cash equivalents would appear
“restricted” as a result of the Liens securing the Secured Obligations and any
other Indebtedness secured by some or all of the Collateral along with the
Secured Obligations). “U.S. Person” means any Person that is a “United States
person” as defined in Section 7701(a)(30) of the Code. “U.S. Special Resolution
Regime” has the meaning set forth in Section 9.24(a). “U.S. Tax Compliance
Certificate” has the meaning set forth in Section 2.17(f)(ii)(B)(iii). “USA
PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)). [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202056.jpg]
50 “wholly-owned”, when used in reference to a subsidiary of any Person, means
that all the Equity Interests in such subsidiary (other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law) are owned,
beneficially and of record, by such Person, another wholly-owned subsidiary of
such Person or any combination thereof. “Withdrawal Liability” means liability
to a Multiemployer Plan as a result of a complete or partial withdrawal from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA. “Write-Down and Conversion Powers” means (a) with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any U.K. Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of such Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. SECTION 1.02. Classification of Loans and
Borrowings. For purposes of this Agreement, Loans and Borrowings may be
classified and referred to by Class (e.g., a “Revolving Loan” or “Revolving
Borrowing”) or by Type (e.g., a “LIBOR Loan” or “LIBOR Borrowing”) or by Class
and Type (e.g., a “LIBOR Revolving Loan” or “LIBOR Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, amendments and restatements, [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202057.jpg]
51 supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), and all references to
any statute shall be construed as referring to all rules, regulations, rulings
and official interpretations promulgated or issued thereunder, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof and
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature used herein shall be construed in accordance with GAAP as in
effect from time to time; provided that (i) if the Company, by notice to the
Administrative Agent, shall request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Required
Lenders, by notice from the Administrative Agent to the Company, shall request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, (ii) if an amendment is requested by the Company or the
Required Lenders pursuant to the preceding clause (i), then the Company and the
Administrative Agent shall negotiate in good faith to prepare an amendment of
the relevant affected provisions to preserve the original intent in light of
such change in GAAP or the application thereof, subject to the approval of the
Company and the Required Lenders and (iii) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, (A) without giving effect to any election under Accounting
Standards Codification 825 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein, (B) without giving effect to any change to GAAP as a result of the
adoption of any of the provisions set forth in the Accounting Standards Update
2016- 02, Leases (Topic 842), issued by the Financial Accounting Standards Board
in February 2016, or any other amendments to the Accounting Standards
Codifications issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require the recognition of
right-of-use assets and lease liabilities for leases or similar agreements that
would not be classified as capital leases under GAAP as in effect prior to
January 1, 2019, (C) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470- 20, (or any other Accounting Standards Codification or Financial Accounting
Standard [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202058.jpg]
52 having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (D)
without giving effect to any valuation of Indebtedness below its full stated
principal amount as a result of the application of Accounting Standards Update
2015-03, Interest, issued by the Financial Accounting Standards Board, it being
agreed that Indebtedness shall at all times be valued at the full stated
principal amount thereof. (b) All pro forma computations required to be made
hereunder giving effect to any Material Acquisition, Material Disposition,
Permitted Acquisition, incurrence (or repayment) of Indebtedness or other
transaction shall be calculated after giving pro forma effect thereto and the
related transactions (and, in the case of any pro forma computations made
hereunder to determine whether such Material Acquisition, Material Disposition,
Permitted Acquisition, incurrence (or repayment) of Indebtedness or other
transaction is permitted to be consummated hereunder, to any other such
transaction of a nature referred to in this sentence that shall have been
consummated since the first day (or, in the case of any incurrence or repayment
of Indebtedness for purposes of calculating any leverage ratio, the last day) of
the period covered by any component of such pro forma computation and on or
prior to the date of such computation) as if such transaction had occurred on
the first day (or, in the case of any incurrence or repayment of Indebtedness
for purposes of calculating any leverage ratio, the last day) of the period of
four consecutive fiscal quarters ending with the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or, prior to the first such delivery, the period of four consecutive
fiscal quarters ended June 30, 2020), and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or repayment of Indebtedness, and any
cost savings reasonably expected to be realized in connection with such
acquisition or disposition, all in accordance with Article 11 of Regulation S-X
under the Securities Act. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period; provided that, if such Indebtedness is
subject to a Hedging Agreement, the interest on such Indebtedness shall be
calculated on a weighted average basis using the effective interest rate giving
effect to such Hedging Agreement for the term thereof and the interest rate in
effect on the date of determination (without giving effect to such Hedging
Agreement) for the remaining term of such Indebtedness. For the avoidance of
doubt, pro forma computations for transactions not yet completed will not be
used for purposes of determining compliance with Sections 6.11, 6.12 and 6.13
(but will be used where the utilization of, reliance upon or other applicability
of any exception or basket set forth elsewhere in this Agreement requires pro
forma compliance with Section 6.11, 6.12 and/or 6.13). (c) For purposes of
determining the permissibility of any action, change, transaction or event that
by the terms of the Loan Documents requires a calculation of any financial ratio
or test (including the Total Leverage Ratio, the Senior Secured Leverage Ratio
or Consolidated Total Assets), such financial ratio or test shall be calculated
at the time such action is taken, such change is made, such transaction is
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202059.jpg]
53 consummated or such event occurs, as the case may be, and no Default or Event
of Default shall be deemed to have occurred solely as a result of a change in
such financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be. SECTION 1.05. Status of Obligations. (a) In the event that the
Company or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Company shall take or cause such other Loan Party
to take all such actions as shall be necessary to cause the Loan Document
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness which would entitle the Lenders to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Loan Document Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness such that the Loan Document Obligations
will have the benefits potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness. SECTION 1.06. Exchange Rates;
Currency Equivalents. (a) The Administrative Agent shall determine the Dollar
Equivalent of any Borrowing or Letter of Credit denominated in a currency other
than dollars as of each applicable Exchange Rate Date, in each case using the
Exchange Rate for such currency in relation to dollars, and each such amount
shall be the Dollar Equivalent of such Borrowing or Letter of Credit until the
next required calculation thereof pursuant to this sentence. (b) Notwithstanding
the foregoing, (i) for purposes of any determination under Article V, Article VI
(other than Sections 6.11, 6.12, 6.13 and 6.14 and the calculation of any
financial ratio for purposes of taking any action hereunder) or Article VII or
any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than dollars shall
be translated into dollars at currency exchange rates in effect on the date of
such determination (such exchange rates to be obtained from the same quotation
services or other sources as are used by the Company for purposes of preparing
its annual and quarterly financial statements); provided that, if any
Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
dollars, and the relevant refinancing or replacement would cause the applicable
dollar- denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202060.jpg]
54 and customary fees and expenses (including upfront fees and original issue
discount) incurred in connection with such refinancing or replacement, (y) any
existing commitments unutilized thereunder and (z) additional amounts permitted
to be incurred under provisions of Section 6.01, other than refinancing
permitted hereunder (it being understood that such additional amounts shall be
deemed to have been incurred in reliance on such other provisions) and (ii) for
the avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any subject transaction so long as such subject
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared. For purposes of Sections 6.11, 6.12, 6.13 and 6.14, amounts
in currencies other than dollars shall be translated into dollars at the
currency exchange rates most recently used in preparing the Company’s annual and
quarterly financial statements. (c) Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Company’s consent to appropriately
reflect a change in currency of any country and any relevant market convention
or practice relating to such change in currency. SECTION 1.07. Timing of Payment
or Performance. When payment of any obligation or the performance of any
covenant to deliver any item is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. SECTION 1.08. Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable). SECTION 1.09. Divisions. For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized and acquired on the first date of its existence by
the holders of its Equity Interests at such time. SECTION 1.10. Interest Rates;
LIBOR Notification. The interest rate on a Loan denominated in dollars or a
Designated Currency may be derived from an interest rate benchmark that is, or
may in the future become, the subject of regulatory reform. Regulators have
signaled the need to use alternative benchmark reference rates for some of these
interest rate benchmarks and, as a result, such interest rate benchmarks may
cease to comply with applicable laws and regulations, may be permanently
discontinued, and/or the basis on which they are calculated may change. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202061.jpg]
55 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administration, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.14(b) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will promptly notify the Company,
pursuant to Section 2.14(b), of any change to the reference rate upon which the
interest rate of LIBO Loans or EURIBOR Loans is based. The Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
(in each case, other than any determination or calculation of such reference
rate required to be made by the Administrative Agent pursuant to the terms of
this Agreement) related to the London interbank offered rate or other rates in
the definition of “Screen Rate”, “LIBO Rate” or “EURIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including (a) any such alternative, successor or replacement rate implemented
pursuant to Section 2.14(b), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, and (b) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.14(b)), including
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or the EURIBO Rate or have the same
volume or liquidity as did the LIBO Rate or the EURIBO Rate prior to its
discontinuance or unavailability. SECTION 1.11. Blocking Regulation. In relation
to any Lender (each, a “Restricted Lender”) that, in each case, is subject to
the regulations referred to below, any representation, warranty or covenant set
forth herein that refers to Sanctions (each, a “Specified Provision”) shall only
apply for the benefit of such Restricted Lender to the extent that such
Specified Provision would not result in a violation of, conflict with or
liability under Council Regulation (EC) 2271/96 (or any law implementing such
regulation in any member state of the European Union), the United Kingdom or any
other relevant jurisdiction (the “Mandatory Restrictions”). In the event of any
consent or direction by Lenders in respect of any Specified Provision of which a
Restricted Lender does not have the benefit due to a Mandatory Restriction,
then, notwithstanding anything to the contrary in the definition of “Required
Lenders” or “Majority in Interest”, for so long as such Restricted Lender shall
be subject to a Mandatory Restriction, the Commitments, Incremental Term Loans
and the Revolving Exposure of such Restricted Lender will be disregarded for the
purpose of determining whether the requisite consent of the Lenders has been
obtained or direction by the requisite Lenders has been made, it being agreed,
however, that, unless, in connection with any such determination, the
Administrative Agent shall have received written notice from any Lender stating
that [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202062.jpg]
56 such Lender is a Restricted Lender with respect thereto, each Lender shall be
presumed, in connection with such determination, not to be a Restricted Lender.
ARTICLE II The Credits SECTION 2.01. Commitments. Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make to the
Borrowers, from time to time during the Revolving Availability Period, Revolving
Loans denominated in dollars, Euros, Pounds Sterling or any other Designated
Currency in an aggregate principal amount that will not result in (a) such
Revolving Lender’s Revolving Exposure exceeding such Revolving Lender’s
Revolving Commitment, (b) the Aggregate Revolving Exposure exceeding the
Aggregate Revolving Commitment and (c) in the case of Revolving Loans
denominated in Euros, Pounds Sterling and any other Designated Currency, the
Aggregate Designated Currency Revolving Exposure exceeding the Aggregate
Designated Currency Revolving Sublimit. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Loans. SECTION 2.02. Loans and Borrowings. (a) Each Loan
(other than a Swingline Loan) shall be made as part of a Borrowing consisting of
Loans of the same Class, Type and currency made to the same Borrower by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. (b)
Subject to Section 2.14, each Borrowing shall be comprised (i) in the case of
Borrowings (other than a Swingline Loan) denominated in dollars, entirely of ABR
Loans or LIBOR Loans, as the applicable Borrower may request in accordance
herewith, (ii) in the case of Borrowings denominated in Euro, entirely of
EURIBOR Loans and (iii) in the case of Borrowings denominated in Pounds Sterling
and any other Designated Currency other than Euro, entirely of LIBOR Loans. Each
Swingline Loan shall be denominated in dollars and shall be an ABR Loan;
provided that, prior to the purchase of participations in such Swingline Loan
pursuant to Section 2.04(c), such Swingline Loan shall bear interest at a rate
to be agreed between the Company and the Swingline Lender. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement; provided, further, that any such
domestic or foreign branch or Affiliate making such Loan shall be treated as a
Lender for purposes of this Agreement. (c) At the commencement of each Interest
Period for any LIBOR Borrowing or EURIBOR Borrowing, such Borrowing shall be in
an aggregate amount [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202063.jpg]
57 that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a LIBOR Borrowing or EURIBOR Borrowing (i) that
results from a continuation of an outstanding LIBOR Borrowing or EURIBOR
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing and (ii) may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f). At the time that each ABR Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Revolving
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Each Swingline Loan shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000; provided that a Swingline Loan may be in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Borrowings of more than one Type, Class and currency may be
outstanding at the same time; provided that there shall not be more than a total
of 20 (or such greater number as may be agreed to by the Administrative Agent)
LIBOR Borrowings and EURIBOR Borrowings in the aggregate at any time
outstanding. (d) Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert to or continue,
any LIBOR or EURIBOR Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date applicable thereto. SECTION 2.03.
Requests for Borrowings. To request a Revolving Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by submitting a
completed Borrowing Request (a) in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of such proposed Borrowing (or, in the case of any LIBOR Borrowing to be
made on the Effective Date, such shorter period of time as may be agreed to by
the Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the day of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be signed by a Financial
Officer of the applicable Borrower. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02: (i) the Borrower
requesting such Revolving Borrowing; (ii) the principal amount and the currency
of such Revolving Borrowing; (iii) the date of such Revolving Borrowing, which
shall be a Business Day; (iv) whether such Revolving Borrowing is to be an ABR
Borrowing, a LIBOR Borrowing or a EURIBOR Borrowing; [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202064.jpg]
58 (v) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and (vi) the Applicable Funding
Account or, in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement. If no election as to the
Type of Borrowing is specified, if the specified currency of such Borrowing is
(a) dollars, then the requested Borrowing shall be a LIBOR Borrowing, (b) Euro,
then the requested Borrowing shall be a EURIBOR Borrowing and (c) Pounds
Sterling or any other Designated Currency, then the requested Borrowing shall be
a LIBOR Borrowing. If no Interest Period is specified with respect to any
requested LIBOR Borrowing or EURIBOR Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
no currency is specified with respect to any requested Revolving Loan, the
applicable Borrower shall be deemed to have specified dollars. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing. SECTION 2.04. Swingline Loans. (a) Subject to the terms
and conditions set forth herein, a Borrower may request and the Swingline Lender
may, in its sole discretion, agree to make Swingline Loans denominated in
dollars to the Borrowers from time to time during the Revolving Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of the outstanding Swingline Loans
exceeding $20,000,000, (ii) the Revolving Exposure of any Revolving Lender
exceeding such Revolving Lender’s Revolving Commitment or (iii) the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans. (b) To request a
Swingline Loan, the applicable Borrower shall notify the Administrative Agent of
such request by submitting a completed Borrowing Request not later than 1:00
p.m., Local Time, on the day of the proposed Swingline Loan. Each such Borrowing
Request shall be irrevocable, shall be signed by a Financial Officer of the
applicable Borrower and shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan and the Applicable
Funding Account to which funds are to be disbursed or, in the case of any
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that has made such
LC Disbursement. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lender of the details thereof. If the Swingline Lender elects to make
such Swingline Loan, the Swingline Lender shall make such Swingline Loan
available to the applicable Borrower by means of a credit to the Applicable
Funding Account (or, in the case of a Swingline Loan specified in the notice
therefor to be made [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202065.jpg]
59 to finance the reimbursement of an LC Disbursement as provided in Section
2.05(f), by remittance to the applicable Issuing Bank identified in such notice)
by 3:00 p.m., Local Time, on the requested date of such Swingline Loan. (c) The
Swingline Lender may by written notice given to the Administrative Agent not
later than 12:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of the Swingline Loans in which the Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above (and in any event, if
such notice is received by 12:00 p.m., New York City time, on a Business Day, no
later than 5:00 p.m., New York City time, on such Business Day, and if received
after 12:00 p.m., New York City time, on a Business Day, no later than 10:00
a.m., New York City time, on the immediately succeeding Business Day), to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representations and warranties deemed made pursuant to Section 4.02, unless,
at least one Business Day prior to the time such Swingline Loan was made, the
Majority in Interest of the Revolving Lenders shall have notified the Swingline
Lender (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Swingline Loan were then made (it being understood and agreed
that, in the event the Swingline Lender shall have received any such notice, it
shall make any Swingline Loan only if it shall be satisfied that such conditions
shall have been satisfied). Each Revolving Lender further acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to the Swingline Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from any Borrower (or other Person on behalf of any
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202066.jpg]
60 received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to a Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to repay such Swingline Loan. SECTION 2.05. Letters of Credit. (a)
General. Subject to the terms and conditions set forth herein, any Borrower may
request any Issuing Bank to issue Letters of Credit (or to amend or extend
outstanding Letters of Credit), denominated in dollars, Euros, Pounds Sterling
or any other Designated Currency and in a form reasonably acceptable to the
applicable Issuing Bank, for its own account (or so long as such Borrower is a
joint and several co-applicant with respect thereto and the jurisdiction of
incorporation, formation or organization of such Person is reasonably acceptable
to the applicable Issuing Bank (including as to whether the applicable Issuing
Bank is authorized to issue letters of credit for the account of Persons
incorporated, formed or organized in such jurisdiction), the account of any
Subsidiary of the Company), at any time and from time to time during the
Revolving Availability Period. Each Existing Letter of Credit shall be deemed,
for all purposes of this Agreement (including clauses (d) and (f) of this
Section), to be a Letter of Credit issued hereunder for the account of the
applicable Borrower (or, in the case of an Existing Letter of Credit in respect
of which the account party is a Subsidiary that is not a Borrower, for the
account of the Company). (b) Notice of Issuance, Amendment, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment or
extension of an outstanding Letter of Credit (other than an automatic extension
permitted pursuant to clause (c) of this Section), the applicable Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent, reasonably in advance of (and, unless otherwise
agreed by such Issuing Bank, at least two Business Days prior to) the requested
date of issuance, amendment or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended or extended,
and specifying the requested date of issuance, amendment or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request. Notwithstanding anything contained in any letter of credit application
furnished to any Issuing Bank in connection with the issuance, amendment or
extension of any Letter of Credit, (i) all provisions of such letter of credit
application purporting to grant Liens in favor of the Issuing Bank to secure
obligations in respect of such Letter of Credit shall be disregarded, it being
agreed that such obligations shall be secured to the extent provided in this
Agreement and in the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202067.jpg]
61 Security Documents and (ii) in the event of any inconsistency between the
terms and conditions of such letter of credit application and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control. If any letter of credit application or other document entered into by
any Borrower with the applicable Issuing Bank relating to any Letter of Credit
shall contain any representations or warranties, covenants or events of default
not set forth in this Agreement or that are inconsistent herewith, such
provisions shall be null and void (or reformed automatically) so as to eliminate
any inconsistency. A Letter of Credit shall be issued, amended or extended only
if (and upon each issuance, amendment or extension of any Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension, (A) the LC Exposure will not
exceed $50,000,000, (B) the portion of the LC Exposure attributable to Letters
of Credit issued by any Issuing Bank shall not exceed the LC Commitment of such
Issuing Bank unless such Issuing Bank shall otherwise consent in its sole
discretion, (C) the Aggregate Designated Currency Revolving Exposure will not
exceed the Aggregate Designated Currency Revolving Sublimit, (D) the Revolving
Exposure of any Revolving Lender will not exceed such Revolving Lender’s
Revolving Commitment and (E) the Aggregate Revolving Exposure will not exceed
the Aggregate Revolving Commitment. (c) Expiration Date. Each Letter of Credit
shall by its terms expire at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any extension thereof, one year after such extension) and
(ii) the date that is five Business Days prior to the Revolving Maturity Date
(without giving effect to the proviso in the definition of such term unless the
Revolving Maturity Date shall have occurred pursuant to such proviso); provided
that any Letter of Credit may contain customary automatic extension provisions
agreed upon by the applicable Borrower and the applicable Issuing Bank pursuant
to which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such extension from occurring by giving notice to the
beneficiary in advance of any such extension. (d) Participations. By the
issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) and without any further action on the part of the applicable
Issuing Bank or any Revolving Lender, the Issuing Bank that is the issuer
thereof hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, in the currency of the applicable Letter of Credit, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank under such Letter of Credit and not reimbursed by the applicable
Borrower on the date due as provided in clause (f) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202068.jpg]
62 unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or extension of any Letter of Credit, the occurrence and
continuance of a Default, any reduction or termination of the Revolving
Commitments or any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the Company and the Borrowing Subsidiaries deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended or extended (or, in the case of an automatic extension
permitted pursuant to clause (c) of this Section, at least one Business Day
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), the Majority in Interest of the Revolving Lenders
shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended or extended (it being understood and agreed
that, in the event any Issuing Bank shall have received any such notice, no
Issuing Bank shall have any obligation to issue, amend or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist). (e) Disbursements. The applicable Issuing Bank shall, within the time
allowed by applicable law or the specific terms of the applicable Letter of
Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by it and shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by hand delivery or facsimile) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. (f) Reimbursements. If an Issuing Bank shall make an LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement, in the currency thereof, not later than (i) if
the applicable Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Local Time, on any Business Day, then 3:00 p.m., Local Time, on
such Business Day or (ii) otherwise, 3:00 p.m., Local Time, on the Business Day
immediately following the day that the applicable Borrower receives such notice;
provided that, in the case of an LC Disbursement in dollars, if the amount of
such LC Disbursement is $100,000 or more, the applicable Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202069.jpg]
63 Revolving Borrowing or a Swingline Loan and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
applicable Borrower fails to reimburse any LC Disbursement by the time specified
above, the applicable Issuing Bank shall notify the Administrative Agent,
whereupon the Administrative Agent shall notify each Revolving Lender of such
failure, the payment then due from the applicable Borrower in respect of the
applicable LC Disbursement, the currency thereof, and such Revolving Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice (and,
in any event, no later than the immediately following Business Day), each
Revolving Lender shall pay to the Administrative Agent in the currency of such
LC Disbursement its Applicable Percentage of the amount then due from the
applicable Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from a Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the applicable Borrower of its obligation to reimburse
such LC Disbursement. (g) Obligations Absolute. Each Borrower’s obligation to
reimburse LC Disbursements as provided in clause (f) of this Section is
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision thereof or hereof,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder. None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202070.jpg]
64 loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms, any error in translation or any other act, failure to act or other event
or circumstance; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (with such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement in full, at (i) in the case of any LC
Disbursement denominated in dollars, the rate per annum then applicable to ABR
Revolving Loans and (ii) in the case of an LC Disbursement denominated in Euro,
Pounds Sterling or any other Designated Currency, the applicable Foreign
Currency Overnight Rate plus the Applicable Rate used to determine interest
applicable to LIBOR Revolving Loans and EURIBOR Revolving Loans; provided that,
if such Borrower fails to reimburse such LC Disbursement in full when due
pursuant to clause (f) of this Section, Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to clause (f) of
this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the applicable Borrower reimburses
the applicable LC Disbursement in full. (i) Cash Collateralization. If (A) the
Revolving Maturity Date shall occur or (B) any Event of Default shall occur and
be continuing and, if any Loans are outstanding, the maturity of such Loans has
been accelerated, then on the Revolving Maturity Date (in the case of the
preceding clause (A)), or on the Business Day that the applicable Borrower
receives notice from the Administrative Agent at the direction of a Majority in
Interest of the Revolving Lenders demanding the deposit of cash collateral
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202071.jpg]
65 pursuant to this paragraph (in the case of the preceding clause (B)), each
applicable Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 103% of the portion of the LC Exposure attributable to
each Letter of Credit issued for the account of such Borrower and outstanding on
such date, in the currency of such Letter of Credit, plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (i) or
(j) of Article VII. Each Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b)
or 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made in the sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall, notwithstanding anything to the contrary in the Security
Documents, be applied by the Administrative Agent to reimburse the Issuing Banks
for LC Disbursements for which they have not been reimbursed, together with
reasonably documented fees, costs and customary processing charges related
thereto, and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to (i)
the consent of a Majority in Interest of the Revolving Lenders and (ii) in the
case of any such application at a time when any Revolving Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived. If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers to the extent that,
after giving effect to such return, the Aggregate Designated Currency Revolving
Exposure would not exceed the Aggregate Designated Currency Revolving Sublimit,
the Aggregate Revolving Exposure would not exceed the Aggregate Revolving
Commitment and no Event of Default shall have occurred and be continuing. If the
Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.20, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrowers as promptly as practicable to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or the
remaining cash collateral and no Event of Default shall have occurred and be
continuing. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202072.jpg]
66 (j) Designation of Additional Issuing Banks. The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Company, the Administrative Agent and such designated Revolving Lender, which
shall set forth the LC Commitment of such Revolving Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and (ii)
references herein to the term “Issuing Bank” shall be deemed to include such
Revolving Lender in its capacity as an issuer of Letters of Credit hereunder.
(k) Termination of an Issuing Bank. The Company may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Company shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit or be required to amend or extend any existing
Letters of Credit without its prior consent. (l) Issuing Bank Reports to the
Administrative Agent. Unless otherwise agreed by the Administrative Agent, each
Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent such
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank. (m) LC Exposure Determination.
For all purposes of this Agreement (other than the payment of fees with respect
thereto), (i) the amount of a Letter of Credit that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases (other than any
such increase consisting of the reinstatement of an amount previously drawn
thereunder and reimbursed), whether or not such maximum stated amount is in
effect at the time of determination and (ii) if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202073.jpg]
67 may be in effect at the applicable time) or Rule 3.13 or Rule 3.14 of the ISP
98 or similar terms of the Letter of Credit itself, or if compliant documents
have been presented but not yet honored, such Letter of Credit shall be deemed
to be “outstanding” and “undrawn” in the amount so remaining available to be
paid, and the obligations of the Borrowers and Revolving Lenders hereunder shall
remain in full force and effect until the Issuing Banks and the Revolving
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit. (n) Letters of
Credit Issued for Account of Others. Notwithstanding that a Letter of Credit
(including any Existing Letter of Credit) issued or outstanding hereunder
supports any obligations of, or is for the account of, any Subsidiary of the
Company (except where such Subsidiary itself is a Borrower), or states that any
such Subsidiary is the “account party”, “applicant”, “customer”, “instructing
party” or the like of or for such Letter of Credit, and without derogating from
any rights of the applicable Issuing Bank (whether arising by contract, at law,
in equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Company (i) shall reimburse, indemnify and compensate the applicable
Issuing Bank hereunder for such Letter of Credit (including to reimburse any and
all LC Disbursements thereunder, the payment of interest thereon and the payment
of fees due under Section 2.12(b)) as if such Letter of Credit had been issued
solely for the account of the Company and (ii) irrevocably waives any and all
defenses that might otherwise be available to it as a guarantor or surety of any
or all of the obligations of such Subsidiary in respect of such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for its Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of its
Subsidiaries. SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds in the applicable currency by 2:00 p.m.,
Local Time (or, in the case of an ABR Revolving Borrowing, if later, the time
that is at least two hours after the delivery of the Borrowing Request therefor
pursuant to Section 2.03), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly remitting the amounts so received, in like funds, to the Applicable
Funding Account or, in the case of ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank specified by the applicable Borrower in the applicable Borrowing
Request. (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section and
may, in reliance on such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202074.jpg]
68 to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, (A) if denominated in dollars, the greater of (x) the NYFRB Rate and (y)
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) if denominated in any
Designated Currency, the greater of (x) the interest rate reasonably determined
by the Administrative Agent to reflect its cost of funds for the amount advanced
by the Administrative Agent on behalf of such Lender (which determination shall
be conclusive absent manifest error, it being understood that the Administrative
Agent may, in its sole discretion, for such purpose deem its cost of funds to be
equal to the Foreign Currency Overnight Rate) and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by such Borrower, the
interest rate applicable to the subject Loan pursuant to Section 2.13. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by any Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent. SECTION 2.07. Interest Elections. (a) Each Borrowing
initially shall be of the Type and, in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, shall have an initial Interest Period as specified in the
applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing (if
denominated in dollars) to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section. A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued. (b)
To make an election pursuant to this Section, the applicable Borrower shall
submit a completed Interest Election Request to the Administrative Agent by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable and shall be signed by a Financial Officer
of the applicable Borrower. Each Interest Election Request shall specify the
following information in compliance with Section 2.02: (i) the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202075.jpg]
69 portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Interest Election Request, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be an ABR Borrowing, a
LIBOR Borrowing or a EURIBOR Borrowing; and (iv) if the resulting Borrowing is
to be a LIBOR Borrowing or a EURIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a LIBOR Borrowing or a EURIBOR Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. (c) Promptly
following receipt of an Interest Election Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of such Lender’s portion of each resulting
Borrowing. (d) If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a LIBOR Borrowing or a EURIBOR Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be continued as a LIBOR Borrowing (or a EURIBOR Borrowing, in
the case of a Revolving Borrowing denominated in Euro) for an additional
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default under clause (i) or (j) of Article VII has occurred and is
continuing with respect to any Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, has notified the Company of the election to give effect to
this sentence on account of such other Event of Default, then, in each such
case, so long as such Event of Default is continuing, (i) no outstanding
Borrowing denominated in dollars may be converted to or continued as a LIBOR
Borrowing, (ii) unless repaid, each LIBOR Borrowing denominated in dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each LIBOR or EURIBOR Borrowing denominated in
Euro, Pounds Sterling or any other Designated Currency shall be continued as a
LIBOR Borrowing or a EURIBOR Borrowing, as applicable, with an Interest Period
of one month’s duration. SECTION 2.08. Termination and Reduction of Commitments.
(a) Unless previously terminated, the Revolving Commitments shall automatically
terminate on the Revolving Maturity Date. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202076.jpg]
70 (b) The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum and (ii) the
Company shall not terminate or reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
Aggregate Revolving Commitment. (c) The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under clause (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Company pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments under clause (b)
of this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class. SECTION 2.09.
Repayment of Loans; Evidence of Debt. (a) The Company hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Incremental Term Loan, if any, of such
Lender as provided in the applicable Incremental Facility Agreement. Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender made to such Borrower on the Revolving Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to such Borrower on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing
denominated in dollars is made, each Borrower shall repay all Swingline Loans
that were outstanding for its own account on the date such Borrowing was
requested. (b) The records maintained by the Administrative Agent and the
Lenders shall be prima facie evidence of the existence and amounts of the
obligations of the Borrowers in respect of the Loans, LC Disbursements, interest
and fees due or accrued hereunder; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrowers to pay any
amounts due hereunder in accordance with the terms of this Agreement.
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202077.jpg]
71 (c) Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form reasonably acceptable to the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns); it being understood and agreed that such Lender (and/or its assignee
or assignees) shall be required to return such promissory note to the Company on
the Termination Date. SECTION 2.10. [Reserved.] SECTION 2.11. Prepayment of
Loans. (a) Each Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section. (b) In the event and on each occasion that the Aggregate Revolving
Exposure exceeds the Aggregate Revolving Commitment, the Borrowers shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
in accordance with Section 2.05(i)) in an aggregate amount sufficient to
eliminate such excess. In the event and on each occasion that the Aggregate
Designated Currency Revolving Exposure exceeds the Aggregate Designated Currency
Revolving Sublimit, the Borrowers shall prepay Revolving Borrowings denominated
in Euro, Pounds Sterling or any other Designated Currency (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.05(i)) in an aggregate amount
sufficient to eliminate such excess. (c) Prior to any optional or mandatory
prepayment of Borrowings under this Section, the applicable Borrower shall
specify the Borrowing or Borrowings to be prepaid in the notice of such
prepayment delivered pursuant to clause (d) of this Section. (d) The applicable
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by hand
delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a LIBOR Borrowing or EURIBOR Borrowing, not later than 12:00 noon, Local Time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, Local Time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment (which shall be a Business Day). Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of prepayment of any Borrowing pursuant to [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202078.jpg]
72 clause (a) of this Section may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the applicable Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13. SECTION 2.12. Fees. (a) The Company agrees to
pay to the Administrative Agent for the account of each Revolving Lender
(subject to Section 2.20 in the case of a Defaulting Lender) a commitment fee,
which shall accrue at the Applicable Rate on the average daily unused amount of
the Revolving Commitment of such Lender during the period from and including the
date hereof to but excluding the date on which such Revolving Commitment
terminates. Commitment fees accrued through and including the last day of March,
June, September and December of each year shall be payable in arrears on the
15th Business Day following such last day and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose). (b) The Company
agrees to pay (i) to the Administrative Agent for the account of each Revolving
Lender (subject to Section 2.20 in the case of a Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to LIBOR Revolving Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Company and such Issuing Bank
on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any such LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202079.jpg]
73 each year shall be payable on the 15th Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 30
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). (c) The
Company agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent. (d) All fees payable hereunder shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent (or to an Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Revolving Lenders entitled thereto. Fees paid hereunder shall not be refundable
under any circumstances. SECTION 2.13. Interest. (a) The Loans comprising each
ABR Borrowing (other than any Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate. (b) Each Swingline Loan shall bear
interest at the Alternate Base Rate plus the Applicable Rate or, prior to but
not after the purchase by the Revolving Lenders of participations in such
Swingline Loan pursuant to Section 2.04(c), at such other rate as the Company
and the Swingline Lender may agree upon. (c) The Loans comprising each LIBOR
Borrowing shall bear interest at (i) in the case of a Borrowing denominated in
dollars, the Adjusted LIBO Rate and (ii) in the case of a Borrowing denominated
in a currency other than dollars, the LIBO Rate, in each case for the Interest
Period in effect for such Borrowing plus the Applicable Rate. (d) The Loans
comprising each EURIBOR Revolving Borrowing shall bear interest at the EURIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate. (e) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of or interest on any
Loan or any LC Disbursement, 2% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or to such LC
Disbursement as provided in Section 2.05(h) or (ii) in the case of any other
amount, 2% per annum plus the rate applicable to ABR Revolving Loans as provided
in clause (a) of this Section. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202080.jpg]
74 (f) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to clause (e) of this Section shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a LIBOR Loan or a EURIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. (g) All interest hereunder shall be computed
on the basis of a year of 360 days, except that (i) interest on Borrowings
denominated in Pounds Sterling and (ii) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall each be computed on the basis of a year of 365 days (or, in the case
of ABR Borrowings, 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, LIBO Rate, Adjusted LIBO Rate or
EURIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. SECTION 2.14. Alternate
Rate of Interest; Illegality. (a) Subject to clause (b) of this Section, if
prior to the commencement of any Interest Period for a LIBOR Borrowing or
EURIBOR Borrowing in any currency: (i) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
LIBO Rate or the EURIBO Rate, as the case may be, in respect of a Loan in such
currency for such Interest Period other than as a result of a Benchmark
Transition Event or any Early Opt-in Election (including because the applicable
Screen Rate is not available or published on a current basis); or (ii) the
Administrative Agent is advised by the Required Lenders (or, in the case of a
circumstance that by its nature affects only Loans of one Class, a Majority in
Interest of the Lenders of such Class) that the Adjusted LIBO Rate, LIBO Rate or
EURIBO Rate, as the case may be, in respect of such Borrowing for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders (or the Lenders of the affected Class, as
the case may be) as promptly as practicable and, until the Administrative Agent
notifies the Company and the Lenders (or the Lenders of the affected Class) that
the circumstances giving rise to such notice no longer exist (but subject to
clause (c) of this Section), (i) any Interest Election Request that requests the
conversion of any Borrowing (or a Borrowing of the affected [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202081.jpg]
75 Class, as the case may be) to, or continuation of any Borrowing (or Borrowing
of the affected Class) as, an affected LIBOR Borrowing or a EURIBOR Borrowing,
as the case may be, shall be ineffective, (ii) any affected LIBOR Borrowing or
EURIBOR Borrowing that is requested to be continued shall (A) if denominated in
dollars, be continued as an ABR Borrowing, or (B) if denominated in a Designated
Currency, shall, on the last day of the then current Interest Period applicable
thereto, at the option of the Company, either (1) be repaid in full by the
applicable Borrower or (2) convert into a Borrowing denominated in dollars that
is a LIBOR Borrowing (if available) with an Interest Period of one month, or
otherwise that is an ABR Borrowing, in each case, in a principal amount that is
the Dollar Equivalent, determined as of such day, of such Borrowing denominated
in such Designated Currency (it being understood that such Borrowing shall,
unless repaid or prepaid, at all times thereafter continue to be outstanding as
a Borrowing denominated in dollars) and (iii) any Borrowing Request for an
affected LIBOR Borrowing or a EURIBOR Borrowing shall (A) if denominated in
dollars, be deemed a request for an ABR Borrowing, or (B) if denominated in a
Designated Currency, be ineffective (and no Lender shall be obligated to make a
Loan on account thereof). (b) (i) Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt- in Election, as applicable, the Administrative
Agent and the Company may amend this Agreement to replace the LIBO Rate or the
EURIBO Rate, as applicable, with a Benchmark Replacement. Any such amendment
will become effective at 5:00 p.m., New York City time, on the fifth Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Company, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders constituting the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. No
replacement of the LIBO Rate or the EURIBO Rate with a Benchmark Replacement
will occur prior to the applicable Benchmark Transition Start Date. (ii) In
connection with the implementation of a Benchmark Replacement, the
Administrative Agent in consultation with the Company will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement. (iii) The Administrative Agent will promptly notify the Company
and the Lenders of (A) any occurrence of a Benchmark Transition Event or an
Early Opt- in Election, as applicable, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202082.jpg]
76 (iv) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing or EURIBOR Borrowing, as applicable, shall be ineffective, and, on the
last day of the then current Interest Period applicable thereto, such Borrowing
shall (1) if denominated in dollars, be converted to an ABR Borrowing or (2) if
denominated in a Designated Currency, at the option of the Company, either (x)
be repaid in full by the applicable Borrower or (y) be converted to a Borrowing
denominated in dollars that is a LIBOR Borrowing (if available) with an Interest
Period of one month, or otherwise that is an ABR Borrowing, in each case, in a
principal amount that is the Dollar Equivalent, determined as of such day, of
such Borrowing denominated in such Designated Currency (it being understood that
such Borrowing shall, unless repaid or prepaid, at all times thereafter continue
to be outstanding as a Borrowing denominated in dollars) and (B) if any
Borrowing Request requests a LIBOR Borrowing or EURIBOR Borrowing, (1) if
denominated in dollars, such Borrowing shall be made as an ABR Borrowing and (2)
if denominated in a Designated Currency, such Borrowing Request shall be
ineffective (and no Lender shall be obligated to make a Loan on account
thereof). (v) Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, Lenders pursuant to this Section
2.14(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.14(b). (c) If any Lender
determines that due to any Change in Law it is unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans, or to charge interest
rates based upon the LIBOR Rate or EURIBOR Rate, in each case, as contemplated
by this Agreement, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
the affected Loans or to convert ABR Loans to affected Loans shall be suspended
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist (which notice
such Lender agrees to promptly give), (ii) upon receipt of such notice, the
Borrowers shall upon demand from such Lender (with a copy to the Administrative
Agent), prepay the affected Loans of such Lender or, in the case of a Loan in
dollars, if lawful and otherwise permitted hereunder (including under Section
2.07), convert such Loans to ABR Loans (the rate of interest on which shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to clause (c) of the definition of Alternate Base Rate) and
(iii) upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 2.16. Each
Lender agrees to designate a [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202083.jpg]
77 different applicable lending office if such designation will avoid the need
for any such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender. SECTION 2.15. Increased
Costs. (a) If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Bank; (ii) impose on any Lender
or Issuing Bank or the Relevant Interbank Market any other condition, cost or
expense (other than Taxes) affecting this Agreement or LIBOR or EURIBOR Loans
made by such Lender or any Letter of Credit or participation therein; or (iii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing shall be to
increase the cost to such Lender or other Recipient of making, converting,
continuing or maintaining any Loan or of maintaining its obligation to make any
Loan, or to increase the cost to such Lender, Issuing Bank or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
in an amount determined by such Lender, Issuing Bank or other Recipient to be
material, then, from time to time, the Company will pay to such Lender, Issuing
Bank or other Recipient, as the case may be, in accordance with clause (c) of
this Section, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
or expenses incurred or reduction suffered; provided that no Lender shall be
entitled to such compensation if the relevant Change in Law shall have occurred
prior to the date on which it shall have become a Lender, unless (x) such Lender
became a Lender as a result of an assignment hereunder and its assignor shall
have been entitled to compensation immediately before such Lender became a
Lender or (y) the relevant costs, expenses or reduction (1) relate to a
Borrowing Subsidiary that shall not have been a Borrowing Subsidiary at the time
such Lender became a Lender and (2) existed at the time such Subsidiary became a
Borrowing Subsidiary. (b) If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has had or will have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202084.jpg]
78 holding company, if any, as a consequence of this Agreement, the Commitments
of such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company would have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then, from time to time, the
Company or the applicable Borrower will pay to such Lender or Issuing Bank, as
the case may be, in accordance with clause (c) of this Section, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction theretofore
suffered. (c) A certificate of a Lender, Issuing Bank or other Recipient setting
forth the amount or amounts necessary to compensate such Lender, Issuing Bank or
other Recipient or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section delivered to the Borrowers shall be conclusive
absent manifest error. The Company or the applicable Borrower shall pay such
Lender, Issuing Bank or other Recipient, as the case may be, the amount shown as
due on any such certificate within 30 days after receipt thereof.
Notwithstanding the foregoing, no Lender or Issuing Bank shall be entitled to
seek compensation for additional amounts or costs pursuant to this Section
unless the certificate referred to in the immediately preceding sentence shall
state that it is the general practice of such Lender or Issuing Bank at such
time to seek compensation under similar circumstances from other similarly
situated borrowers with credit agreements containing yield protection provisions
that provide for such compensation. (d) Failure or delay on the part of any
Lender, Issuing Bank or other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, Issuing Bank’s or other
Recipient’s right to demand such compensation; provided that the Company and the
applicable Borrower shall not be required to compensate a Lender, Issuing Bank
or other Recipient pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 120 days prior to the date that such
Lender, Issuing Bank or other Recipient, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or expenses
or reductions and of its intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
expenses or reductions is retroactive, then the 120-day period referred to above
shall be extended to include the period of retroactive effect thereof. (e) It is
understood and agreed that this Section shall not apply to any Tax imposed in
respect of any payment of principal, interest, fees or any other amount payable
hereunder, which Taxes, for the avoidance of doubt, are covered by Section 2.17.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan or EURIBOR Loan other than on the
last day of [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202085.jpg]
79 the Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any LIBOR Loan or EURIBOR Loan on the date specified in any notice
delivered pursuant hereto, (d) the failure to prepay any LIBOR Loan or EURIBOR
Loan on a date specified therefor in any notice of prepayment given by the
applicable Borrower (whether or not such notice may be revoked in accordance
with the terms hereof) or (e) the assignment of any LIBOR Loan or EURIBOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event (other than loss of profit). Such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as the case may be, that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
Relevant Interbank Market; it being understood that such loss, cost or expense
shall in any case exclude any interest rate floor and all administrative,
processing or similar fees. The Company shall also compensate each Incremental
Term Lender for the loss, cost and expense attributable to any failure by the
Company to deliver a timely Interest Election Request with respect to any LIBOR
Incremental Term Loan. A certificate of any Lender delivered to the Company
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section the basis therefor and, in reasonable detail, the
manner in which such amount or amounts was determined shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 30 days after receipt thereof. SECTION
2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202086.jpg]
80 (b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes. (c) Evidence of Payment. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section, such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section but excluding any penalties, interest, or additions to such Indemnified
Taxes directly resulting from any action taken by a Recipient in bad faith or
the gross negligence or intentional delay of such Recipient) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after written demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e). (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to each
Borrower and the Administrative Agent, at the time or [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202087.jpg]
81 times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender (which cost, expense or material prejudice would not have arisen
but for the completion, execution or submission of such documents). (ii) Without
limiting the generality of the foregoing, in the event that a Borrower is a U.S.
Person, (A) any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202088.jpg]
82 (ii) executed originals of IRS Form W-8ECI; (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202089.jpg]
83 Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so. In the case of Borrowers other than the Company, each Lender
shall deliver to the Company a copy of any documentation required pursuant to
this Section 2.17(f). (g) Treatment of Certain Refunds. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts pursuant to this Section), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (h)
Defined Terms. For purposes of this Section, the term “Lender” shall include any
Issuing Bank and the term “applicable law” shall include FATCA. (i) FATCA. For
purposes of determining withholding Taxes imposed under FATCA, from and after
the effective date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). (j) Survival. Each
party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202090.jpg]
84 the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., Local Time), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. All payments hereunder
of principal or interest in respect of any Loan or LC Disbursement shall be made
in the currency of such Loan or LC Disbursement; all other payments hereunder
and under each other Loan Document shall be made in dollars. (b) If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied towards payment of the
amounts then due hereunder ratably among the parties entitled thereto, in
accordance with the amounts then due to such parties. (c) If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or participations
in LC Disbursements or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time and including Sections 2.14(c), 2.19(b),
2.20, 2.21, 2.22 and 2.24) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202091.jpg]
85 any of its Loans or participations in LC Disbursements or Swingline Loans to
any Person that is an Eligible Assignee (as such term is defined from time to
time). Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. (d) Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or Issuing Banks hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Banks, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of (i) if denominated in dollars, the greater of (x) the
NYFRB Rate and (y) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) if denominated in
any Designated Currency, the greater of (x) the interest rate reasonably
determined by the Administrative Agent to reflect its cost of funds for the
amount advanced by the Administrative Agent on behalf of such Lender or Issuing
Bank (which determination shall be conclusive absent manifest error, it being
understood that the Administrative Agent may, in its sole discretion, for such
purpose deem its cost of funds to be equal to the Foreign Currency Overnight
Rate) and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. (e) If any Lender shall fail
to make any payment required to be made by it hereunder to or for the account of
the Administrative Agent or any Issuing Bank or the Swingline Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(c), 2.05(d), 2.05(f), 2.06(b), 2.17(e), 2.18(d)
and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion. SECTION 2.19. Mitigation Obligations;
Replacement of Lenders. (a) If any Lender requests compensation under Section
2.15 or any Lender determines that it can no longer make or fund Loans pursuant
to Section 2.14(c), or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall (at the
request of the Company) use commercially reasonable efforts to [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202092.jpg]
86 designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, or
mitigate the impact of Section 2.14(c), as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed out of pocket cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The applicable Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation. (b) If (i) any Lender requests
compensation under Section 2.15 or such Lender determines that it can no longer
make or fund Loans pursuant to Section 2.14(c), (ii) any Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders or all the affected Lenders of the affected Class)
and with respect to which the Required Lenders (or, in circumstances where
Section 9.02 does not require the consent of the Required Lenders, a Majority in
Interest of the Lenders of the affected Class) shall have granted their consent,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, (y) terminate the applicable Commitments of such
Lender, and repay all Loan Document Obligations of any Borrower owing to such
Lender relating to the applicable Loans and participations held by such Lender
as of such termination date under one or more facilities or as the Company may
elect or (z) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Company shall have received the prior written consent of the Administrative
Agent (and, in circumstances where its consent would be required under Section
9.04, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and, if applicable, participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (if applicable, in each case only to the extent such amounts relate to
its interest as a Lender of a particular Class) from the assignee (in the case
of such principal and accrued interest and fees) or a Borrower (in the case of
all other amounts), (C) in the case of any such assignment and delegation
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (D) such assignment does not conflict with
applicable [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202093.jpg]
87 law and (E) in the case of any such assignment and delegation resulting from
the failure to provide a consent, the assignee shall have given such consent
and, as a result of such assignment and delegation and any contemporaneous
assignments and delegations and consents, the applicable amendment, waiver,
discharge or termination can be effected. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver or
consent by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation have ceased to apply. Each party hereto
agrees that an assignment and delegation required pursuant to this paragraph may
be effected pursuant to an Assignment and Assumption executed by the Company,
the Administrative Agent and the assignee and that the Lender required to make
such assignment and delegation need not be a party thereto and such assignment
shall be recorded in the Register and any promissory note held by such Lender,
to the extent relating to the Loans so assigned, shall be deemed cancelled. Each
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Lender’s attorney-in-fact, with full
authority in the place and stead of such Lender and in the name of such Lender,
from time to time in the Administrative Agent’s discretion, with prior written
notice to such Lender, to take any action and to execute any such Assignment and
Assumption or other instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this clause (b). SECTION 2.20.
Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: (a)
commitment fees shall cease to accrue on the unused amount of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a); (b) the Revolving Commitment
and Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Lenders have taken or may take any action hereunder or
under any other Loan Document (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 9.02, require
the consent of such Defaulting Lender in accordance with the terms hereof; (c)
if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then: (i) the Swingline Exposure (other than
any portion thereof with respect to which such Defaulting Lender shall have
funded its participation as contemplated by Section 2.04(c)) and LC Exposure
(other than any portion thereof attributable to unreimbursed LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.05(d) and 2.05(f)) of such Defaulting Lender shall
be reallocated among the Non-Defaulting Lenders [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202094.jpg]
88 in accordance with their respective Applicable Percentages but only to the
extent that any Non-Defaulting Lender’s Revolving Exposure after giving effect
to such reallocation would not exceed such Non-Defaulting Lender’s Revolving
Commitment; (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall, without prejudice to any
other right or remedy available to them hereunder or under law, within two
Business Days following notice by the Administrative Agent (A) first, prepay the
portion of such Defaulting Lender’s Swingline Exposure that has not been
reallocated and (B) second, cash collateralize for the benefit of the Issuing
Banks the portion of such Defaulting Lender’s LC Exposure that has not been
reallocated in accordance with the procedures set forth in Section 2.05(i) (but
with the amount of cash being equal to 100% of the portion of such Defaulting
Lender’s LC Exposure that has not been reallocated) for so long as such LC
Exposure is outstanding or make other arrangements reasonably satisfactory to
the Administrative Agent and to the applicable Issuing Bank with respect to such
LC Exposure. Cash collateral (or the appropriate portion thereof) provided to
reduce LC Exposure, shall be released promptly following (A) the elimination of
the applicable LC Exposure, giving rise thereto (including by the termination of
the Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 2.19)) or (B) the Administrative
Agent’s good faith determination that there exists excess cash collateral
(including any subsequent reallocation of LC Exposure among non-Defaulting
Lenders described above); (iii) if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.12 shall be adjusted to give effect
to such reallocation; (iv) if any portion of the LC Exposure of such Defaulting
Lender is cash collateralized pursuant to clause (ii) above, then, during the
period any such LC Exposure is cash collateralized, no participation fee shall
accrue on such Defaulting Lender’s LC Exposure under Section 2.12(b) (other
than, for the avoidance of doubt, any portion thereof reallocated among the
Non-Defaulting Lenders pursuant to clause (i) above); and (v) if all or any
portion of such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of any Issuing Bank or any other Lender hereunder, all
participation fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202095.jpg]
89 the extent that such LC Exposure is reallocated and/or cash collateralized;
and (d) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or extend any Letter of Credit, unless, in
each case, it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding Swingline Exposure or LC Exposure, as applicable, will be fully
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral provided by the Borrowers or otherwise provided for in accordance
with Section 2.20(c), and participating interests in any such funded Swingline
Loan or in any such issued, amended or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein). In the
event that a Bankruptcy Event with respect to any Person in respect of which any
Revolving Lender is a subsidiary shall have occurred following the date hereof
and for so long as such Bankruptcy Event shall continue, no Swingline Lender
shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or extend any Letter of Credit, unless the Swingline
Lender or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrowers or the applicable Revolving Lender reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder. In the event that
the Administrative Agent, the Company, the Swingline Lender and each Issuing
Bank each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Loans in accordance with its Applicable
Percentage. Notwithstanding the fact that any Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, (x) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while such Lender was a Defaulting Lender,
(y) all amendments, waivers or modifications effected without its consent in
accordance with the provisions of Section 9.02 and this Section during such
period shall be binding on it and (z) except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender. SECTION 2.21.
Incremental Facilities. (a) The Company may on one or more occasions, by written
notice to the Administrative Agent, request (i) the establishment, during the
Revolving Availability Period, of Incremental Revolving [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202096.jpg]
90 Commitments and/or (ii) the establishment of Incremental Term Commitments;
provided that (A) Incremental Commitments may be established hereunder only if
the Total Leverage Ratio and the Senior Secured Leverage Ratio, in each case, as
of the last day of the most recently ended fiscal quarter of the Company for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or, prior to the first such delivery, as of June 30, 2020),
determined on a pro forma basis in accordance with Section 1.04(b) assuming that
the full amount of such Incremental Commitments shall have been funded as Loans
on such date, would not have been greater than 3.75 to 1.00 and 3.25 to 1.00,
respectively, and (B) the aggregate amount of all the Incremental Commitments
established hereunder during the term of this Agreement shall not exceed
$200,000,000. Each such notice shall specify (x) the date on which the Company
proposes that the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (y) the amount of the Incremental Revolving Commitments
or Incremental Term Commitments, as applicable, being requested (it being agreed
that (1) any Lender approached to provide any Incremental Revolving Commitment
or Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment or Incremental Term Commitment and
(2) any Person that the Company proposes to become an Incremental Lender, if
such Person is not then a Lender, must be an Eligible Assignee and must be
approved by the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank and the Swingline Lender (such
approval, in each case, not to be unreasonably withheld, conditioned or
delayed)) solely to the extent such approval, if any, would be required under
Section 9.04(b) for an assignment of Revolving Commitments or Revolving
Exposure, as applicable, to such Person. (b) The terms and conditions of any
Incremental Revolving Commitment and the Loans and other extensions of credit to
be made thereunder shall be identical to those of the Revolving Commitments and
the Loans and other extensions of credit made thereunder, and shall be treated
as a single Class with such Revolving Commitments and Loans; provided that, if
the Company determines to increase the interest rate or fees payable in respect
of Incremental Revolving Commitments or Loans and other extensions of credit
made thereunder, such increase shall be permitted if the interest rate or fees
payable in respect of the other Revolving Commitments or Loans and other
extensions of credit made thereunder, as applicable, shall be increased to equal
such interest rate or fees payable in respect of such Incremental Revolving
Commitments or Loans and other extensions of credit made thereunder, as the case
may be; provided further that the Company at its election may pay upfront,
closing or similar fees with respect to Incremental Revolving Commitments
without paying such fees with respect to the other Revolving Commitments. The
terms and conditions of any Incremental Term Commitments and the Incremental
Term Loans to be made thereunder shall be determined by the Company and the
Incremental Term Lenders providing such Incremental Term Commitments and
reasonably satisfactory to the Administrative Agent (it being understood and
agreed that terms and conditions applicable only after the latest Maturity Date
in existence at the time such Incremental Term Commitments are [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202097.jpg]
91 established or which are incorporated into this Agreement for the benefit of
all the Lenders shall be deemed satisfactory); provided that Incremental Term
Loans (i) shall rank pari passu in right of payment with the other Loan Document
Obligations, (ii) shall not be Guaranteed by any Person other than a Guarantor,
(iii) shall be secured by Liens on the Collateral on a pari passu basis with the
other Loan Document Obligations and shall not be secured by any assets other
than Collateral and (iv) shall not be mandatorily required to be paid as to
principal prior to the Revolving Maturity Date or the Incremental Term Maturity
Date applicable to any other Series of Incremental Term Loans on the date of
incurrence of such Incremental Term Loan (except that the terms and conditions
of any Incremental Term Commitments and Incremental Term Loans may provide for
customary amortization and customary mandatory prepayment requirements and, for
the avoidance of doubt, may be voluntarily prepaid, in each case, at any time or
from time to time). Any Incremental Term Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Commitments and Incremental Term Loans for
all purposes of this Agreement. All Incremental Term Loans of any Series shall
be due and payable on the Incremental Term Maturity Date applicable thereto. (c)
The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that, except as set forth in the penultimate sentence of this
clause (c), no Incremental Commitments shall become effective unless (i) on the
date of effectiveness thereof, both immediately prior to and immediately after
giving effect to such Incremental Commitments (and assuming that the full amount
of such Incremental Commitments shall have been funded as Loans on such date),
no Default shall have occurred and be continuing, (ii) after giving effect to
such Incremental Commitments and any related transaction, on a pro forma basis
in accordance with Section 1.04(b), the Company shall be in compliance with the
covenants set forth in Sections 6.11, 6.12 and 6.13 (in each case, calculated as
of the last day of, or for, the then most recently ended fiscal quarter of the
Company for which the financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first such delivery, as of, or for
the period of four consecutive fiscal quarters ended, June 30, 2020) and the
period of four fiscal quarters then ended and assuming that the full amount of
such Incremental Commitments shall have been funded as Loans on such date), and
the Company shall have delivered an officer’s certificate setting forth
reasonably detailed calculations demonstrating such pro forma compliance, (iii)
the Company shall make any payments required to be made pursuant to Section 2.16
in connection with such Incremental Commitments and the related transactions
under this Section, (iv) after giving effect to such Incremental Commitments
(and assuming that the full amount of such Incremental Commitments shall have
been funded as Loans on such date), the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects, in each case on and as of the date of effectiveness thereof,
and (v) the Company shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection with any such [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202098.jpg]
92 transaction. Notwithstanding the foregoing, if any Incremental Commitments
shall be established to finance a Permitted Acquisition or any Investment
permitted hereunder, then, to the extent agreed by the Lenders providing such
Incremental Commitments, customary “Sungard” or certain funds conditionality may
be implemented with respect to the funding of such Incremental Commitments (but
not the Commitments of other Lenders) in lieu of the conditions set forth in
this clause (c). Each Incremental Facility Agreement may, without the consent of
any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section. (d) Upon
the effectiveness of an Incremental Commitment of any Incremental Lender, (i)
such Incremental Lender shall be deemed to be a “Lender” (and a Lender in
respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposures
and the Applicable Percentages of all the Revolving Lenders, shall automatically
be adjusted to give effect thereto. (e) In connection with the effectiveness of
any Incremental Revolving Commitments, (i) the Borrowers and the Lenders shall
implement such measures as shall be reasonably specified by the Administrative
Agent (which may include assignments, deemed prepayments of Loans or other
measures deemed appropriate by the Administrative Agent taking into account,
among other factors, the desirability of minimizing “breakage” costs) in order
that the Revolving Exposures of the Lenders will be held ratably in accordance
with their Revolving Commitments, and (ii) any “breakage” costs resulting from
the implementation of such measures shall be subject to compensation by the
Company pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such measures occurs other than on the last day of an
applicable Interest Period. (f) Subject to the terms and conditions set forth
herein and in the applicable Incremental Facility Agreement, each Lender holding
an Incremental Term Commitment of any Series shall make a loan to the Company in
an amount equal to such Incremental Term Commitment on the date specified in
such Incremental Facility Agreement. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202099.jpg]
93 (g) The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.21(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and, if
applicable, of the assignments required to be made pursuant to Section 2.21(e).
SECTION 2.22. Extension Offers. (a) The Company may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes (each Class subject
to such an Extension Offer, an “Extension Request Class”) to make one or more
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Company. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class as to which such Lender’s acceptance has been made.
(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Company, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof and (ii) the Company shall
have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Extension Agreement. Each Extension Agreement
may, without the consent of any Lender other than the applicable Extending
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section, including any amendments
necessary to treat the applicable Loans and/or Commitments of the accepting
Lenders as a new “Class” of loans and/or commitments hereunder; provided that,
in the case of any Extension Offer relating to Revolving Commitments or
Revolving Loans, except as otherwise agreed to by each Issuing Bank and the
Swingline Lender, (A) the allocation of the participation exposure with respect
to any then-existing or subsequently issued or made Letter of Credit or
Swingline Loan as between the commitments of such new “Class” and the remaining
Revolving Commitments shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Revolving Commitments and (B)
the Revolving Availability Period and the Revolving Maturity Date, as such terms
are used in reference to Letters of Credit or Swingline Loans, may [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202100.jpg]
94 not be extended without the prior written consent of each Issuing Bank and
the Swingline Lender, as applicable. SECTION 2.23. Borrowing Subsidiaries. On or
after the Effective Date, the Company may designate, subject to the provisions
of this paragraph, any wholly- owned Subsidiary as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company. Promptly following receipt of any
Borrowing Subsidiary Agreement (which shall constitute notice of such
designation by the Company), the Administrative Agent shall make available to
each Revolving Lender a copy thereof. The effective date of any such designation
shall not be less than 10 Business Days following the delivery of such notice.
Unless any Revolving Lender shall notify the Administrative Agent and the
Company within 10 Business Days of the receipt of such notice (a) that it is
unlawful for such Revolving Lender to extend credit to such Subsidiary or (b)
that (i) such Revolving Lender is restricted by operational or administrative
procedures or other applicable internal policies from extending credit under
this Agreement to Persons in the jurisdiction in which such Subsidiary is
located and (ii) such Revolving Lender is not making loans or other extensions
of credit to Persons located in the jurisdiction in which such Subsidiary is
located (or is not making loans or other extensions of credit without provisions
not in this Agreement to reflect such procedures or internal policies), such
Subsidiary shall for all purposes of this Agreement, upon satisfaction of the
conditions set forth in Section 4.03, become a Borrowing Subsidiary and a party
to this Agreement. If any Lender shall notify the Administrative Agent and the
Company pursuant to the immediately preceding sentence that it is unable to
extend credit under this Agreement to Persons in a particular jurisdiction, and
if an amendment to this Agreement would enable it so to extend credit without
violating applicable law and in compliance with its applicable policies and
procedures, then such Lender shall so advise the Company and the Administrative
Agent and endeavor in good faith to agree with the Company and the
Administrative Agent on an amendment to this Agreement that would permit it so
to extend credit, and upon the effectiveness of such amendment, will withdraw
the notice delivered by it pursuant to the second preceding sentence. The
parties hereto agree that any amendment referred to in the immediately preceding
sentence, if it does not adversely affect the rights or interests of the
Lenders, shall become effective if it is agreed to in writing by such Lender,
the Administrative Agent and the Company. Upon the execution by the Company and
delivery to the Administrative Agent of a Borrowing Subsidiary Termination with
respect to any Borrowing Subsidiary, such Subsidiary shall cease to be a
Borrowing Subsidiary hereunder and a party to this Agreement; provided that no
Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary (other than to terminate such Borrowing Subsidiary’s right to make
further Borrowings under this Agreement) at a time when any principal of or
interest on any Loan to such Borrowing Subsidiary or any Letter of Credit issued
for the account of such Borrowing Subsidiary (or any LC Disbursement thereunder)
shall be outstanding hereunder. Promptly following receipt of any Borrowing
Subsidiary Termination, the Administrative Agent shall make available to each
Revolving Lender a copy thereof. SECTION 2.24. Refinancing Facilities. (a) The
Company may, on one or more occasions, by written notice to the Administrative
Agent, request the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202101.jpg]
95 establishment hereunder of (i) a new Class of revolving commitments (the
“Refinancing Revolving Commitments”) pursuant to which each Person providing
such a commitment (a “Refinancing Revolving Lender”) will make revolving loans
to the Borrowers (“Refinancing Revolving Loans”) and acquire participations in
the Letters of Credit and Swingline Loans and (ii) one or more additional
Classes of incremental term loan commitments (the “Refinancing Incremental Term
Loan Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Incremental Term Lender”) will make term loans to the Company (the
“Refinancing Incremental Term Loans”); provided that (A) each Refinancing
Revolving Lender and each Refinancing Incremental Term Loan Lender shall be an
Eligible Assignee and, if not already a Lender, shall otherwise be reasonably
acceptable to the Administrative Agent and (B) each Refinancing Revolving Lender
shall be approved by each Issuing Bank and the Swingline Lender (such approval
not to be unreasonably withheld, conditioned or delayed). (b) The Refinancing
Commitments shall be effected pursuant to one or more Refinancing Facility
Agreements executed and delivered by the Company, each Refinancing Lender
providing such Refinancing Commitment, the Administrative Agent and, in the case
of Refinancing Revolving Commitments, each Issuing Bank and the Swingline
Lender; provided that no Refinancing Commitments shall become effective unless
(i) no Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, (ii) the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction,
(iii) in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Commitments then
in effect shall be terminated, and all the Revolving Loans and Swingline Loans
then outstanding, together with all interest thereon, and all other amounts
accrued for the benefit of the Revolving Lenders and the Swingline Lender, shall
be repaid or paid (it being understood, however, that any Letters of Credit may
continue to be outstanding hereunder), and the aggregate amount of such
Refinancing Revolving Commitments does not exceeded the aggregate amount of the
Revolving Commitments so terminated, and (iv) in the case of any Refinancing
Incremental Term Loan Commitments, substantially concurrently with the
effectiveness thereof, the Company shall obtain Refinancing Incremental Term
Loans thereunder and shall repay or prepay any then outstanding Incremental Term
Borrowings of any Class in an aggregate principal amount equal to the aggregate
amount of such Refinancing Incremental Term Loan Commitments (less the aggregate
amount of accrued and unpaid interest with respect to such outstanding
Incremental Term Borrowings and any reasonable fees, premium and expenses
relating to such refinancing) and, in the case of a prepayment of LIBOR Loans
and EURIBOR Loans, shall be subject to Section 2.16. (c) The Refinancing
Facility Agreement shall set forth, with respect to the Refinancing Commitments
established thereby and the Refinancing Loans and other extensions of credit to
be made thereunder, to the extent applicable, the following terms thereof: (i)
the designation of such Refinancing Commitments and Refinancing Loans as a new
“Class” for all purposes hereof, (ii) the stated termination and maturity dates
applicable to the Refinancing Commitments or Refinancing Loans of such Class,
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202102.jpg]
96 provided that such stated termination and maturity dates shall not be earlier
than the Revolving Maturity Date (in the case of Refinancing Revolving
Commitments and Refinancing Revolving Loans) or the applicable Incremental Term
Maturity Date (in the case of Refinancing Incremental Term Loan Commitments and
Refinancing Incremental Term Loans), (iii) in the case of any Refinancing
Incremental Term Loans, any amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Incremental Term Loans, (iv) the
interest rate or rates applicable to the Refinancing Loans of such Class, (v)
the fees applicable to the Refinancing Commitment or Refinancing Loans of such
Class, (vi) in the case of any Refinancing Incremental Term Loans, any original
issue discount applicable thereto, (vii) the initial Interest Period or Interest
Periods applicable to Refinancing Loans of such Class, (viii) any voluntary or
mandatory commitment reduction or prepayment requirements applicable to
Refinancing Commitments or Refinancing Loans of such Class and any restrictions
on the voluntary or mandatory reductions or prepayments of Refinancing
Commitments or Refinancing Loans of such Class and (ix) any financial covenant
with which the Company shall be required to comply (provided that any such
financial covenant for the benefit of any Class of Refinancing Lenders shall
also be for the benefit of all other Lenders). Except as contemplated by the
preceding sentence, (A) the terms of the Refinancing Revolving Commitments and
Refinancing Revolving Loans and other extensions of credit thereunder shall be
substantially the same as the Revolving Commitments and Revolving Loans and
other extensions of credit thereunder or less favorable, taken as a whole, to
the Lenders providing such Refinancing Revolving Commitments (as reasonably
determined by the Company); provided that such Refinancing Revolving Commitments
may have the benefit of additional financial or other covenants or other
provisions agreed by the Company and the applicable Lenders to the extent such
covenants or other provisions take effect only after the latest Maturity Date
and (B) the terms of the Refinancing Incremental Term Loan Commitments and
Refinancing Incremental Term Loans shall be substantially the same as the terms
of the Incremental Term Commitments and the Incremental Term Loans or less
favorable, taken as a whole, to the Lenders providing such Refinancing
Incremental Term Loan Commitments (as reasonably determined by the Company);
provided that such Refinancing Incremental Term Loan Commitments may have the
benefit of additional financial or other covenants or other provisions agreed by
the Company and the applicable Lenders to the extent such covenants or other
provisions take effect only after the latest Maturity Date. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Facility Agreement. Each Refinancing Facility Agreement may, without
the consent of any Lender other than the applicable Refinancing Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Refinancing Commitments and Refinancing Loans as a new
“Class” of loans and/or commitments hereunder. (d) In lieu of establishing one
or more Classes of Refinancing Incremental Term Loan Commitments and Refinancing
Incremental Term Loans, the Company may refinance outstanding Incremental Term
Borrowings of any Class with the proceeds of one or more issuances of debt
securities of the Company secured by the Collateral with a priority equal to
that of the Secured Obligations (any such debt securities issued in [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202103.jpg]
97 compliance with this clause (d) being called “Permitted Pari Passu
Refinancing Securities”); provided that (i) the principal amount of such debt
securities shall not exceed the principal amount of the refinanced Incremental
Term Borrowings except by an amount equal to the sum of (A) accrued and unpaid
interest with respect to such Incremental Term Borrowings, (B) premiums thereon
plus (C) underwriting discounts, other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield premiums), in each case incurred in connection with the issuance
of such debt securities; (ii) substantially concurrently with the issuance
thereof, the Company shall repay or prepay then outstanding Incremental Term
Borrowings in an aggregate principal amount equal to the aggregate amount of the
cash proceeds of such debt securities (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Incremental Term Borrowings and
any reasonable fees, premium and expenses relating to the issuance of such debt
securities) and, in the case of a prepayment of LIBOR Incremental Term Loans or
EURIBOR Incremental Term Loans, such prepayment shall be subject to Section
2.16; (iii) the stated final maturity of such debt securities shall not be
earlier than that of the refinanced Incremental Term Borrowings; (iv) such debt
securities shall not be required to be repaid, prepaid, redeemed, repurchased or
defeased, whether on one or more fixed dates, upon the occurrence of one or more
events or at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default, change in control or any asset sale or as and
to the extent such repayment, prepayment, redemption, repurchase or defeasance
would have been required pursuant to the terms of such refinanced Incremental
Term Borrowings) prior to the maturity of such refinanced Incremental Term
Borrowings; provided that, notwithstanding the foregoing, scheduled amortization
payments (however denominated) of such debt securities shall be permitted so
long as the weighted average life to maturity of such debt securities shall be
not less than the shorter of (x) the weighted average life to maturity of such
refinanced Incremental Term Borrowings remaining as of the date of issuance of
such debt securities and (y) the weighted average life to maturity of each other
Class of the Incremental Term Loans remaining as of the date of issuance of such
debt securities; (v) such debt securities shall not be direct obligations of or
Guaranteed by any Subsidiary that does not Guarantee the Secured Obligations;
(vi) such debt securities shall not be secured by any Lien on any asset not
included in the Collateral; (vii) such debt securities shall not have the
benefit of any financial maintenance covenant that is not included in this
Agreement at the time of issuance thereof or that has covenant levels more
restrictive than those in the corresponding covenant in this Agreement at such
time unless this Agreement shall have been amended to provide the benefit of
such covenant to the Lenders; provided that such debt securities may have the
benefit of any such additional or more restrictive covenant to the extent it
takes effect only after the latest Maturity Date; and (viii) the holders of such
debt securities or a trustee or other representative acting on their behalf
shall have entered into a Pari Passu Intercreditor Agreement with the
Administrative Agent that shall, among other matters, vest primary control over
the exercise of remedies against the Collateral in the Administrative Agent and
provide that the Administrative Agent will hold all instruments and certificates
representing Collateral (but will act as a gratuitous bailee for the purpose of
perfecting the Liens of the holders of such debt securities or their
representative). [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202104.jpg]
98 ARTICLE III Representations and Warranties As of the Effective Date, and as
of the date of satisfaction of the conditions set forth in, and to the extent
required by each of, Section 4.02 and 4.03, as applicable, each of the Company
and each Borrowing Subsidiary represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. The Company and each Subsidiary is (a)(i)
duly organized and validly existing and (ii) (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, (b)(i) has all power and authority and (ii)
all material Governmental Approvals required for the ownership and operation of
its properties and the conduct of its business as now conducted and as proposed
to be conducted and (c) qualified to do business, and (to the extent the concept
is applicable in such jurisdiction) in good standing, in every jurisdiction
where such qualification is required, except, in each case (other than clause
(a)(i) with respect to the Borrowers) where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. SECTION 3.02. Authorization; Enforceability. The Transactions to
be entered into by each Loan Party are within such Loan Party’s corporate or
other organizational powers and have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder or other
equityholder action of such Loan Party. This Agreement has been duly executed
and delivered by the Company and each Borrowing Subsidiary party hereto on the
Effective Date and constitutes (or, in the case of any Borrowing Subsidiary that
becomes a party hereto after the Effective Date, will constitute), and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Company, such Borrowing Subsidiary or such other Loan Party,
as the case may be, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. SECTION
3.03. Governmental Approvals; Absence of Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) do not violate any applicable law,
including any order of any Governmental Authority, except to the extent any such
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (c) do not violate the charter, by-laws
or other organizational documents of the Company or any Subsidiary, (d) do not
violate or result (alone or with notice or lapse of time, or both) in a default
under any indenture or other agreement or instrument binding upon the Company or
any Subsidiary or any of their assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Company
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202105.jpg]
99 or any Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder, in each case except to the extent that the foregoing, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect and (e) except for Liens created under the Loan Documents and
Permitted Liens, will not result in the creation or imposition of any Lien on
any asset of the Company or any Subsidiary. SECTION 3.04. Financial Condition;
No Material Adverse Change. (a) The Company has heretofore furnished to the
Lenders (i) its audited consolidated balance sheet and related consolidated
statements of earnings, comprehensive earnings, stockholders’ equity and cash
flows as of and for the fiscal year ended December 31, 2019, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLC, independent registered
public accounting firm and (ii) its consolidated balance sheet and related
consolidated statements of earnings, comprehensive earnings, stockholders’
equity and cash flows as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2020, certified by a Financial Officer of the
Company. Such financial statements present fairly, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes in the case of the statements referred to in clause (ii)
above. (b) Since December 31, 2019, there has been no event or condition that
has resulted, or could reasonably be expected to result, in a material adverse
effect on the business, results of operations, properties, assets or financial
condition of the Company and its Subsidiaries, taken as a whole; provided that
the impacts of COVID-19 on the business, results of operations, properties,
assets or financial condition of the Company or any of its Subsidiaries that
occurred prior to the Effective Date and were disclosed in the quarterly
financials for the fiscal quarter ended June 30, 2020 that were included in, and
the discussion thereof set forth in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of, the Quarterly Report
on Form 10-Q for such fiscal quarter filed by the Company with the SEC prior to
the Effective Date will be disregarded. SECTION 3.05. Properties. (a) The
Company and each Subsidiary has good title to (where applicable, or similar
concept under any relevant jurisdiction), or valid leasehold interests in, all
its property material to its business, except for (i) minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and (ii)
where the failure to have such title or interest could not reasonably be
expected to have a Material Adverse Effect. (b) The Company and each Subsidiary
owns, or is licensed to use, all patents, trademarks, copyrights, licenses,
technology, software, domain names and other intellectual property that is
necessary for the conduct of its business as currently conducted and without
conflict with the rights of any other Person, except to the extent [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202106.jpg]
100 any such failure to own or license or conflict, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 3.06. Litigation and Environmental Matters. (a) Other than the
contingencies and legal matters disclosed in the Company’s periodic reports
filed with the SEC, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or the
Loan Documents that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. (b) Except with respect to
any matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of the Company or any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability on the part
of the Company or any Subsidiary. SECTION 3.07. Compliance with Laws and
Agreements. (a) The Company and each Subsidiary is in compliance with all laws,
including all orders of Governmental Authorities, applicable to it or its
property, and all indentures, agreements and other instruments legally binding
upon it or its property, except where the failure to comply, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing. (b) To the extent applicable,
the Company and each Subsidiary is in compliance, in all material respects, with
(i) the Trading with the Enemy Act and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act. No part of the proceeds of the Loans or
any Letter of Credit will be used, directly or, to the knowledge of the Company,
indirectly, or otherwise made available (A) for any payments to any officer or
employee of a Governmental Authority, or any Person controlled by a Governmental
Authority, or any political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any applicable Anti-Corruption Laws or (B) to any Person for the purpose of
financing the activities of any Person, or in any country or territory, that, at
the time of such financing, is the subject of any Sanctions, except to the
extent permitted for a Person required to comply with Sanctions. SECTION 3.08.
Investment Company Status. No Loan Party is required to be registered as an
“investment company” as defined in the Investment Company Act of 1940.
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202107.jpg]
101 SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes (or the requirement to file Tax returns with respect thereto) where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books reserves with respect thereto to the extent required by GAAP
or (b) the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. SECTION 3.10.
ERISA. No ERISA Events have occurred or are reasonably expected to occur that
could, in the aggregate, reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by an amount that could reasonably be expected
to result in a Material Adverse Effect the fair value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification Topic 715) did not, as of the date or dates of the most
recent financial statements reflecting such amounts, exceed the fair value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect. SECTION 3.11. Subsidiaries.
Schedule 3.11 sets forth as of the Effective Date the name and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
the Company or any Subsidiary in, (a) each Subsidiary and (b) identifies, as of
the Effective Date, each Designated Subsidiary and each Material Subsidiary.
SECTION 3.12. Solvency. Immediately after the Borrowings on the Effective Date
and the application of the proceeds thereof, (a) the fair value of the assets of
the Company and its Subsidiaries, taken as a whole, exceeded their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the assets of the Company and its Subsidiaries, taken as a
whole, was greater than the amount required to pay the probable liability on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Company
and its Subsidiaries, taken as a whole, were able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities became absolute and matured and (d) the Company and its
Subsidiaries, taken as a whole, did not have unreasonably small capital with
which to conduct the business in which they were engaged, as such business is
conducted at the time of and is proposed to be conducted following the making of
such Loan. SECTION 3.13. Disclosure. As of the Effective Date, neither the
Confidential Information Memorandum nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent, the Arrangers or
any Lender in connection with [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202108.jpg]
102 the negotiation of this Agreement or any other Loan Document, when taken as
a whole (it being understood that each individual SEC filing shall speak only as
of its date), contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to forecasts or projected financial information, the Company
and each Borrowing Subsidiary represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time made
and at the time so furnished and, if furnished prior to the Effective Date, as
of the Effective Date (it being understood that such forecasts and projections
may vary from actual results and that such variances may be material). SECTION
3.14. Collateral Matters. The Collateral Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Pledged Equity Interests, and when the Pledged Equity Interests
constituting certificated securities (as defined in the Uniform Commercial Code)
are delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute under the Uniform Commercial Code (to the extent a
Lien may be perfected thereunder) a fully perfected security interest in all
right, title and interest of the pledgors thereunder in such Pledged Equity
Interests, prior and superior in right to any other Person, other than Permitted
Liens arising by operation of law and having priority over the Liens of the
Administrative Agent on the Pledged Equity Interests. SECTION 3.15. Federal
Reserve Regulations. None of the Company or any Subsidiary is engaged or will
engage principally or as one of its important activities in the business of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets
subject to any restrictions on the sale, pledge or other disposition of assets
under this Agreement, any other Loan Document or any other agreement to which
any Lender or Affiliate of a Lender is party will at any time be represented by
margin stock. SECTION 3.16. Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company and its
Subsidiaries and, to the knowledge of the Company, their directors, officers and
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company or any Subsidiary
or, to the knowledge of the Company, any of their respective directors, officers
or employees, or (b) to the knowledge of the Company, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202109.jpg]
103 SECTION 3.17. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution. ARTICLE IV Conditions SECTION 4.01. Effective Date. This
Agreement shall become effective on the date hereof upon the satisfaction of the
following conditions: (a) The Administrative Agent shall have received from each
party to this Agreement a counterpart of this Agreement signed on behalf of such
party (which, subject to Section 9.06(b), may include any Electronic Signatures
transmitted by facsimile, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page of this Agreement). (b)
The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, in each case reasonably satisfactory to
the Administrative Agent. (c) The Administrative Agent shall have received
customary written opinions (addressed to the Administrative Agent, the Lenders
and the Issuing Banks and dated the Effective Date) of each of (i) Sidley Austin
LLP, counsel for the Company, and (ii) local counsel for the Luxembourg
Borrower, in each case as shall be reasonably requested by the Administrative
Agent. (d) The Collateral and Guarantee Requirement shall have been satisfied.
The Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by an executive officer or a Financial
Officer of the Company, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Guarantors in the jurisdictions contemplated by
the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 6.02 or have been, or
substantially contemporaneously with the initial funding of Loans on the
Effective Date will be, released. (e) The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects, in each case on and as of the Effective Date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be so true and
correct on and as of such prior date, and no Default shall exist. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202110.jpg]
104 (f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or a Financial Officer
of the Company, confirming compliance with the condition set forth in clause (e)
of this Section. (g) The Administrative Agent (or the applicable Initial Lender,
in the case of fees payable only to such Initial Lender as specified in the Fee
Letters) shall have received all fees and accrued and unpaid expenses (to the
extent, in the case of expenses, invoiced at least two Business Days prior to
the Effective Date or such shorter period as may be reasonably agreed by the
Company) due and payable on or prior to the Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
any Loan Party under the Commitment Letter, the Fee Letters or any Loan
Documents. (h) (i) The Administrative Agent and the Lenders shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to the extent requested in writing
no less than 10 days prior to the Effective Date (provided that the Company
shall not be required to deliver such documentation and other information in
respect of the Company or the Luxembourg Borrower to a Lender that is party to
the Existing Credit Agreement to the extent such information has already been
received by such Lender) and (ii) to the extent the Company or any other Loan
Party qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, receipt, at least one Business Day prior to the Effective Date, by
any Lender that has requested in a written notice to the Company at least 10
days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Company or such other Loan Party (provided that, upon execution
and delivery by such Lender of its signature page to this Agreement, the
condition set forth in this clause (ii) shall be deemed to be satisfied). (i)
The commitments under the Existing Credit Agreement shall have been or shall
simultaneously with the effectiveness of this Agreement be terminated, all
principal, interest, fees and other amounts outstanding, accrued or owed
thereunder shall have been or shall be paid in full (for the avoidance of doubt,
such amounts may be paid with the proceeds of Loans through a concurrent
borrowing under the terms of this Agreement, which shall be evidenced by the
execution and delivery of a Borrowing Request to the Administrative Agent on or
prior to the date hereof, and any letter of credit outstanding under the
Existing Credit Agreement may continue to be outstanding if designated as an
Existing Letter of Credit hereunder), and all Guarantees and Liens existing in
connection with the Existing Credit Agreement shall have been or so
substantially simultaneously with the effectiveness of this Agreement be
discharged and released. Each Lender that is a Lender under the Existing Credit
Agreement hereby waives the requirement under the Existing Credit Agreement that
any notice of termination of commitments or any prepayment of loans under the
Existing Credit Agreement be delivered prior to the effective date of such
termination or repayment. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202111.jpg]
105 Notwithstanding the foregoing, this Agreement shall not become effective
unless each of the foregoing conditions shall have been satisfied (or waived in
accordance with Section 9.02) at or prior to 5:00 p.m., New York City time, on
September 4, 2020. SECTION 4.02. Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than any
conversion or continuation of any Loan), and of each Issuing Bank to issue,
amend to increase the amount of or extend any Letter of Credit, shall be subject
to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions: (a) The representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date. (b) At the
time of and immediately after giving effect to such Borrowing or the issuance,
amendment or extension of such Letter of Credit, as applicable, no Default or
Event of Default shall have occurred and be continuing. On the date of any
Borrowing (other than any conversion or continuation of any Loan) or the
issuance, amendment to increase the amount thereof or extension of any Letter of
Credit, the Company and each Borrowing Subsidiary shall be deemed to have
represented and warranted that the conditions specified in clauses (a) and (b)
of this Section have been satisfied. SECTION 4.03. Credit Extensions to
Borrowing Subsidiaries. The effectiveness of the designation of any Subsidiary
as a Borrowing Subsidiary pursuant to Section 2.23, and the obligations of the
Lenders to make Loans to, or of the Issuing Banks to issue Letters of Credit for
the account of, any such Borrowing Subsidiary shall be subject to the
satisfaction of the following additional conditions: (a) The Administrative
Agent or its counsel shall have received from such Borrowing Subsidiary and the
Company a counterpart of a Borrowing Subsidiary Agreement signed on behalf of
each such party (which, subject to Section 9.06(b), may include any Electronic
Signatures transmitted by facsimile, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page of this
Agreement). (b) The Administrative Agent shall have received a customary written
opinion of counsel for such Borrowing Subsidiary dated the date of the
applicable Borrowing Subsidiary Agreement, addressed to the Administrative
Agent, the Lenders and the Issuing Banks and reasonably satisfactory to the
Administrative Agent. (c) The Administrative Agent shall have received such
customary documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of such Borrowing [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202112.jpg]
106 Subsidiary, the authorization by it of the transactions to which it will be
party hereunder and any other legal matters relating to such Borrowing
Subsidiary, the Loan Documents or such transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. (d) The
Administrative Agent shall have received a certificate, dated the date of the
applicable Borrowing Subsidiary Agreement and signed by a Financial Officer of
the Company, confirming satisfaction of the conditions set forth in Sections
4.02(a) and 4.02(b) (in each case, deeming all references therein to the date of
a Borrowing to refer to the date of such Borrowing Subsidiary Agreement). (e)
Each Lender shall have received all documentation and other information with
respect to such Borrowing Subsidiary requested by such Lender under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation. ARTICLE V
Affirmative Covenants During the period commencing on and including the
Effective Date and until the Termination Date, the Company covenants and agrees
with the Lenders that: SECTION 5.01. Financial Statements and Other Information.
The Company will furnish to the Administrative Agent, on behalf of each Lender:
(a) within 90 days after the end of each fiscal year of the Company (or, so long
as the Company shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
consolidated statements of earnings, comprehensive earnings, equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLC or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification, exception or emphasis and without any
qualification, exception or emphasis as to the scope of such audit (other than
related solely to the occurrence of the Revolving Maturity Date or the upcoming
maturity date of any other Indebtedness (including, without limitation, the
Existing Senior Notes) that is scheduled to occur within one year from the date
such report is delivered or the actual or projected breach or anticipated breach
of any financial covenant hereunder or under any other Indebtedness) to the
effect that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position, results of operations
and cash flows of the Company as of the end of and for such year in accordance
with GAAP; [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202113.jpg]
107 (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company (or, so long as the Company shall be subject
to periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of the Company for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet as of the end of such fiscal quarter, the related
consolidated statements of earnings and comprehensive earnings for such fiscal
quarter and the then elapsed portion of the fiscal year, the related statement
of equity as of the end of such fiscal quarter and the related statement of cash
flows for the then elapsed portion of the fiscal year, in each case setting
forth in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet and statement of equity, as of the end of)
the prior fiscal year, all certified by a Financial Officer of the Company as
presenting fairly, in all material respects, the consolidated financial
position, results of operations and cash flows of the Company as of the end of
and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes; (c) concurrently with each delivery of financial statements
under clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of the Company, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with (x) Sections
6.11, 6.12 and 6.13 and (y) from and after the Springing Maturity Test Date and
for so long as the Existing Senior Notes Repayment has not occurred, Section
6.14, (iii) if any change in GAAP or in the application thereof has occurred
since the date of the consolidated balance sheet of the Company most recently
theretofore delivered under clause (a) or (b) above that has had, or could have,
a significant effect on the calculations of the Interest Coverage Ratio, the
Total Leverage Ratio or the Senior Secured Leverage Ratio, specifying the nature
of such change and the effect thereof on such calculations and (iv) certifying
that all notices required to be provided under Section 5.10 have been provided;
(d) within 90 days after the end of each fiscal year of the Company (commencing
with the first fiscal year ended after the Effective Date), a completed
Supplemental Perfection Certificate, signed by a Financial Officer of the
Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate; (e) promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Company or any Subsidiary with the SEC or with any national
securities exchange, as the case may be; (f) promptly after any request
therefor, all documentation and other [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202114.jpg]
108 information that the Administrative Agent or any Lender may reasonably
request in order to comply with ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation; and (g) promptly after any
request therefor, such other information regarding the operations, business
affairs, assets, liabilities (including contingent liabilities) and financial
condition of the Company or any Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be publicly available on the
website of the SEC or the Company and the Company shall have, except in the case
of Information required to be delivered pursuant to clauses (a), (b) and (e) of
this Section, notified the Administrative Agent of such availability.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent and the Company. SECTION 5.02. Notices of Material Events.
The Company will furnish to the Administrative Agent prompt written notice
(which written notice the Administrative Agent will furnish to the Lenders) of
the following: (a) the occurrence of any Default; (b) the filing or commencement
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Company or any Subsidiary, or any adverse
development in any such pending action, suit or proceeding not previously
disclosed in writing by the Company to the Administrative Agent and the Lenders,
that in each case could reasonably be expected to result in a Material Adverse
Effect; and (c) the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and its Subsidiaries in an aggregate amount
that could reasonably be expected to result in a Material Adverse Effect. Each
notice delivered under this Section shall be accompanied by a statement of a
Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. SECTION 5.03. Existence; Conduct
of Business. Except as otherwise permitted by Sections 6.03 or 6.05, the Company
and each Subsidiary will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202115.jpg]
109 conduct of its business, except where failure to do so could not reasonably
be expected to result in a Material Adverse Effect. SECTION 5.04. Payment of
Taxes and Other Obligations. The Company and each Subsidiary will pay its
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Company or such other
Subsidiary has set aside on its books reserves with respect thereto to the
extent required by GAAP or (b) the failure to make payment could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. SECTION 5.05. Maintenance of Properties. (a) The Company and
each Subsidiary will keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted and except where the failure to keep and
maintain such property, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. (b) The Company and each
Subsidiary will take all actions reasonably necessary to protect all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property necessary to the conduct of its business as currently
conducted, except in each case where the failure to take any such action,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. SECTION 5.06. Insurance. The Company and each
Subsidiary will maintain, with financially sound and reputable insurance
companies, insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. SECTION 5.07. Books and Records; Inspection and Audit Rights.
The Company and each Subsidiary will keep proper books of record and account in
which full, true and correct entries, in all material respects, are made of all
dealings and transactions in relation to its business and activities sufficient
to permit the preparation of the consolidated financial statements of the
Company in accordance with GAAP. The Company and each Subsidiary will permit the
Administrative Agent, together with any Lender that requests to accompany the
Administrative Agent, and any agent designated by the Administrative Agent, upon
reasonable prior notice and at reasonable times during normal business hours,
(a) to visit and inspect its executive offices and any other properties at which
its principal financial records are located, (b) to examine and make extracts
from its financial and accounting books and records and (c) to discuss its
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
accountants (provided that the Company and/or its Subsidiaries may, if they so
choose, be present at or participate in any such discussion), all at such
reasonable times and as often as reasonably requested; provided that
notwithstanding anything to the contrary herein, neither the Company nor
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202116.jpg]
110 any Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies of or abstracts from, or discuss any document,
information, or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or any of their respective
representatives or agent) is prohibited by applicable law, (iii) that is subject
to attorney-client or similar privilege or constitutes attorney work product or
(iv) with respect to which the Company or any Subsidiary owes confidentiality
obligations to any third party. SECTION 5.08. Compliance with Laws and Certain
Agreements. The Company and each Subsidiary will comply with all laws, including
all orders of any Governmental Authority and Anti-Corruption Laws and applicable
Sanctions, applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and the respective directors, officers, employees and agents of the
foregoing in all material respects with Anti-Corruption Laws and applicable
Sanctions. SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of
the Revolving Loans and any Swingline Loans will be used and Letters of Credit
will be issued for working capital and other general corporate purposes
(including share repurchases and the prepayment, refinancing or repurchase of
Indebtedness under the Existing Credit Agreement and the Existing Senior Notes)
of the Company and its Subsidiaries and in compliance with this Agreement. The
proceeds of any Incremental Term Loans will be used solely for the purpose or
purposes set forth in the applicable Incremental Facility Agreements. No part of
the proceeds of any Borrowing or any Letter of Credit will be used directly or,
to the knowledge of the Company, indirectly (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti- Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transactions of or with any Sanctioned Person or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (c) in any manner that would result in the violation of any
Sanctions by any party hereto. SECTION 5.10. Further Assurances. (a) The Company
and each other Guarantor will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times, all at the expense of the Guarantors. (b) If any
Subsidiary is formed or acquired after the Effective Date, the Company will
within 45 days after the end of the fiscal quarter in which such formation or
acquisition shall occur (or, in the case of a formation of a Subsidiary with
aggregate assets in excess of $50,000,000 or an acquisition of a Subsidiary for
an aggregate purchase price in excess of $50,000,000, within 45 days (or such
longer period as the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202117.jpg]
111 Administrative Agent may agree to in writing) after the date of such
formation or acquisition, as applicable), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests in or Indebtedness of such Subsidiary owned by any
Guarantor. (c) The Company will furnish to the Administrative Agent prompt
written notice of any change in (i) the legal name of any Guarantor, as set
forth in its organizational documents, (ii) the jurisdiction of organization or
the form of organization of any Guarantor (including as a result of any merger
or consolidation), (iii) the location of the chief executive office of any
Guarantor or (iv) the organizational identification number, if any, or, with
respect to any Guarantor organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Guarantor. ARTICLE VI Negative Covenants During the period commencing on and
including the Effective Date and until the Termination Date, the Company
covenants and agrees with the Lenders that: SECTION 6.01. Indebtedness. (a) None
of the Company or any Subsidiary will create, incur, assume or permit to exist
any Indebtedness, except, subject to clause (b) below: (i) Indebtedness created
under the Loan Documents, and Permitted Pari Passu Refinancing Securities; (ii)
Indebtedness existing (or pursuant to commitments existing) on the date hereof
and set forth on Schedule 6.01, and Refinancing Indebtedness in respect thereof;
(iii) Indebtedness of the Company or any Subsidiary owed to the Company or any
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than the Company or any Subsidiary (unless (x) it is
permitted under another paragraph of this Section 6.01 and (y) any Liens
securing such Indebtedness shall be permitted under Section 6.02), (B) any such
Indebtedness owing by any Guarantor to a Subsidiary that is not a Guarantor
shall be unsecured and (C) any such Indebtedness owing by any Subsidiary that is
not a Guarantor to any Guarantor shall not be prohibited by Section 6.04; (iv)
Guarantees incurred in compliance with Section 6.04; (v) Indebtedness of the
Company or any Subsidiary (A) incurred to finance the acquisition, construction,
improvement, repair or replacement of any fixed or capital assets, including
Capital Lease Obligations; provided that such [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202118.jpg]
112 Indebtedness is incurred prior to or within 270 days after such acquisition
or the completion of such construction, improvement, repair or replacement and
the principal amount of such Indebtedness does not exceed the cost (including
related fees and expenses) of acquiring, constructing, improving, repairing or
replacing such assets or (B) assumed in connection with the acquisition of any
fixed or capital assets, and Refinancing Indebtedness in respect of any of the
foregoing; (vi) (A) Indebtedness of any Person that becomes a Subsidiary (or of
any Person not previously a Subsidiary that is merged, amalgamated or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof, or Indebtedness of any Person that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in a
transaction permitted hereunder; provided that (x) such Indebtedness exists at
the time such Person becomes a Subsidiary (or is so merged, amalgamated or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger,
amalgamation or consolidation) or such assets being acquired, (y) at the time of
the execution of the definitive agreement governing such transaction), after
giving effect to the incurrence of such Indebtedness on a pro forma basis in
accordance with Section 1.04(b), the Company shall be in compliance with the
covenants set forth in Sections 6.12 and 6.13 as of the last day of the period
of four consecutive fiscal quarters then most recently ended for which the
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the first such delivery, as of June 30, 2020) and (z) neither the
Company nor any Subsidiary (other than such Person or any special purpose merger
Subsidiary with which such Person is merged, amalgamated or consolidated or the
Person that so assumes such Person’s Indebtedness) shall Guarantee or otherwise
become liable for the payment of such Indebtedness; and (B) Refinancing
Indebtedness in respect of any of the foregoing; (vii) (A) Indebtedness owed in
respect of any treasury, depository and cash management services, check drawing
and automated payment services (including depository, overdraft, controlled
disbursement, automated clearing house transactions, return items, interstate
depository network services, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management), current account facilities, employee or commercial credit card
programs, stored value cards or purchasing cards and, in each case, similar
arrangements and otherwise in connection with cash management, including cash
management arrangements among the Company and its Subsidiaries, and (B)
Indebtedness owed in respect of dealer incentive, supply chain finance or
similar programs in the ordinary course of business; (viii) Indebtedness
(including letters of credit, bank guarantees and similar instruments issued for
the account of the Company or any Subsidiary) in the ordinary course of business
in respect of (A) workers’ compensation, unemployment insurance and other social
security laws, health, disability or other employee benefits or property,
casualty or other insurance (including [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202119.jpg]
113 self-insurance) or other similar Indebtedness with reimbursement type claims
and (B) bids, tenders, government contracts, trade contracts, leases (other than
Capital Lease Obligations), statutory obligations, surety, stay, customs and
appeal bonds, performance bonds, bid bonds, performance and completion
guarantees and obligations of a similar nature; (ix) Indebtedness of the Company
or any Subsidiary in the form of indemnification, purchase price adjustments,
earn-outs, non-competition agreements or other arrangements representing
acquisition consideration or deferred payments of a similar nature incurred in
connection with any Permitted Acquisition or other Investment permitted by
Section 6.04 or Disposition permitted by Section 6.05; (x) customer deposits and
advance payments received by the Company or any Subsidiary from customers for
goods or services purchased in the ordinary course of business; (xi)
Indebtedness of the Company or any Subsidiary consisting of (A) Indebtedness for
the financing of insurance premiums or (B) take or pay obligations incurred in
the ordinary course of business in connection with the purchase of items or
services for use by the Company and its Subsidiaries; (xii) Indebtedness of the
Company or any Subsidiary as an account party in respect of trade letters of
credit and bankers acceptances used to support trade obligations; (xiii) other
Indebtedness; provided that, on the date of the incurrence of such Indebtedness
and after giving effect to the incurrence of such Indebtedness on a pro forma
basis in accordance with Section 1.04(b), the Company shall be in compliance
with the covenants set forth in Sections 6.12 and 6.13 as of the last day of the
period of four consecutive fiscal quarters then most recently ended for which
the financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first such delivery, as of June 30, 2020); and (xiv)
other Indebtedness in an aggregate principal amount at any time outstanding not
greater than $25,000,000. (b) Notwithstanding the foregoing provisions of this
Section, none of the Company or any Subsidiary will create, incur, assume or
permit to exist Priority Indebtedness in an aggregate amount at any time
outstanding in excess of the greater of (i) $100,000,000 and (ii) 5% of
Consolidated Total Assets, other than (A) Indebtedness of the Company or any
Subsidiary owing to the Company or any Subsidiary and (B) Indebtedness of any
Subsidiary (including any Person that becomes a Subsidiary) of the type
permitted pursuant to Section 6.01(a)(v), (vii), (viii), (ix), (x), (xi) or
(xii). (c) Neither the Company nor any Subsidiary will issue or permit to exist
any Disqualified Equity Interests. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202120.jpg]
114 SECTION 6.02. Liens. (a) None of the Company or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable and royalties) or rights in respect of any thereof, except
(collectively “Permitted Liens”): (i) Liens (A) created under the Loan
Documents, (B) on cash or deposits granted in favor of the Administrative Agent,
the Swingline Lender or any Issuing Bank to cash collateralize any Defaulting
Lender’s obligations and (C) on Collateral securing Permitted Pari Passu
Refinancing Securities; provided that the Liens securing such Permitted Pari
Passu Refinancing Securities are subject to a Pari Passu Intercreditor
Agreement; (ii) Permitted Encumbrances; (iii) any Lien on any asset of the
Company or any Subsidiary existing on the date hereof and set forth on Schedule
6.02; provided that (A) such Lien shall not apply to any other asset of the
Company or any Subsidiary other than (x) after- acquired property that is
affixed or incorporated into the property covered by such Lien and (y) proceeds
and products thereof, accessions thereto and improvements thereon (it being
understood that individual financings of the type permitted under Section
6.01(a)(v) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (B) such
Lien shall secure only those obligations that it secures on the date hereof and
any extensions, renewals and refinancings thereof which, to the extent
constituting Indebtedness, are permitted under Section 6.01(a)(ii); (iv) any
Lien existing on any asset prior to the acquisition thereof by the Company or
any Subsidiary or existing on any asset of any Person that becomes a Subsidiary
(or of any Person not previously a Subsidiary that is merged, amalgamated or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged, amalgamated or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger, amalgamation or consolidation),
(B) such Lien shall not apply to any other asset of the Company or any
Subsidiary (other than, in the case of any such merger, amalgamation or
consolidation, the assets of any special purpose merger Subsidiary that is a
party thereto) and (C) to the extent any such Lien secures Indebtedness, such
Lien shall be permitted under one or more other clauses of this Section 6.02 and
not under this clause (iv) or shall be a Lien that would have been permitted
under clause (a)(v) of this Section if created by the Company or a Subsidiary;
(v) Liens on fixed or capital assets acquired, constructed, improved, repaired
or replaced by the Company or any Subsidiary; provided that (A) such Liens
secure only Indebtedness permitted by Section 6.01(a)(v) and obligations
relating thereto not constituting Indebtedness and (B) such Liens shall not
apply to any other asset of the Company or any Subsidiary (other than after
acquired [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202121.jpg]
115 property that is affixed to or incorporated into the property covered by
such Lien, the proceeds and products thereof, accessions thereto and
improvements thereon) (it being understood that individual financings of the
type permitted under Section 6.01(a)(v) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates); (vi) in connection with the sale, transfer or other disposition
of any Equity Interests or other assets in a transaction permitted under Section
6.05, customary rights and restrictions contained in agreements relating to such
sale, transfer or other disposition pending the completion thereof; (vii) in the
case of (A) any Subsidiary that is not a wholly-owned Subsidiary or (B) the
Equity Interests in any Person that is not a Subsidiary, any encumbrance or
restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement; (viii) any Lien on assets of
and Equity Interests in any Foreign Subsidiary that is a CFC; provided that (A)
such Lien shall not apply to any Collateral (including any Equity Interests in
any Subsidiary that constitute Collateral) or any other assets of or Equity
Interests owned by the Company or any Subsidiary that is not a CFC and (B) such
Lien shall secure only Indebtedness or other obligations of one or more Foreign
Subsidiaries permitted hereunder; (ix) Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other transaction permitted or not restricted
hereunder; (x) Liens securing Hedging Agreements; provided that such Liens will
apply only to cash and cash equivalents, and the aggregate amount of cash and
cash equivalents pledged by the Company and its Subsidiaries to secure Hedging
Agreements shall not exceed $10,000,000; and (xi) other Liens securing
obligations in an aggregate amount not greater than $35,000,000. (b)
Notwithstanding anything herein to the contrary, neither the Company nor any
Subsidiary that is a Designated Subsidiary will create, incur, assume or permit
to exist any Lien on any Equity Interests that are required by the Collateral
and Guarantee Requirement to be pledged as Collateral pursuant to the Security
Documents, except Liens referred to in clauses (i) and (ii) of clause (a) of
this Section. SECTION 6.03. Fundamental Changes; Business Activities. (a) None
of the Company or any Subsidiary will merge into, amalgamate with or consolidate
with any other Person, or permit any other Person to merge into, amalgamate with
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202122.jpg]
116 immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, (i) any Person (other than the Company) may merge
into any Borrower in a transaction in which such Borrower is the surviving
entity or the surviving entity expressly assumes the obligations of the relevant
Borrower in a manner reasonably acceptable to the Administrative Agent
(including any such merger, amalgamation or consolidation the purpose of which
is to re-domesticate or change the form of organization of any Borrower),
including, if applicable, by delivering a Borrowing Subsidiary Agreement;
provided that any merger of a Guarantor into a Subsidiary that is not a
Guarantor must comply with Section 6.04 (other than by reason of clause (g)
thereof), (ii) the Company may merge into any newly formed corporation or other
business entity for the purpose of re-domesticating or changing the form of
organization of the Company; provided that the surviving or resulting entity
shall be organized in a jurisdiction within the United States and shall
expressly assume the obligations of the Company under the Loan Documents in a
manner reasonably acceptable to the Administrative Agent, (iii) any Person
(other than the Company) may merge, amalgamate or consolidate with any
Subsidiary (including any such merger, amalgamation or consolidation, the
purpose of which is to re-domesticate or change the form of organization of any
Subsidiary) in a transaction in which the surviving entity is a Subsidiary (and,
if any party to such merger, amalgamation or consolidation is a Subsidiary Loan
Party, (A) the Subsidiary Loan Party is the surviving entity, (B) the surviving
entity expressly assumes the obligations of the relevant Subsidiary Loan Party
in a manner reasonably acceptable to the Administrative Agent or (C) such
merger, consolidation or amalgamation is permitted as an Investment under
Section 6.04 (other than by reason of clause (g) thereof), in which case, if
such Subsidiary Loan Party is a Borrowing Subsidiary, such Subsidiary shall
prior to or simultaneously with such merger, amalgamation or consolidation enter
into a Borrowing Subsidiary Termination), (iv) any Subsidiary may merge into,
amalgamate with or consolidate with any Person in a transaction permitted under
Section 6.05 (other than by reason of clause (f) thereof) in which, after giving
effect to such transaction, the surviving entity is not a Subsidiary and, if
such Subsidiary is a Borrowing Subsidiary, such Subsidiary shall prior to or
simultaneously with such merger, amalgamation or consolidation enter into a
Borrowing Subsidiary Termination, (v) any Person (other than the Company) may
merge into any Subsidiary in a transaction which constitutes an Investment
permitted by Section 6.04 (other than by reason of clause (g) thereof) and (vi)
any Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders. (b) None of the Company or any
Subsidiary will cease to be primarily engaged in businesses of the type
conducted by the Company and its Subsidiaries on the date hereof and businesses
reasonably related, complementary, incidental or ancillary thereto. (c) The
Company will not permit any Subsidiary that is a CFC to own any Equity Interests
in any Domestic Subsidiary, other than as a result of a Permitted Acquisition or
other Investment permitted hereunder where such ownership involves subsidiaries
of the acquired Person and exists at the time of, and is not created in
contemplation of, such Permitted Acquisition or other Investment. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202123.jpg]
117 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.
None of the Company or any Subsidiary will purchase, hold, acquire (including
pursuant to any merger, amalgamation or consolidation with any Person that was
not a Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, except: (a) cash and Investments that were
Permitted Investments when made; (b) Investments (i) existing on (or
contractually committed to as of) the Effective Date in Subsidiaries and other
Investments set forth on Schedule 6.04, (ii) any modification, replacement,
renewal or extension of any Investment described in clause (i) above so long as
no modification, renewal or extension thereof increases the amount of such
Investment except as otherwise permitted by this Section 6.04 and (iii)
consisting of Guarantees by any Guarantor of the obligations of any Borrowing
Subsidiary under any Loan Document and any Permitted Pari Passu Refinancing
Securities (and any payments made thereon or pursuant to any Loan Document and
any Permitted Pari Passu Refinancing Securities); (c) Investments by the Company
and its Subsidiaries in Equity Interests in their Subsidiaries; provided that
(i) any such Equity Interests held by a Guarantor shall be pledged in accordance
with the requirements of the definition of the term “Collateral and Guarantee
Requirement” and (ii) the aggregate amount of such Investments by the Guarantors
in, and loans and advances by the Guarantors to, and Guarantees by the
Guarantors of Indebtedness (and non-ordinary course Guarantees of other
obligations) of Subsidiaries that are not Guarantors (excluding all such
Investments, loans, advances and Guarantees permitted by clause (b) above) at
any time outstanding shall not exceed the sum of (A) the greater of $125,000,000
and 6% of Consolidated Total Assets as of the most recent fiscal quarter end for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first such delivery, as of June 30, 2020) and (B) the
Restricted Payment Basket (reduced by the aggregate amount of the Restricted
Payment Basket utilized after the Effective Date under this clause, clause (d)
or (e) of this Section, clause (vi) of Section 6.08(a) or clause (v) of Section
6.08(b)); (d) loans or advances made by the Company or any Subsidiary to any
Subsidiary; provided that the amount of such loans and advances made by the
Guarantors to Subsidiaries that are not Guarantors shall be subject to the
limitation set forth in clause (c) above; (e) Guarantees by the Company or any
Subsidiary of (i) Indebtedness of the Company or any Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty);
provided that the aggregate amount of Indebtedness and other obligations (except
any such other obligations that are Guaranteed in the ordinary course of
business) of Subsidiaries that are not [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202124.jpg]
118 Guarantors that are Guaranteed by any Guarantor shall be subject to the
limitation set forth in clause (c) above, and (ii) obligations (other than
Indebtedness) of the Company and its Subsidiaries in the ordinary course of
business; (f) Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business, (ii)
received upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (iii) received
as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes; (g) Investments (i) consisting of Indebtedness
permitted under Section 6.01 (other than clauses (a)(iii) and (a)(iv) thereof
and other than Indebtedness resulting from loans and advances to, or Guarantees
of Indebtedness of, Subsidiaries that are not Guarantors), (ii) deemed to exist
as a result of Permitted Liens, (iii) consisting of mergers, amalgamations,
consolidations, liquidations, windings up or dissolutions permitted by Section
6.03 and (iv) consisting of noncash consideration received from a Disposition of
any asset (other than cash or cash equivalents) in compliance with Section 6.05;
(h) Investments by the Company or any Subsidiary that result solely from the
receipt by the Company or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities; (i) Investments in the form of Hedging
Agreements permitted under Section 6.07; (j) payroll, travel and similar
advances to directors, officers, employees, members of management, managers or
consultants of the Company or any Subsidiary that are made in the ordinary
course of business; (k) loans or advances to directors, officers, employees,
members of management, managers or consultants of the Company or any Subsidiary
made in the ordinary course of business; provided that the aggregate amount of
such loans and advances outstanding at any time shall not exceed $5,000,000; (l)
Permitted Acquisitions, and cash Investments in Subsidiaries in amounts required
to permit, and promptly used to pay the consideration for, Permitted
Acquisitions; (m) Investments made by any Guarantor in a Subsidiary that is not
a Guarantor in the form of any contribution or Disposition of the Equity
Interests of any Person that is not a Guarantor or any Borrowing Subsidiary that
is a Foreign Subsidiary that is a CFC; (n) Investments (i) constituting
deposits, prepayments and/or other credits [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202125.jpg]
119 to suppliers, (ii) made in connection with obtaining, maintaining or
renewing client and customer contracts and/or (iii) in the form of advances made
to distributors, suppliers, licensors and licensees, in each case, in the
ordinary course of business; (o) (i) Investments of any Subsidiary acquired
after the date hereof, or of any Person acquired by, or merged into or
consolidated or amalgamated with, the Company or any Subsidiary after the date
hereof, in each case as part of an Investment otherwise permitted by this
Section 6.04 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) so long as no such
modification, replacement, renewal or extension thereof increases the amount of
such Investment except as otherwise permitted by this Section 6.04; (p)
[Reserved]; (q) Investments made (i) by any Subsidiary that is not a Guarantor
with the proceeds received by such Subsidiary from an Investment made by any
Guarantor in such Subsidiary in compliance with this Section 6.04 and (ii) in
Subsidiaries in connection with reorganizations and related activities for tax
planning purposes; provided that, after giving effect to any such reorganization
and/or related activity, the security interest of the Administrative Agent in
the Collateral, taken as a whole, is not materially impaired; (r) Investments
made in joint ventures or non-wholly-owned Subsidiaries as required by, or made
pursuant to, buy/sell arrangements between the joint venture parties set forth
in joint venture agreements and similar binding arrangements as in effect on the
date hereof; (s) unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent that they are permitted to remain
unfunded under applicable law; (t) Investments in the Company or any Subsidiary
in connection with intercompany cash management arrangements and related
activities in the ordinary course of business (including Guarantees in
connection therewith); (u) Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing, development,
manufacturing, distribution or commercialization arrangements with other
Persons; (v) any Investment made in exchange for, or with the net cash proceeds
of an issuance of, Equity Interests of the Company; and (w) other Investments;
provided that, at the time each such Investment is [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202126.jpg]
120 purchased, made or otherwise acquired, (A) no Default shall have occurred
and be continuing or would result therefrom and (B) the Total Leverage Ratio and
the Senior Secured Leverage Ratio, determined on a pro forma basis in accordance
with Section 1.04(b) as of the last day of the period of four consecutive fiscal
quarters of the Company then most recently ended for which the financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the first such delivery, as of June 30, 2020) shall be less than 2.75 to 1.00
and 2.25 to 1.00, respectively. SECTION 6.05. Asset Sales. None of the Company
or any Subsidiary will sell, transfer, lease or otherwise dispose of (each, a
“Disposition”) any asset, including any Equity Interest owned by it, nor will
any Subsidiary issue any additional Equity Interest in such Subsidiary (other
than to the Company or any Subsidiary in compliance with Section 6.04,
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law and, in the case
of any non-wholly-owned Subsidiary, to any other investor on a ratable basis
relative to its investment in such Subsidiary), except: (a) Dispositions of
inventory (including on an intercompany basis), used or surplus equipment in the
ordinary course of business or cash or Permitted Investments; (b) Dispositions
to the Company or any Subsidiary; provided that any such Disposition by a
Guarantor to a Subsidiary that is not a Guarantor shall, to the extent made for
less than fair market value or for consideration other than cash (on customary
payment terms) or assets useful in the business of the Company and its
Subsidiaries (as reasonably determined by a Financial Officer of the Company),
be made in compliance with Sections 6.04 and 6.09; (c) Dispositions of accounts
receivable in connection with the compromise, collection or settlement thereof
in the ordinary course of business and not as part of any accounts receivables
financing transaction; (d) Dispositions of assets subject to any casualty or
condemnation proceeding (including dispositions in lieu of condemnation); (e)
Dispositions of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property (including any
exchange covered by Section 1031 of the Code or comparable provision of any
foreign jurisdiction) or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property or other property
useful in the business of the Company or its Subsidiaries; (f) (i) Investments
permitted pursuant to Section 6.04, to the extent deemed to constitute or
effected by means of Dispositions, mergers, amalgamations, consolidations or
conveyances; (ii) Permitted Liens; and (iii) Restricted Payments permitted by
Section 6.08; [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202127.jpg]
121 (g) Dispositions of Investments in joint ventures or any Subsidiary that is
not a wholly-owned Subsidiary to the extent required by, or made pursuant to,
buy/sell arrangements between joint venture or similar parties set forth in the
relevant joint venture arrangements and/or similar binding arrangements; (h) (i)
Dispositions and/or terminations of leases, subleases, licenses or sublicenses,
which (A) do not materially interfere with the business of the Company and its
Subsidiaries, taken as a whole, or (B) relate to closed facilities or the
discontinuation of any business unit, line of business, division or product
line, (ii) the leasing, subleasing, licensing or sublicensing of property in the
ordinary course of business, (iii) any expiration of any option agreement in
respect of real or personal property, (iv) any surrender or waiver of
contractual rights or the settlement, release or surrender of contractual rights
or litigation claims (including in tort), in each case in the ordinary course of
business and (v) Dispositions, abandonments, cancellations or lapses of
intellectual property rights, or of issuances or registrations, or applications
for issuances or registrations, of intellectual property rights, which, in the
reasonable good faith determination of the Company, are not material to the
conduct of the business of the Company or any Subsidiary, or are no longer
economical to maintain in light of its use; (i) [Reserved]; (j) Dispositions of
assets acquired in any acquisition permitted hereunder and Disposed of within 18
months of the date of such acquisition; provided that no Event of Default shall
have occurred and be continuing on the date on which the definitive agreement
governing the relevant Disposition is executed; (k) terminations of Hedging
Agreements; (l) Dispositions of letters of credit and/or bank guarantees (and/or
the rights thereunder) to banks or other financial institutions in the ordinary
course of business in exchange for cash and/or Permitted Investments; (m) any
financing transaction permitted or not restricted by this Agreement with respect
to property acquired, constructed, improved, repaired or replaced by the Company
or any Subsidiary, including Sale/Leaseback Transactions permitted or not
restricted by this Agreement; and (n) Dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets (as reasonably determined by a Financial Officer of the
Company) Disposed of in reliance on this clause during any fiscal year of the
Company shall not exceed 15% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year for which financial statements have been
delivered pursuant to Section 5.01(a) (or, prior to the first such delivery, as
of December 31, 2019) and (ii) all Dispositions made in reliance on this clause
shall be made for fair value (as [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202128.jpg]
122 reasonably determined by a Financial Officer of the Company) and at least
75% cash consideration. Notwithstanding the foregoing, other than Dispositions
to the Company or a Subsidiary in compliance with Section 6.04, and other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable requirements of law,
no such Disposition of any Equity Interests in any wholly-owned Subsidiary shall
be permitted unless (i) such Equity Interests constitute all the Equity
Interests in such Subsidiary held by the Company and its Subsidiaries or (ii)
immediately after giving effect to such transaction, the Company and its
Subsidiaries shall otherwise be in compliance with Section 6.04. SECTION 6.06.
Sale/Leaseback Transactions. None of the Company or any Subsidiary will enter
into any Sale/Leaseback Transaction unless (a) the sale or transfer of the
property thereunder is permitted under Section 6.05 (other than by reason of
clause (m) thereof), (b) any Capital Lease Obligations arising in connection
therewith are permitted under Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations) are permitted under Section 6.02. SECTION 6.07.
Hedging Agreements. None of the Company or any Subsidiary will enter into any
Hedging Agreement, except (a) Hedging Agreements entered into to hedge or
mitigate risks to which the Company or any Subsidiary has actual or potential
exposure (other than in respect of Equity Interests or Indebtedness of the
Company or any Subsidiary but including any currency Hedging Agreement designed
to mitigate foreign currency exposure of the Company or any Subsidiary), (b)
Hedging Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Company or any Subsidiary, (c) Hedging Agreements related to
stock option or stock benefit plans for the benefit of the Company’s officers
and employees or any Subsidiary thereof and (d) the Company may enter into, and
perform its obligations under, the Permitted Convertible Notes Hedging
Agreements immediately prior to the final period therein. SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness. (a) None of the Company
or any Subsidiary will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (i) the Company may declare and pay dividends
with respect to its Equity Interests payable solely in additional Equity
Interests permitted hereunder, (ii) any Subsidiary may declare and pay dividends
or make other distributions with respect to its capital stock, partnership or
membership interests or other similar Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests, taking into account any preferences under the terms of
different Equity Interests (or, if not ratably, on a basis more favorable to the
Company and its Subsidiaries), (iii) the Company may repurchase Equity Interests
upon the exercise of stock options if such Equity Interests represent a portion
of the exercise price of such options, (iv) the Company may make cash payments
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202129.jpg]
123 in lieu of the issuance of fractional shares in connection with the exercise
of warrants, options or other securities convertible into or exchangeable for
capital stock in the Company, (v) the Company may make Restricted Payments
(including payments pursuant to any note issued in exchange for the purchase,
redemption, retirement, acquisition or exchange of any Equity Interests), not
exceeding $5,000,000 in the aggregate for any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans or agreements for
directors, officers, employees, members of management, managers or consultants
of the Company and its Subsidiaries, (vi) so long as no Default shall have
occurred and be continuing at the time of the declaration of any dividend,
distribution or other Restricted Payment, the Company may make Restricted
Payments (in addition to those permitted under the preceding clauses (i) through
(v)) in an aggregate amount not greater than the sum of (A) $25,000,000 plus (B)
50% of the aggregate Consolidated Net Income of the Company for the period
(taken as a single accounting period) commencing with the first day of the
fiscal quarter immediately following the fiscal quarter in which the Effective
Date occurred and ending on the last day of the most recent fiscal quarter for
which financial statements of the Company shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (the sum of the amounts referred to in clauses (A)
and (B) being referred to as the “Restricted Payment Basket”) minus (C) the
aggregate amount of the Restricted Payment Basket utilized after the Effective
Date under this clause (vi), clause (v) of clause (b) of this Section and
clauses (c), (d) and (e) of Section 6.04, (vii) so long as no Default shall have
occurred and be continuing at the time of the declaration of any dividend,
distribution or other Restricted Payment, the Company may make any Restricted
Payment (in addition to those permitted under the preceding clauses (i) through
(vi)) if after giving effect thereto and to any related incurrence of
Indebtedness the Total Leverage Ratio and the Senior Secured Leverage Ratio,
determined on a pro forma basis in accordance with Section 1.04(b) as of the
last day of the period of four consecutive fiscal quarters of the Company then
most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first such delivery, as
of June 30, 2020) shall be less than 2.75 to 1.00 and 2.25 to 1.00,
respectively, (viii) to the extent constituting a Restricted Payment and not
resulting in the receipt by holders of the Company’s Equity Interests of
consideration other than Equity Interests in any merged, amalgamated or
consolidated entity, the consummation of any merger, amalgamation or
consolidation permitted by Section 6.03 and (ix) any Investment permitted by
Section 6.04 (other than as a result of clause (g) thereof and other than any
Investment in Equity Interests of the Company). Neither the entry by the Company
into, nor the performance by the Company of its obligations pursuant to, any
Permitted Convertible Notes Hedging Agreement shall constitute a Restricted
Payment prohibited by this Section 6.08(a). (b) None of the Company or any
Subsidiary will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Junior Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, defeasance, cancelation or termination of
any Junior Indebtedness, except: [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202130.jpg]
124 (i) (A) regularly scheduled interest and principal payments and payments of
fees, expenses and indemnification obligations as and when due in respect of any
Junior Indebtedness, other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof and (B) payments in kind of
interest on any Junior Indebtedness permitted under Section 6.01 and (C) payment
of any “applicable high-yield discount obligation” catch-up payments; (ii)
refinancings of Junior Indebtedness with the proceeds of Indebtedness permitted
under Section 6.01; (iii) payments of secured Junior Indebtedness that becomes
due as a result of the voluntary sale or transfer of the assets securing such
Indebtedness in transactions permitted hereunder; (iv) payments of or in respect
of Junior Indebtedness made in exchange for, or out of the proceeds of issuances
of, Equity Interests in the Company (other than Disqualified Equity Interests)
including payments upon the conversion of any Junior Indebtedness to such Equity
Interests; (v) so long as no Default shall have occurred and be continuing at
the time thereof, payments of secured Junior Indebtedness in an aggregate amount
not greater than (A) the Restricted Payment Basket minus (B) the aggregate
amount of the Restricted Payment Basket utilized after the Effective Date under
this clause (v), clause (vi) of clause (a) of this Section 6.08 and clauses (c),
(d) and (e) of Section 6.04; and (vi) so long as no Default shall have occurred
and be continuing at the time thereof, payments of or in respect of Junior
Indebtedness (in addition to those permitted under the preceding clauses (i)
through (vi)) if after giving effect thereto and to any related incurrence of
Indebtedness the Total Leverage Ratio and the Senior Secured Leverage Ratio,
determined on a pro forma basis in accordance with Section 1.04(b) as of the
last day of the period of four consecutive fiscal quarters of the Company then
most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first such delivery, as
of June 30, 2020) shall be less than 2.75 to 1.00 and 2.25 to 1.00,
respectively. SECTION 6.09. Transactions with Affiliates. None of the Company or
any Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that are at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than those that would prevail in arm’s-length
transactions with unrelated third parties (as determined in good faith by a
Financial Officer of the Company), (b) transactions between or among the Company
and its Subsidiaries otherwise permitted or not restricted under this Agreement,
(c) any Restricted Payment permitted under Section 6.08, (d) issuances by
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202131.jpg]
125 the Company of Equity Interests, and receipt by the Company of capital
contributions, (e) compensation and indemnification of, and other employment
arrangements with, directors, officers, employees, members of management,
managers and consultants of the Company or any Subsidiary entered in the
ordinary course of business (including any collective bargaining agreements,
employment agreements, severance agreements or compensatory (including profit
sharing) arrangements, any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights, and transactions pursuant to any employee compensation, benefit
plan, stock option plan or arrangement, any health, disability or similar
insurance plan or any employment contract or arrangement) and (f) any
transaction or series of related transactions (i) as to which the Company’s good
faith valuation is less than $5,000,000 or (ii) as to which the Company’s
valuation is $5,000,000 or more if (A) such transaction or series of
transactions is not among the Company and its Subsidiaries and has been approved
by a majority of the disinterested directors of the Company or (B) the Company
or any Subsidiary has received a report of an appropriate investment banking,
accounting, valuation or similar firm stating that the transaction or series of
transactions is on arm’s length terms or, if it is not among the Company and its
Subsidiaries, otherwise fair to the Company. SECTION 6.10. Restrictive
Agreements. None of the Company or any Subsidiary will, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
restricts or imposes any condition upon (a) the ability of the Company or any
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure any Secured Obligations or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to its Equity Interests or to make
or repay loans or advances to the Company or any Subsidiary or to Guarantee
Indebtedness of the Company or any Subsidiary; provided that (i) the foregoing
shall not apply to (A) restrictions and conditions imposed by law or by any Loan
Document, (B) restrictions and conditions existing on the Effective Date and
identified on Schedule 6.10 (but shall apply to any amendment or modification
expanding the scope of any such restriction or condition), (C) restrictions and
conditions imposed by agreements relating to Indebtedness of any Subsidiary in
existence at the time such Subsidiary became a Subsidiary and otherwise
permitted by Section 6.01(a) (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition), provided that such
restrictions and conditions apply only to such Subsidiary, (D) restrictions and
conditions imposed by agreements relating to Indebtedness of Subsidiaries that
are not Subsidiary Loan Parties permitted under Section 6.01(a), provided that
such restrictions and conditions apply only to such Subsidiaries, (E) provisions
in agreements or instruments which prohibit the payment of dividends or the
making of other distributions with respect to any class of Equity Interests of a
Person other than on a pro rata basis, (F) in the case of any non-wholly-owned
Subsidiary, customary provisions in its organizational governance documents and
other similar agreements that impose restrictions and conditions only on such
Person and restrict the transfer of ownership interests in the relevant Person,
(G) restrictions imposed by customary provisions to maintain cash or other
deposits or minimum net worth imposed by any Person under any contract entered
into in the ordinary course of business or for whose benefit such cash or other
deposits or restrictions exist, (H) those arising pursuant to an agreement or
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202132.jpg]
126 instrument governing any Indebtedness permitted to be incurred after the
Effective Date if such encumbrances or restrictions, taken as a whole, are not
materially less favorable to the Lenders than the encumbrances and restrictions
contained in this Agreement, taken as a whole (as reasonably determined in good
faith by the Company) and (I) those arising under or as a result of applicable
law, rule, regulation or order or the terms of any license, authorization,
concession or permit provided by any Governmental Authority; (ii) clause (a) of
the foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 6.01(a) if such
restrictions or conditions apply only to the assets securing such Indebtedness
or (B) customary provisions in leases and other agreements restricting the
assignment thereof; and (iii) clause (b) of the foregoing shall not apply to (A)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary, or (B) a business unit, division, product line or line of
business, that are applicable solely pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder. SECTION 6.11. Interest Coverage Ratio. The Company will not
permit the Interest Coverage Ratio for any period of four consecutive fiscal
quarters ending on the last day of any fiscal quarter of the Company to be less
than 3.25 to 1.00. SECTION 6.12. Total Leverage Ratio. The Company will not
permit the Total Leverage Ratio as of the last day of any fiscal quarter of the
Company to exceed 3.75 to 1.00; provided that, following the completion of a
Material Acquisition the purchase price of which is financed in whole or in part
with Indebtedness of the Company or a Subsidiary in the amount of $80,000,000 or
more that, on a pro forma basis, would result in an increase in the Company’s
Total Leverage Ratio, if the Company shall so elect by a notice delivered to the
Administrative Agent within 30 days following such completion (a “Total Leverage
Increase Election”), such maximum Total Leverage Ratio shall be increased to
4.00 to 1.00 at the end of and for the fiscal quarter during which such Material
Acquisition shall have been completed and at the end of and for each of the
following four consecutive fiscal quarters (the period during which any such
increase in the Total Leverage Ratio shall be in effect being called a “Total
Leverage Increase Period”). The Company may terminate any Total Leverage
Increase Period by a notice delivered to the Administrative Agent whereupon, on
the last day of the fiscal quarter during which such notice was given and on the
last day of each fiscal quarter thereafter until another Total Leverage Increase
Period has commenced as provided in this Section, the maximum Total Leverage
Ratio shall be 3.75 to 1.00. If a Total Leverage Increase Election shall have
been made under this Section, the Company may not make another Total Leverage
Increase Election unless, following the termination or expiration of the most
recent prior Total Leverage Increase Period, the Total Leverage Ratio as of the
last day of at least two consecutive full fiscal quarters of the Company shall
not have exceeded 3.75 to 1.00. SECTION 6.13. Senior Secured Leverage Ratio. The
Company will not permit the Senior Secured Leverage Ratio as of the last day of
any fiscal quarter of the Company to exceed 3.25 to 1.00; provided that,
following the completion of a Material [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202133.jpg]
127 Acquisition the purchase price of which is financed in whole or in part with
Indebtedness of the Company or a Subsidiary in the amount of $80,000,000 or more
incurred pursuant to Incremental Commitments that, on a pro forma basis, would
result in an increase in the Company’s Senior Secured Leverage Ratio, if the
Company shall so elect by a notice delivered to the Administrative Agent within
30 days following such completion, (a “Senior Secured Leverage Increase
Election”), and if a Total Leverage Increase Election shall have been made in
respect of such Material Acquisition, such maximum Senior Secured Leverage Ratio
shall be increased to 3.50 to 1.00 at the end of and for each fiscal quarter
during the resulting Total Leverage Increase Period (the period during which any
such increase in the Senior Secured Leverage Ratio shall be in effect being
called a “Senior Secured Leverage Increase Period”) (it being agreed that (i)
the making of a Total Leverage Increase Election as provided in Section 6.12
shall likewise constitute the making of a Senior Secured Leverage Increase
Election as provided in this Section 6.13 and (ii) the termination or expiration
of a Total Leverage Increase Period as provided in Section 6.12 shall likewise
terminate such increase in the maximum Senior Secured Leverage Ratio whereupon,
on the last day of the fiscal quarter during which such Total Leverage Increase
Period has terminated or expired and on the last day of each fiscal quarter
thereafter until another Senior Secured Leverage Increase Period has commenced
as provided in this Section, the maximum Senior Secured Leverage Ratio shall be
3.25 to 1.00). If a Senior Secured Leverage Increase Election shall have been
made under this Section, the Company may not make another Senior Secured
Leverage Increase Election unless, following the termination or expiration of
the most recent prior Senior Secured Leverage Increase Period, the Senior
Secured Leverage Ratio as of the last day of at least two consecutive full
fiscal quarters of the Company shall not have exceeded 3.25 to 1.00. SECTION
6.14. Liquidity. In the event the Revolving Maturity Date has not been modified
to be the Springing Maturity Test Date in reliance on the satisfaction of the
Liquidity Condition, then, from and after the Springing Maturity Test Date and
for so long as the Existing Senior Notes Repayment has not occurred, the Company
will not permit the Liquidity for any period of three consecutive Business Days
to be less than the Liquidity Threshold. ARTICLE VII Events of Default If any of
the following events (“Events of Default”) shall occur: (a) any Borrower shall
fail to pay any principal of any Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise; (b) any Borrower shall fail to pay (i) any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of two
Business Days, (ii) any payment of principal of a Swingline Loan when and as the
same shall become due and payable, and such failure shall continue unremedied
for a [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202134.jpg]
128 period of two Business Days after the Swingline Lender shall notify the
Company that such amount is due and payable or (iii) any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) or
(b)(i) of this Article) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five days; (c) any representation, warranty
or statement made or deemed made by or on behalf of the Company or any
Subsidiary in any Loan Document or in any report, certificate, or other
information required to be provided pursuant to or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made; (d) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03 (with respect to the
existence of any Borrower) or 5.09 or in Article VI; (e) any Loan Party shall
fail to observe or perform any covenant, condition or agreement contained in any
Loan Document (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Company; (f) the
Company or any Subsidiary shall fail to make any payment (whether of principal,
interest, termination payment or other payment obligation and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable and beyond the grace period therefor; provided that any
failure under this clause (f) is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to this Article VII; (g) any event or condition occurs that
results in any Material Indebtedness becoming due or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity (or, in the
case of a Hedging Agreement (other than a Permitted Convertible Notes Hedging
Agreement), the involuntary termination thereof as the result of a default by
the Company or its Subsidiaries), or that enables or permits the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf (or, in the case of any Hedging Agreement (other than any Permitted
Convertible Notes Hedging Agreement), the applicable counterparty), to cause
such Material Indebtedness to become due, or require the prepayment, repurchase,
redemption or defeasance thereof (or, in the case of a Hedging Agreement (other
than a Permitted Convertible Notes Hedging Agreement), the involuntary
termination thereof as the result of a default by the Company or its
Subsidiaries) prior to its scheduled maturity, in each of the foregoing cases,
beyond the grace period therefor; provided that this clause (g) shall not apply
to (i) any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness, (ii) any [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202135.jpg]
129 Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01 or as a result of any voluntary prepayment,
repurchase, redemption or defeasance thereof by the Company or any Subsidiary in
the absence of any default (or a similar event, however denominated) thereunder
or (iii) any requirement to deliver cash upon conversion of the Permitted
Convertible Notes or the Existing Senior Notes; provided, further, that any such
failure under this clause (g) is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to this Article VII; (h) [Reserved]; (i) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Company or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered; (j)
the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (i) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors; (k)
the Company or any Material Subsidiary shall admit in writing its inability or
fail generally to pay its debts as they become due; (l) one or more final
judgments for the payment of money in an aggregate amount in excess of
$35,000,000 (other than any such judgment covered by insurance to the extent the
insurer has been notified and liability therefor has not been denied by the
insurer) shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged, unpaid, unvacated,
unbonded or unstayed pending appeal for a period of 60 consecutive days during
which execution shall not be effectively stayed, or, during such 60 day period,
a judgment creditor shall legally take any action to sell material assets of the
Company to collect any such judgment during such 60 day period; [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202136.jpg]
130 (m) one or more ERISA Events shall have occurred that could, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except as a result of (i) a sale or transfer of
the applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the release thereof as provided in the applicable Security Document or
Section 9.14 or (iii) the Administrative Agent’s failure to maintain possession
of any stock certificate, or other similar instrument delivered to it under the
Collateral Agreement or the Administrative Agent’s failure to file Uniform
Commercial Code financing statements; (o) any Guarantee purported to be created
under any Loan Document shall cease to be, or shall be asserted in writing by
any Loan Party not to be, in full force and effect, except as a result of the
consummation of any transaction permitted under this Agreement as a result of
which such Loan Party ceases to be a Subsidiary or the release thereof as
provided in the applicable Loan Document or Section 9.14; or (p) a Change in
Control shall occur; then, and in every such event (other than an event with
respect to any Borrower described in clause (i) or (j) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may with the consent, and shall at the request, of the Required Lenders,
by notice to the Company, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part (but ratably as among the Classes of Loans and
the Loans of each Class at the time outstanding), in which case any principal
not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers hereunder, shall become due and payable
immediately, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in the case of any event with respect to any Borrower
described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202137.jpg]
131 ARTICLE VIII The Administrative Agent Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors to serve as administrative
agent and collateral agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each of the Lenders and the Issuing Banks hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document governed by the laws of such jurisdiction on such Lender’s
or Issuing Bank’s behalf. Without limiting the foregoing, each of the Lenders
and the Issuing Banks hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents,
and in performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its functions and
duties are entirely mechanical and administrative in nature. Without limiting
the generality of the foregoing, (a) the Administrative Agent does not assume,
and shall not be deemed to have assumed, any obligation or duty or any other
relationship as the agent, fiduciary or trustee of or for any Lender, any
Issuing Bank or any other Person, other than as expressly set forth herein and
in the other Loan Documents, regardless of whether a Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), and each Lender and Issuing Bank agrees that it will not assert any
claim against the Administrative Agent based on an alleged breach of fiduciary
duty by the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202138.jpg]
132 Administrative Agent in connection with this Agreement, any other Loan
Document and/or the transactions contemplated hereby or thereby, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
to exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence or willful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and nonappealable judgment). The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Company, a Lender or an Issuing Bank, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered under any Loan Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the sufficiency, value, validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document (including,
for the avoidance of doubt, in connection with the Administrative Agent’s
reliance on any Electronic Signature transmitted by fax, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page), or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items (which on
their face purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by any Borrower or any Lender as a result of, any such
determination of the Revolving Exposure, the Aggregate Designated Currency
Revolving Exposure or the component amounts of any of the foregoing or of the
Dollar Equivalent. Each Lender and each Issuing Bank agrees that nothing in this
Agreement or any other Loan Document shall require the Administrative Agent to
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202139.jpg]
133 expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its functions or duties under the Loan Documents or in
the exercise of any of its rights or powers if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it. The Administrative Agent
shall be deemed to have no knowledge of any Lender being a Restricted Lender
unless and until the Administrative Agent shall have received the written notice
from such Lender referred to in Section 1.11, and then only as and to the extent
specified in such notice, and any determination of whether the Required Lenders
or any other requisite Lenders shall have provided a consent or direction in
connection with this Agreement shall not be affected by any delivery to the
Administrative Agent of any such written notice subsequent to such consent or
direction being provided by the Required Lenders or other requisite Lenders. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for acting or not acting upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also shall be entitled to rely
upon, and shall not incur any liability for acting or not acting upon, any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof), and may act upon any such statement prior to receipt of written
confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04 and may rely on the Register
to the extent set forth in Section 9.04(c). The Administrative Agent may perform
any of and all its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the arrangement and syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202140.jpg]
134 Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents selected by it with commercially reasonable care.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Company, unless an Event of Default under clause (a), (b), (i) or (j) of Article
VII shall have occurred and be continuing) to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks (with the consent of the
Company, unless an Event of Default under clause (a), (b), (i) or (j) of Article
VII shall have occurred and be continuing), appoint a successor Administrative
Agent, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrowers and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202141.jpg]
135 provisions of this Article and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above of this paragraph. Each Lender and Issuing Bank
represents and warrants that (a) the Loan Documents set forth the terms of a
commercial lending facility, (b) it is engaged in making, acquiring or holding
commercial loans and in providing other facilities set forth herein as may be
applicable to such Lender or Issuing Bank, in each case in the ordinary course
of business, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument (and each Lender and Issuing Bank agrees not
to assert a claim in contravention of the foregoing), (c) it has, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement as a Lender or
an Issuing Bank, and to make, acquire or hold Loans or issue Letters of Credit
hereunder and (d) it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or Issuing Bank, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material non-public information) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Each Lender, by delivering its
signature page to this Agreement, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, except with
respect to the exercise of setoff rights in accordance with Section 9.08 or with
respect to a Secured Party’s right to file a proof of claim in an insolvency
proceeding, no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce any Guarantee of the Secured Obligations, it
being understood and agreed that all powers, rights and remedies under the
Collateral Agreement and other Security Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202142.jpg]
136 In furtherance of the foregoing and not in limitation thereof, no agreement
the obligations under which constitute Secured Hedging Obligations, Secured Cash
Management Obligations or Secured Ancillary Facility Obligations will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that holds any Secured Hedging
Obligations, Secured Cash Management Obligations or Secured Ancillary Facility
Obligations shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and agreed
to be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph. The Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(a)(iii), (iv), (v), (ix) or (x). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. In case of the pendency of any proceeding with respect to any Loan
Party under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any LC Disbursement shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, LC Exposure and all other Secured Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16,
2.17 and 9.03) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each Lender, each Issuing Bank and each other Secured Party
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other Secured Parties, to pay to the
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202143.jpg]
137 Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03);
provided that nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Secured Obligations or the rights of any Lender or
Issuing Bank or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or Issuing Bank in any such proceeding. The Secured Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Secured Obligations
(including by accepting some or all of the Collateral in satisfaction of some or
all of the Secured Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar laws in any
other jurisdictions to which a Loan Party is subject or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid, (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership interests, limited
partnership interests or membership interests, in any such acquisition
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202144.jpg]
138 vehicle and/or debt instruments issued by such acquisition vehicle, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Secured Obligations that are assigned
to an acquisition vehicle are not used to acquire Collateral for any reason (as
a result of another bid being higher or better, because the amount of Secured
Obligations assigned to the acquisition vehicle exceeds the amount of Secured
Obligations credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Secured Obligations and the Equity
Interests and/or debt instruments issued by any acquisition vehicle on account
of such Secured Obligations shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Secured Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. Notwithstanding anything herein to the
contrary, neither the Arrangers nor any Person named on the cover page of this
Agreement as a Syndication Agent or a Documentation Agent shall have any duties
or obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder. The provisions
of this Article are for the benefit of the Administrative Agent, the Lenders and
the Issuing Banks, and, except to the extent of (a) the Company’s rights to
consent pursuant to and subject to the conditions set forth in this Article
VIII, (b) the “acting in concert” provisions set forth in the ninth paragraph of
this Article VIII and (c) the Lien subordination provisions set forth herein,
neither the Company nor any other Loan Party shall have any rights as a third
party beneficiary of any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article. Each Lender
(a) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (b) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Loan Party, that at least one of the following is and
will be true: (i) such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202145.jpg]
139 Agreement, (ii) the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. In addition, unless either (1) sub-clause (i)
in the immediately preceding paragraph is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding paragraph, such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto). [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202146.jpg]
140 ARTICLE IX Miscellaneous SECTION 9.01. Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to clause (b) of this Section), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax or email, as follows: (i) if to Company, to it at Knowles
Corporation, 1151 Maplewood Drive, Itasca, IL 60143, Attention of Nilson
Rodrigues (Fax No. (630) 250-1295; e-mail: notices@knowles.com with a copy to
generalcounsel@knowles.com, and if to any Borrowing Subsidiary or any Subsidiary
Loan Party, to it in care of the Company; (ii) if to the Administrative Agent or
the Swingline Lender, (A) if such notice relates to a Loan or Borrowing
denominated in dollars or any other notice or communication that does not
constitute a notice with respect to a Loan or Borrowing denominated in Euro,
Pounds Sterling or any other Designated Currency, to JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713, Attention: Loan
and Agency Services Group (Fax No. (302) 634-3301, Tel No. (302) 634-5308;
e-mail: heather.robaszkiewicz@jpmorgan.com), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York, NY 10179, Attention of Matthew Cheung (Fax
No. (212) 270-3279; matthew.cheung@jpmorgan.com); or (B) if such notice relates
to a Loan or Borrowing denominated in Euro, Pounds Sterling or any other
Designated Currency, to J.P. Morgan Europe Limited, Loans Agency, 6th Floor, 25
Bank Street, Canary Wharf, London E145JP, United Kingdom, Attention:
European.loan.operations@jpmorgan.com (Fax No. 44 207 777 2360), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, NY 10179, Attention of
Matthew Cheung (Fax No. (212) 270-3279; matthew.cheung@jpmorgan.com); (iii) if
to any Issuing Bank, to it at its address (or fax number or email address) most
recently specified by it in a notice delivered to the Administrative Agent and
the Company (whether to it or in its care) (or, in the absence of any such
notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as such Issuing Bank
or is an Affiliate thereof); and (iv) if to any other Lender, to it at its
address (or fax number or email address) set forth in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202147.jpg]
141 business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in clause (b)
of this Section shall be effective as provided in such paragraph. (b) Notices
and other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communications (including the Platform)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or Issuing
Bank if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Any notices or other communications to the
Administrative Agent or any Loan Party (whether to it or in its care) may, in
addition to email, be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an email address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to a Platform shall be deemed received upon the deemed
receipt by the intended recipient, at its email address as described in the
foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient. (c) Any party hereto may change its
address, fax number or email address for notices and other communications
hereunder by notice to the other parties hereto. (d) The Borrowers agree that
the Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on DebtDomain, Intralinks™, SyndTrak
or any other electronic transmission system chosen by the Administrative Agent
to be its electronic transmission system (the “Platform”). The Platform and any
Communication is provided “as is” and “as available”. Neither the Administrative
Agent nor any of its Related Parties warrants, or shall be deemed to warrant,
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non- infringement of third-party rights or freedom from viruses or
other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. SECTION 9.02. Waivers; Amendments. (a) No
failure or delay by the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202148.jpg]
142 any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by clause (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time. (b) Except as
provided in Section 9.02(c), none of this Agreement, any other Loan Document or
any provision hereof or thereof may be waived, amended or modified except, (i)
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Company, the Administrative Agent and the Required Lenders
and (ii) in the case of any other Loan Document (other than any waiver,
amendment or modification to effectuate any modification thereto expressly
contemplated by the terms of such other Loan Document), pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders, provided that no such agreement shall (A) waive any
condition set forth in Section 4.02 or 4.03 without the written consent of the
Majority in Interest of the Revolving Lenders (it being understood and agreed
that any amendment or waiver of, or any consent with respect to, any provision
of this Agreement (other than any waiver expressly relating to Section 4.02 or
4.03) or any other Loan Document, including any amendment of any representation
or warranty or affirmative or negative covenant set forth herein or in any other
Loan Document or any waiver of a Default or an Event of Default, shall not be
deemed to be a waiver of any condition set forth in Section 4.02 or 4.03), (B)
increase the Commitment of any Lender, or change the currency in which Loans are
available thereunder, without the written consent of such Lender, it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation or warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall constitute an increase of any Commitment of such Lender, (C) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon or reduce any fees payable hereunder (in each case, other than to waive
any Default or Event of Default (other than one resulting from a failure to make
any payment) or any obligations of the Borrowers to pay interest at the default
rate of interest under Section 2.13(e) or as a result of any change in the
definition, or in any components thereof, of the term “Total Leverage Ratio”),
without the written consent of each Lender affected thereby, (D) postpone the
scheduled maturity date of any Loan, or the required date of reimbursement of
any LC Disbursement, or the expiration date of any Letter of Credit to a date
less than five days prior to, or on or after, the Revolving Maturity Date (other
than [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202149.jpg]
143 any Letter of Credit that has been cash collateralized or back-stopped by a
letter of credit in a manner reasonably satisfactory to the relevant Issuing
Bank), or any date for the payment of any interest or fees payable hereunder (in
each case, other than any extension for administrative reasons reasonably agreed
to by the Administrative Agent), or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (E) change Section
2.18(b) or 2.18(c) in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender, (F) change any of
the provisions of this Section or the percentage set forth in the definitions of
the terms “Required Lenders” or “Majority in Interest”, without the written
consent of each Lender (or each Lender of such Class, as the case may be);
provided that, with the consent of the Required Lenders, the provisions of this
Section and the definition of the term “Required Lenders” may be amended to
include references to any new class of Loans or Commitments created under this
Agreement (or to Lenders extending such Loans or Commitments) on substantially
the same basis as the corresponding references relating to the existing Classes
of Loans, Commitments or Lenders, (G) release substantially all of the value of
the Guarantees provided by the Company and the Subsidiary Loan Parties
(including, in each case, by limiting liability in respect thereof), created
under the Collateral Agreement without the written consent of each Lender
(except as expressly provided in Section 9.14 or the Collateral Agreement
(including any such release by the Administrative Agent in connection with any
sale or other disposition of any Subsidiary upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the type of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release or limitation of any Guarantee),
or (H) release all or substantially all the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents), provided, further, that (1) no such agreement shall amend, modify,
extend or otherwise affect the rights or obligations of the Administrative
Agent, any Issuing Bank or the Swingline Lender without the prior written
consent of the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, and (2) any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement or such other Loan Document of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Company and the requisite
number or percentage in interest of each affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time (c) Notwithstanding anything to the
contrary in clause (b) of this Section: (i) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Company and the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202150.jpg]
144 Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment; (ii) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (x) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (B), (C) or
(D) of the first proviso set forth in clause (b) of this Section and then only
in the event such Defaulting Lender shall be affected by such amendment, waiver
or other modification or (y) in the case of any amendment, waiver or other
modification referred to in the first proviso of clause (b) of this Section, any
Lender that receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, waiver or other modification becomes effective and
whose Commitment, if any, terminates by the terms and upon the effectiveness of
such amendment, waiver or other modification; (iii) this Agreement and the other
Loan Documents may be amended as provided in Sections 1.06(c), 2.14(b), 2.21,
2.22, 2.23 and 2.24; (iv) the Administrative Agent may, without the consent of
any Secured Party, consent to a departure by any Loan Party from any covenant of
such Loan Party set forth in this Agreement, the Collateral Agreement or in any
other Security Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”; (v) this Agreement and the other Loan
Documents may be amended in the manner provided in Section 2.05(j) or 2.05(k)
and the term “LC Commitment”, as such term is used in reference to any Issuing
Bank, may be modified as contemplated by the definition of such term; and (vi)
this Agreement may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Company (i) to add one
or more additional credit facilities to this Agreement and to permit any
extension of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the relevant benefits
of this Agreement and the other Loan Documents and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Majority in Interest on substantially the same basis as the Lenders
prior to such inclusion. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202151.jpg]
145 (d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
Any amendment or modification effected in accordance with this Section will be
binding on each Borrowing Subsidiary whether or not such Borrowing Subsidiary
shall have consented thereto. SECTION 9.03. Expenses; Indemnity; Damage Waiver.
(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers, the Syndication Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for any of the foregoing (limited, in the case of preparation, negotiation,
execution, delivery and administration of the Credit Agreement and the other
Loan Documents, to a single counsel for the Administrative Agent, the Arrangers
and their Affiliates and, if reasonably necessary, such local counsel (limited
to a single counsel per jurisdiction) as the Administrative Agent shall deem
advisable in connection with the creation and perfection of security interests
in the Collateral on the Effective Date), in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein,
including the preparation, negotiation, execution and delivery of the Commitment
Letter and the Fee Letters, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers, any Issuing Bank or any Lender,
including the fees, charges and disbursements of counsel for any of the
foregoing (limited to (A) one firm of counsel to all such Persons, taken as a
whole, (B) solely in the case of any actual or potential conflict of interest,
one additional firm of counsel to all such affected Persons, taken as a whole,
(C) if reasonably necessary, one firm of local counsel in any relevant
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) to all such Persons, taken as a whole, and (D) solely in
the case of any actual or potential conflict of interest, one additional firm of
local counsel to all such affected Persons, taken as a whole), in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. All amounts due
under this paragraph shall be payable by one or more Borrowers within 30 days of
receipt of an invoice setting forth such amounts in reasonable detail, together
with backup documentation supporting the relevant reimbursement request. (b) The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
the Arrangers, the Syndication Agents, each Lender, each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202152.jpg]
146 called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee (but limited, in the case of legal fees and expenses,
to the actual reasonable and documented out-of-pocket fees, disbursements and
other charges of (i) one firm of counsel to all Indemnitees taken as a whole,
(ii) solely in the case of any actual or potential conflict of interest, one
additional firm of counsel to all affected Indemnitees, taken as a whole, (iii)
if reasonably necessary, one firm of local counsel in any relevant jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) to all Indemnitees, taken as a whole, and (iv) solely in the case
of any actual or potential conflict of interest, one additional firm of local
counsel to all affected Indemnitees, taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (A)
the structuring, arrangement and syndication of the credit facilities provided
for herein, the execution and delivery of the Commitment Letter and the Fee
Letters, the execution delivery and administration of this Agreement, the other
Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Commitment Letter, the Fee
Letters, this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (B) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (C) any actual or alleged presence or Release of Hazardous Materials on
or from any property currently or formerly owned or operated by the Company or
any Subsidiary, or any other Environmental Liability related in any way to the
Company or any Subsidiary, or (D) any actual or prospective claim, litigation,
arbitration, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to the Commitment Letter, the Fee Letters, this
Agreement or any other Loan Document, any Affiliate of any of the foregoing or
any third party (and regardless of whether any Indemnitee is a party thereto);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted (x) from the bad faith, gross negligence
or wilful misconduct of such Indemnitee, (y) from a breach by such Indemnitee
(or any of its Related Parties) of any of its material obligations under this
Agreement or any other Loan Document or (z) from any dispute not involving an
act or omission by the Company or any of its Affiliates and solely among
Indemnitees, other than any claims against the Administrative Agent, any
Arranger or any Syndication Agent (or any of their Related Parties) solely in
its capacity, or in fulfilling its role, as such. All amounts due under this
paragraph shall be payable by one or more Borrowers within 30 days (1) after
written demand therefor, in the case of any indemnification obligations and (2)
in the case of reimbursement of costs and expenses, after receipt of an invoice
setting forth such costs and expenses in reasonable detail, together with backup
documentation supporting the relevant reimbursement request. This paragraph
shall not apply with respect to Taxes, other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202153.jpg]
147 (c) To the extent that the Borrowers fail to pay any amount required to be
paid by them under clause (a) or (b) of this Section to the Administrative Agent
(or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing (and without limiting their obligation to
do so), each Lender severally agrees promptly to pay to the Administrative Agent
(or any such sub-agent), such Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub-agent) or such Issuing
Bank or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or any Issuing Bank or the Swingline Lender in connection with such
capacity; provided, further, that, with respect to such unpaid amounts owed to
any Issuing Bank or the Swingline Lender in its capacity as such, or to any
Related Party of any of the foregoing acting for any Issuing Bank or the
Swingline Lender in connection with such capacity, only the Revolving Lenders
shall be required to pay such unpaid amounts. For purposes of this Section, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures, unused Revolving Commitments and, except for
purposes of the immediately preceding proviso, any outstanding Incremental Term
Loans and unused Incremental Term Commitments, in each case, at the time (or
most recently outstanding and in effect). (d) To the fullest extent permitted by
applicable law, no party hereto shall assert, or permit any of its Affiliates or
Related Parties to assert, and each party hereto hereby waives, any losses,
claims, demands, damages, penalties or liabilities of any kind, on any theory of
liability, against any other party hereto and its Related Parties (i) arising
from the use by others of information or other materials (including personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this paragraph shall affect the indemnification
obligations of any Loan Party under clause (b) of this Section 9.03 or under any
other Loan Document in respect of any damages awarded against any Indemnitee.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as a
result of any merger, consolidation or amalgamation permitted under Section
6.03, no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202154.jpg]
148 in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(solely to the extent expressly provided in clause (c) of this Section), the
Arrangers, the Syndication Agents, the Documentation Agents and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents, any Issuing Bank and any Lender)
any legal or equitable right, remedy or claim under or by reason of this
Agreement. (b) (i) Subject to the conditions set forth in clause (b)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment of any Class and the Loans of any Class at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld, delayed
or conditioned) of: (A) the Company; provided that no consent of the Company
shall be required (1) for an assignment to a Lender or (other than in the case
of an assignment of any Incremental Term Loans or Refinancing Term Loans, so
long as such Person (other than a natural person) has the same or better credit
quality (it being understood and agreed that if the corporate rating of such
Person, or the rating of the senior unsecured non-credit enhanced obligations of
such Person, by both of S&P and Moody’s are the same as or higher than those of
the assigning Lender, such Person shall be deemed to have the same or better, as
applicable, credit quality) than the assigning Lender and is routinely engaged
in providing loans pursuant to revolving or term, as applicable, credit
facilities) an Affiliate of a Lender or an Approved Fund, or (2) if an Event of
Default has occurred and is continuing, for any other assignment; provided,
further, that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Incremental Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund; (C) each Issuing
Bank, in the case of any assignment of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure; and (D)
the Swingline Lender, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure. (ii) Assignments shall be subject to the following additional
conditions: [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202155.jpg]
149 (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Loan denominated in a Designated Currency, an
equivalent thereof) unless each of the Company and the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld); provided that
no such consent of the Company shall be required if an Event of Default has
occurred and is continuing; provided, further, that the Company shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received written notice thereof; (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans; (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500; provided that only one
such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate- level information (which may contain MNPI) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable law, including Federal, State and foreign
securities laws. (iii) Subject to acceptance and recording thereof pursuant to
clause (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202156.jpg]
150 case of an Assignment and Assumption covering all the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).
(iv) The Administrative Agent, acting solely for this purpose as a non-
fiduciary agent of the Borrowers, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and, as
to entries pertaining to it, any Issuing Bank or Lender, at any reasonable time
and from time to time upon reasonable prior notice. (v) Upon receipt by the
Administrative Agent of an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder) and the processing and recordation fee referred to in this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202157.jpg]
151 respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment and Assumption is otherwise duly
completed and in proper form, and each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee. (c) (i) Any Lender may, without the consent of the Company, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and Loans of any Class); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Company, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly affects the Loans and Commitments in which such Participant has an
interest that affects such Participant or requires the approval of all the
Lenders. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under clause (b)
of this Section and (y) shall not be entitled to receive any greater payment
under Section 2.15 or 2.17, with respect to any participation than its
participating Lender would have been entitled to receive. Each Lender that sells
a participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of Section
2.19(b) with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.18(c) as though it were a Lender. (ii) Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202158.jpg]
152 information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. SECTION 9.05. Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Arrangers, the Syndication Agents, the Documentation Agents, any
Issuing Bank, any Lender or any Affiliate of any of the foregoing may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect until the Termination
Date. Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement or any other Loan Document, in the event that, in connection
with the refinancing or repayment in full of the credit facilities provided for
herein, an Issuing Bank shall have provided to the Administrative Agent a
written consent to the release of the Revolving Lenders from their obligations
hereunder with respect to any Letter of Credit issued by such Issuing Bank
(whether as a result of the obligations of any Borrower (and any other account
party) in respect of such Letter of Credit having been collateralized in full by
a deposit of cash with such Issuing Bank, or being supported by a letter of
credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding hereunder for all purposes of this Agreement
and the other Loan Documents (including for purposes of determining whether the
Company is required to comply with Articles V and VI hereof, but excluding
Sections 2.15, 2.17 and 9.03 and any expense reimbursement or indemnity
provisions set forth in any other Loan Document), and the Revolving Lenders
shall be deemed to have no participations in such Letter of Credit, and no
obligations with respect thereto, under Section 2.05(d) or [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202159.jpg]
153 2.05(f). The provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or the
Fee Letters (or any separate letter agreements with respect to fees payable to
the Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement pursuant to the
provisions of the Commitment Letter providing for the termination of such
provisions to the extent covered hereby, all of which shall remain in full force
and effect). This Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
all the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
(b) Delivery of an executed counterpart of a signature page (including any
Electronic Signature) of this Agreement, any other Loan Document or any
document, amendment, approval, consent, information, notice (including any
notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) by fax, emailed pdf or any other electronic means permitted by this
Agreement that reproduces an image of the actual executed signature page shall
be effective as delivery of a manually executed counterpart hereof or thereof.
The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to this Agreement, any other Loan Document and/or any
Ancillary Document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by fax,
emailed pdf or any other electronic means that reproduces an image of an actual
executed signature page), each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be;
provided that nothing herein shall require the Administrative Agent to accept
Electronic Signatures in any form or format without its prior written consent
and pursuant to procedures approved by it; provided further, without limiting
the foregoing, (i) to the extent the Administrative Agent has agreed to accept
any Electronic Signature, (A) the Administrative Agent, the Lenders and the
Issuing Banks shall be entitled to rely on such Electronic Signature purportedly
given by [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202160.jpg]
154 or on behalf of any Loan Party without further verification thereof and
without any obligation to review the appearance or form of any such Electronic
Signature and (B) the Loan Parties shall be entitled to rely on such Electronic
Signature purportedly given by or on behalf of the Administrative Agent, the
Lenders (including the Swingline Lender) and the Issuing Banks without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic Signature and (ii) upon the request of any Loan Party,
the Administrative Agent, any Lender or any Issuing Bank, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, each of the parties hereto hereby (A)
agrees that, for all purposes, including in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks
and the Loan Parties, Electronic Signatures transmitted by fax, emailed pdf or
any other electronic means that reproduces an image of an actual executed
signature page and/or any electronic images of this Agreement, any other Loan
Document and/or any Ancillary Document shall have the same legal effect,
validity and enforceability as any paper original and (B) each other party
hereto may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record). SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of the Borrowers now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations of such Borrower are owed to a branch,
office or Affiliate of such Lender or such Issuing Bank different from the
branch, office or Affiliate holding such deposit or obligated on such
Indebtedness. The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have. Each Lender and Issuing Bank agrees to notify the Company
and [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202161.jpg]
155 the Administrative Agent promptly after any such setoff and application;
provided that the failure to give notice shall not affect the validity of such
setoff and application. SECTION 9.09. Governing Law; Jurisdiction; Consent to
Service of Process. (a) This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York. (b) Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each Borrower
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, exclusively
in such United States District Court or, if that court does not have subject
matter jurisdiction, such Supreme Court. Each party hereto agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Syndication Agents, the
Documentation Agents, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction. (c) Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. (d) Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law. (e) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement and any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notice under Section 9.01, and each
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202162.jpg]
156 Borrowing Subsidiary hereby irrevocably authorizes and directs the Company
to accept such service on its behalf. SECTION 9.10. WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties on a “need to know” basis solely in connection with the
Transactions, including accountants, legal counsel and other agents and
advisors, it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential; provided that such Person shall be
responsible for its Related Parties’ compliance with this Section 9.12, (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (in
which case such disclosing party agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by law, to inform the Company promptly thereof
prior to disclosure), (c) to the extent required by applicable law or by any
subpoena or similar legal process (in which case such disclosing party agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by law, to
inform the Company promptly thereof prior to disclosure), (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202163.jpg]
157 confidentiality undertakings substantially similar to those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Company or any Subsidiary and its
obligations or (iii) any credit insurance provider, (g) with the consent of the
Company, (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
applicable Person on a nonconfidential basis from a source other than the
Company or a Subsidiary not known to be bound by any confidentiality agreement,
or (i) to data service providers, including league table providers, that serve
the lending industry (limited, in the case of this clause (i), to information of
the type routinely provided by arrangers of syndicated credit facilities to such
providers, such as information identifying the Company, the type, tenor and
amount of the credit facility established hereby and the roles and titles of the
arrangers and agents named on the cover hereof, but excluding any confidential
Information provided by the Company). For purposes of this Section,
“Information” means all information received from any Borrower relating to the
Company or any Subsidiary or their businesses, other than any such information
that is available to the Administrative Agent, any Lender or any Issuing Bank on
a nonconfidential basis prior to disclosure by such Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on any Arranger or the
Administrative Agent, such parties may disclose Information as provided in this
Section 9.12 SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. SECTION 9.14. Release of
Liens and Guarantees. A Subsidiary Loan Party (other than any Borrower) shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary and upon the occurrence of the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202164.jpg]
158 Termination Date; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other transfer by
any Guarantor (other than to any Guarantor or any Subsidiary required to become
a Subsidiary Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent. SECTION 9.15.
USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Loan Party that pursuant to
the requirements of the USA PATRIOT Act it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with such Act. SECTION 9.16. No Fiduciary Relationship. Each
Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, each Borrower, the Subsidiaries and their Affiliates,
on the one hand, and the Administrative Agent, the Lenders, the Issuing Banks
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders, the Issuing Banks or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks and their Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and none of the Administrative Agent, the Arrangers, the Lenders, the Issuing
Banks or their Affiliates has any obligation to disclose any of such interests
to the Company or any of its Affiliates. To the fullest extent permitted by law,
each Borrower hereby agrees that it will not assert any claim against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates based on an alleged breach of agency or fiduciary duty in connection
with any aspect of any transaction contemplated hereby. SECTION 9.17. Non-Public
Information. (a) Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by any Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to each Borrower and the Administrative
Agent that (i) it has developed compliance procedures regarding the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202165.jpg]
159 use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws. (b) Each Borrower and each Lender acknowledges that, if information
furnished by any Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that any Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if any Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, such information shall be posted solely on that portion of the
Platform designated for Private Side Lender Representatives. Each Borrower, at
the request of the Administrative Agent, agrees to specify whether any
information furnished to the Administrative Agent pursuant to, or in connection
with, the Agreement contains MNPI, and the Administrative Agent shall be
entitled to rely on any such designation by the Company without liability or
responsibility for the independent verification thereof. Notwithstanding the
foregoing, but without limiting the provisions of the immediately preceding
sentence, the Borrowers shall be under no obligation to mark any information as
suitable for Public Side Lender Representatives. SECTION 9.18. Judgment
Currency. (a) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given. (b) The
obligations of each party hereto in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such deficiency. The obligations of the parties contained in
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202166.jpg]
160 SECTION 9.19. Excluded Swap Obligations. (a) Notwithstanding any provision
of this Agreement or any other Loan Document, no Guarantee by any Subsidiary
Loan Party under any Loan Document shall include a Guarantee of any Secured
Obligation that, as to such Subsidiary Loan Party, is an Excluded Swap
Obligation, and no Collateral provided by any Subsidiary Loan Party shall secure
any Secured Obligation that, as to such Subsidiary Loan Party, is an Excluded
Swap Obligation. In the event that any payment is made pursuant to any Guarantee
by, or any amount is realized from Collateral of, any Subsidiary Loan Party as
to which any Secured Obligations are Excluded Swap Obligations, such payment or
amount shall be applied to pay the Secured Obligations of such Loan Party as
otherwise provided herein and in the other Loan Documents without giving effect
to such Excluded Swap Obligations, and each reference in this Agreement or any
other Loan Document to the ratable application of such amounts as among the
Secured Obligations or any specified portion of the Secured Obligations that
would otherwise include such Excluded Swap Obligations shall be deemed so to
provide. (b) Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time to enable each other Loan Party
to honor all of its obligations under the Loan Documents in respect of Swap
Obligations (subject to the limitations on its Guarantee under the Collateral
Agreement). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until its Guarantee under the Collateral
Agreement is released. Each Qualified ECP Guarantor intends that this Section
shall constitute a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. SECTION 9.20. Conflicts. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, in the event of any
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall govern and control. SECTION 9.21. Pari Passu
Intercreditor Agreements. (a) Each of the Lenders, the Issuing Banks and the
other Secured Parties acknowledges that obligations of the Loan Parties under
any Permitted Pari Passu Refinancing Securities may be secured by Liens on
assets of the Loan Parties that constitute Collateral. Each of the Lenders, the
Issuing Banks and the other Secured Parties hereby irrevocably authorizes and
directs the Administrative Agent to execute and deliver, in each case on behalf
of such Secured Party and without any further consent, authorization or other
action by such Secured Party, (i) from time to time upon the request of the
Company, in connection with the issuance of any Permitted Pari Passu Refinancing
Securities, any Pari Passu Intercreditor Agreement (it being understood that the
Administrative Agent is hereby authorized and directed to determine the terms
and conditions of any such agreement as contemplated by the definition of the
term “Pari Passu Intercreditor Agreement”) and (ii) any documents relating
thereto. [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202167.jpg]
161 (b) Each of the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably (i) consents to the treatment of Liens to be provided for
under any Pari Passu Intercreditor Agreement, (ii) agrees that, upon the
execution and delivery thereof, such Secured Party will be bound by the
provisions of any Pari Passu Intercreditor Agreement as if it were a signatory
thereto and will take no actions contrary to the provisions of any Pari Passu
Intercreditor Agreement, (iii) agrees that no Secured Party shall have any right
of action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent pursuant to this Section or in accordance with
the terms of any Pari Passu Intercreditor Agreement and (iv) authorizes and
directs the Administrative Agent to carry out the provisions and intent of each
such document. (c) Each of the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably further authorizes and directs the Administrative
Agent to execute and deliver, in each case on behalf of such Secured Party and
without any further consent, authorization or other action by such Secured
Party, any amendments, supplements or other modifications of any Pari Passu
Intercreditor Agreement that the Borrowers may from time to time request (i) to
give effect to any issuance, amendment, extension, renewal, refinancing or
replacement of any Permitted Pari Passu Refinancing Securities, (ii) to confirm
for any party that such Pari Passu Intercreditor Agreement is effective and
binding upon the Administrative Agent on behalf of the Secured Parties and (iii)
to effect any other amendment, supplement or modification so long as the
resulting agreement would constitute a Pari Passu Intercreditor Agreement if
executed at such time as a new agreement. (d) Each of the Lenders, the Issuing
Banks and the other Secured Parties hereby irrevocably further authorizes and
directs the Administrative Agent to execute and deliver, in each case on behalf
of such Secured Party and without any further consent, authorization or other
action by such Secured Party, any amendments, supplements or other modifications
of any Security Document to add or remove any legend that may be required
pursuant to any Pari Passu Intercreditor Agreement. (e) The Administrative Agent
shall have the benefit of the provisions of Article VIII with respect to all
actions taken by it pursuant to this Section or in accordance with the terms of
any Pari Passu Intercreditor Agreement to the full extent thereof. SECTION 9.22.
Limit on CFC Obligations. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, no CFC shall be liable for any Secured
Obligations of the Company or any Domestic Subsidiary that is not a CFC. SECTION
9.23. Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202168.jpg]
162 Write-Down and Conversion Powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an Affected Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of the applicable Resolution Authority. SECTION 9.24. Acknowledgement
Regarding Any Supported QFCs. To the extent that the Loan Documents provide
support, through a guarantee or otherwise, for Hedging Agreements or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and,
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the FDIC under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): (a) In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
[[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202169.jpg]
163 Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. [Signature pages follow] [[5509122]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202170.jpg]




--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202171.jpg]
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by Name:
Matthew Cheung Title: Vice President [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202172.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KNOWLES CORPORATION Name of
Institution: Bank of America, N.A. by _________________________ Name: A. Quinn
Richardson Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202173.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KNOWLES CORPORATION Sumitomo Mitsui
Banking Corporation: By _________________________ Name: Jun Ashley Title:
Director



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202174.jpg]




--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202175.jpg]




--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202176.jpg]




--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202177.jpg]




--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202178.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF KNOWLES CORPORATION Name of
Institution: BMO Harris Bank, N.A. by _________________________ Name: Jeff LaRue
Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202179.jpg]




--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202180.jpg]
SCHEDULE 2.01 Commitments Lender Revolving Commitment JPMorgan Chase Bank, N.A.
$55,000,000.00 Bank of America, N.A. $55,000,000.00 Sumitomo Mitsui Banking
Corporation $55,000,000.00 HSBC Bank USA, N.A. $42,500,000.00 KeyBank National
Association $42,500,000.00 PNC Bank, National Association $42,500,000.00 U.S.
Bank National Association $42,500,000.00 BMO Harris Bank, N.A. $35,000,000.00
Fifth Third Bank, National Association $30,000,000.00 Total Revolving
Commitments $400,000,000.00 [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202181.jpg]
SCHEDULE 2.05A Existing Letters of Credit None. [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202182.jpg]
SCHEDULE 2.05B LC Commitments Issuing Bank LC Commitment JPMorgan Chase Bank
N.A. $16,666,666.68 Bank of America, N.A. $16,666,666.66 Sumitomo Mitsui Banking
Corporation $16,666,666.66 Total LC Commitments $50,000,000.00 [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202183.jpg]
SCHEDULE 3.111 Subsidiaries and Joint Ventures Percentage Jurisdiction of
Registered of Equity Issuer Organization Owner Interests Knowles Capital
Holdings, Inc.*** Delaware Knowles Corporation 100% Knowles Cazenovia Inc.*
Delaware Knowles Capital Holdings, Inc. 100% Novacap, LLC Delaware Knowles
Capital Holdings, Inc. 100% Knowles Electronics Holdings, Inc.*** Delaware
Knowles Capital Holdings, Inc. 100% Knowles Intermediate Holding, Inc.***
Delaware Knowles Electronics Holdings, Inc. 100% Knowles Electronics, LLC*
Delaware Knowles Electronics Holdings, Inc. 100% Knowles Electronics Singapore
Pte Ltd Singapore Knowles Intermediate Holding, Inc. 100% Knowles Electronics
Denmark ApS Denmark Knowles Intermediate Holding, Inc. 100% Knowles Luxembourg
S.à.r.l. Luxembourg Knowles Intermediate Holding, Inc. 100% Knowles Europe U.K.
Knowles Luxembourg S.à.r.l. 100% Knowles Holdings Austria GmbH Austria Knowles
Luxembourg S.à.r.l. 100% Knowles Luxembourg International Luxembourg Knowles
Luxembourg S.à.r.l. S.à.r.l.** 100% Knowles IPC (M) Sdn. Bhd. Malaysia Knowles
Luxembourg International S.à.r.l. 100% Knowles Electronics Taiwan, Ltd. Taiwan
Knowles Luxembourg International S.à.r.l. 100% Knowles Electronics (Malaysia)
Sdn. Bhd.** Malaysia Knowles IPC (M) Sdn. Bhd. 100% Knowles Electronics Japan
K.K. Japan Knowles IPC (M) Sdn. Bhd. 100% Knowles Electronics (Weifang) Co.,
Ltd. China Knowles Electronics Singapore Pte Ltd 100% Knowles Electronics
(Suzhou) Co., Ltd.** China Knowles Electronics Singapore Pte Ltd 100% Knowles
Electronics (Philippines) Philippines Daniel James Giesecke Corporation <1%
*Material Subsidiary and Designated Subsidiary **Material Subsidiary
***Designated Subsidiary [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202184.jpg]
Percentage Jurisdiction of Registered of Equity Issuer Organization Owner
Interests Knowles Electronics (Philippines) Philippines Christian Scherp
Corporation <1% Knowles Electronics (Philippines) Philippines Joseph Emmanuel
Liwag Corporation <1% Knowles Electronics (Philippines) Philippines Agnes B.
Lucente Corporation <1% Knowles Electronics (Philippines) Philippines Edmund
Minerva Corporation <1% 99.99% (100% Knowles Electronics (Philippines)
Philippines Knowles Electronics Singapore Pte Ltd beneficial Corporation
ownership) Knowles (UK) Limited U.K. Knowles Electronics Singapore Pte Ltd 100%
Johanson Dominicana S.A.S Dominican Republic Knowles Cazenovia Inc. (DR) 100%
Knowles Electronics (Shanghai) Co., Ltd. China Audience Singapore Pte Ltd 100%
Audience Communications Systems India India Audience Singapore Pte Ltd Private
Limited 99.99% Audience Communications Systems India India Knowles Electronics
LLC Private Limited .01% Audience International, Inc. Cayman Islands Knowles IPC
(M) Sdn. Bhd. 100% Audience Singapore Pte Ltd Singapore Audience International,
Inc. 100% Sensor Platforms, Inc. Delaware Knowles Electronics, LLC 100% Knowles
Korea Yuhan Hoesa Korea Audience Singapore Pte Ltd 100% Knowles Electronics GmbH
Switzerland Knowles Luxembourg International S.à.r.l. 100% [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202185.jpg]
[[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202186.jpg]
SCHEDULE 6.01 Existing Indebtedness 1. Company’s 3.25% Convertible Senior Notes
due November 1, 2021 in the aggregate original principal amount of $172,500,000.
2. Knowles Electronics Suzhou Co. Ltd. capital lease of $7,785,518 (CNY
54,521,207) as of July 31, 2020 due March 31, 2025. 3. Other Knowles capital
leases in a total of $139,949 as of July 31, 2020 (various local currencies and
maturity dates). 4. Letter of Credit issued by Sumitomo Mitsui Banking
Corporation for the benefit of BPG Polska Audyt SP Z.O.O in the amount of
$330,000. 5. Letter of Credit issued by Citibank N.A. (Makati Branch) for the
benefit of First Gen Energy Solutions in the amount of $164,9352. 6. Letter of
Credit issued by JPMorgan Chase Bank, N.A. for the benefit of Lake Park
Associates, LLC in the amount of $262,352. 2 Translated using Knowles August
2020 month end FX rates. [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202187.jpg]
SCHEDULE 6.02 Existing Liens 1. Tax lien, filed on August 19, 2019, in Du Page
County, Illinois County Recorder, against Knowles Electronics, LLC in favor of
the Illinois Department of Employment Security Revenue Collection Enforcement
Unit (document number #R2019-071240) in the amount of $1,343.27 related to
unemployment taxes. [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202188.jpg]
SCHEDULE 6.04 Existing Investments 1. Non-controlling interest in Revod
(Philippines) Holdings Corporation 2. Non-controlling interest in KEP
(Philippines) Realty Corp [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202189.jpg]
SCHEDULE 6.10 Existing Restrictions None. [[5516052]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202190.jpg]
EXHIBIT A [FORM OF] ASSIGNMENT AND ASSUMPTION This Assignment and Assumption
(the “Assignment and Assumption”) is dated as of the Effective Date set forth
below and is entered into by and between the Assignor (as defined below) and the
Assignee (as defined below). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) the interest in and to all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facilities identified below (including, without limitation, any Letters of
Credit and Swingline Loans included in such facilities) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: _______________________________________________________
2. Assignee: ________________________________________________________ [and is [a
Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1 3. Borrowers:
Knowles Corporation, Knowles Luxembourg International S.à r.l. and the other
Borrowing Subsidiaries (as defined in the Credit Agreement) 4. Administrative
Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement 1 Select as applicable. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202191.jpg]
5. Credit Agreement: The Credit Agreement dated as of September 4, 2020, among
Knowles Corporation, Knowles Luxembourg International S.à r.l., the other
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent 6. Assigned Interest: 2 Percentage
Assigned Aggregate Amount of Aggregate of Amount of the Amount of
Commitments/Loans Commitments/Loans Commitments/Loans of the applicable of the
applicable of the applicable Facility Assigned Class of all Lenders Class
Assigned Class of all Lenders3 Revolving $ $ % Commitments/Revolving Loans [ ]4
$ $ % Effective Date: , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR] The Assignee, if not already a Lender, agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI about Knowles Corporation, the Subsidiaries
and its and their securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. 2 Must comply with
the minimum assignment amounts set forth in Section 9.04(b)(ii)(A) of the Credit
Agreement, to the extent such minimum assignment amounts are applicable. 3 Set
forth, to at least 9 decimals, as a percentage of the Commitments/Loans of all
Revolving Lenders or Incremental Term Lenders of any Series, as applicable. 4 In
the event Incremental Term Loans of any Class are established under Section 2.21
of the Credit Agreement or any new Class of Loans or Commitments is established
pursuant to Section 2.22 or Section 2.24 of the Credit Agreement, refer to the
Class of such Loans or Commitments assigned. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202192.jpg]
The terms set forth above are hereby [Consented to and]6 Accepted: agreed to:
JPMORGAN CHASE BANK, N.A., as ________________, as Assignor, Administrative
Agent, by by _____________________________ _____________________________ Name:
Name: Title: Title: ________________, as Assignee,5 Consented to: by [KNOWLES
CORPORATION, _____________________________ Name: by Title:
_____________________________ Name: Title:]7 [JPMORGAN CHASE BANK, N.A., as the
Swingline Lender, by _____________________________ Name: Title:] 8 [NAME OF EACH
ISSUING BANK, by _____________________________ Name: Title:] 9 5 The Assignee
must deliver to the Borrower all applicable Tax forms required to be delivered
by it under Section 2.17(f) of the Credit Agreement. 6 No consent of the
Administrative Agent is required for an assignment of any Incremental Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund. 7 No consent of the
Company is required for an assignment to a Lender or (other than in the case of
an assignment of any Incremental Term Loans or Refinancing Term Loans, so long
as such Person (other than a natural person) has the same or better credit
quality (it being understood and agreed that if the corporate rating of such
Person, or the rating of the senior unsecured non-credit enhanced obligations of
such Person, by both of S&P and Moody’s are the same as or higher than those of
the assigning Lender, such Person shall be deemed to have the same or better, as
applicable, credit quality) than the assigning Lender and is routinely engaged
in providing loans pursuant to revolving or term, as applicable, credit
facilities) an Affiliate of a Lender or an Approved Fund or, if an Event of
Default has occurred and is continuing, for any other assignment. 8 Required in
the case of any assignment of all or any portion of a Revolving Commitment or
any Lender’s obligation in respect of its Swingline Exposure. [SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202193.jpg]
9 Required in the case of any assignment of all or any portion of a Revolving
Commitment or any Lender’s obligation in respect of its LC Exposure. Prepare a
separate signature block for each Issuing Bank. [SIGNATURE PAGE TO ASSIGNMENT
AND ASSUMPTION] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202194.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, other than statements made by it herein, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company or any of the Subsidiaries or any other Affiliate of
the Company or any other Person obligated in respect of any Loan Document, (iv)
any requirements under applicable law for the Assignee to become a Lender under
the Credit Agreement or to charge interest at the rate set forth therein from
time to time or (v) the performance or observance by the Company, any of the
Subsidiaries or any other Affiliate of the Company or any other Person of any of
their respective obligations under any Loan Document. 1.2. Assignee. The
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption, to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement and under applicable law that are required to
be satisfied by it in order to acquire the Assigned Interest and become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type), (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, any Arranger,
the Assignor or any other Lender or any of their respective Related Parties,
(vi) if it is a Lender that is a U.S. Person, attached hereto is an executed
original of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding Tax and (vii) if it is a Foreign Lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202195.jpg]
Agreement (including Section 2.17(f) thereof), duly completed and executed by
the Assignee, and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender. 2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. 3. General
Provisions. This Assignment and Assumption shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment and Assumption may be executed in any number of counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Platform shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202196.jpg]
[FORM OF] BORROWING REQUEST [For Borrowings denominated in dollars] JPMorgan
Chase Bank, N.A., as Administrative Agent 500 Stanton Christiana Road, NCC5/1st
Floor Newark, DE 19713 Attention: Loan and Agency Services Group Fax: (302)
634-3301 Email: heather.robaszkiewicz@jpmorgan.com [For Borrowings denominated
in any Designated Currency] J.P. Morgan Europe Limited Loans Agency, 6th Floor
25 Bank Street Canary Wharf, London E145JP United Kingdom Fax: 44 207 777 2360
Email: European.loan.operations@jpmorgan.com Copy to: JPMorgan Chase Bank, N.A.,
as Administrative Agent 383 Madison Avenue New York, NY 10179 Attention: Matthew
Cheung Fax: (212) 270-3279 Email: matthew.cheung@jpmorgan.com [Date] Ladies and
Gentlemen: Reference is made to the Credit Agreement dated as of September 4,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified, the “Credit Agreement”), among Knowles Corporation, a Delaware
corporation (the “Company”), the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as the Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement. This notice constitutes a Borrowing
Request and the [Company]/[undersigned Borrowing Subsidiary] hereby gives you
notice, pursuant to Section [2.03] [2.04] of the Credit Agreement, that it
requests a Borrowing under the Credit Agreement, and in connection therewith
specifies the following information with respect to such Borrowing: [SIGNATURE
PAGE TO BORROWING REQUEST] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202197.jpg]
(A) Borrower:_____________________________________________ (B) Class of
Borrowing:10 ____________________________________ (C) Currency of
Borrowing:11__________________________________ (D) Aggregate principal amount of
Borrowing:12 [$][€][£]_________________ (E) Date of Borrowing (which is a
Business Day): ________________ (F) Type of Borrowing:13
____________________________________ (G) Interest Period and the last day
thereof:14 _____________________ (H) Location and number of the Applicable
Funding Account to which proceeds of the requested Borrowing are to be
disbursed: [Name of Bank] (Account
No.:_________________________________________) [Issuing Bank to which proceeds
of the requested Borrowing are to be
disbursed:__________________________________________]15 The
[Company]/[undersigned Borrowing Subsidiary] hereby certifies that the
conditions specified in clauses (a) and (b) of Section 4.02 of the Credit
Agreement have been satisfied and that, after giving effect to the Borrowing
requested hereby, the Aggregate Revolving Exposure and the Aggregate Designated
Currency Revolving Exposure (or, in each case any component thereof) shall not
exceed the applicable maximum amount thereof (or, in each case the maximum
amount of any such component) specified in Section 2.01 or 2.04(a) of the Credit
Agreement. 10 Specify Revolving Borrowing, Swingline Borrowing, Incremental Term
Borrowing of any Series or, if any new Class of Commitments is established under
Section 2.22 or 2.24, a Borrowing of such Class. 11 If no election as to the
currency is specified, then such Borrowing shall be in dollars. 12 Must comply
with Sections 2.01, 2.02(c) and 2.04(a) of the Credit Agreement. 13 Specify ABR
Borrowing, LIBOR Borrowing or EURIBOR Borrowing (LIBOR and EURIBOR not available
for Swingline Borrowings). If no election as to the Type of Borrowing is
specified, then if the specified currency of such Borrowing is (a) dollars, then
the requested Borrowing shall be a LIBOR Borrowing, (b) Euro, then the requested
Borrowing shall be a EURIBOR Borrowing and (c) Pounds Sterling or any other
Designated Currency, then the requested Borrowing shall be a LIBOR Borrowing. 14
Applicable to LIBOR and EURIBOR Borrowings only. Shall be subject to the
definition of “Interest Period” and can be a period of one or two weeks or one,
two (other than in the case of EURIBOR Borrowings), three or six months. If no
Interest Period is specified, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. May not end after the
applicable Maturity Date. 15 Specify only in the case of an ABR Revolving
Borrowing or Swingline Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) of the Credit Agreement. [SIGNATURE
PAGE TO BORROWING REQUEST] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202198.jpg]
Very truly yours [KNOWLES CORPORATION]/[BORROWING SUBSIDIARY] By: Name: Title:
[SIGNATURE PAGE TO BORROWING REQUEST] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202199.jpg]
EXHIBIT C-1 [FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [ ] (this
“Agreement”), among KNOWLES CORPORATION, a Delaware corporation (“the Company”),
[ ], a [ ] (the “New Borrowing Subsidiary”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Reference is made to the Credit Agreement dated as of
September 4, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. Under the Credit Agreement, the
Lenders and Issuing Banks have agreed, upon the terms and subject to the
conditions therein set forth, to make Loans and to issue Letters of Credit to
the Borrowing Subsidiaries. The Company and the New Borrowing Subsidiary desire
that the New Borrowing Subsidiary become a Borrowing Subsidiary under the Credit
Agreement pursuant to Section 2.23 thereof. The Company and the New Borrowing
Subsidiary represent that the New Borrowing Subsidiary is a wholly owned
Subsidiary of the Company organized under the laws of [ ] as a [ ]. The Company
agrees that the Guarantees of the Company and the other Guarantors contained in
the Collateral Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, and unless any Revolving
Lender informs the Administrative Agent in accordance with Section 2.23 of the
Credit Agreement that it is unlawful for such Revolving Lender to extend credit
to such Subsidiary, the New Borrowing Subsidiary shall be a party to the Credit
Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202200.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
KNOWLES CORPORATION, By Name: Title: [NAME OF NEW BORROWING SUBSIDIARY], By
Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, By Name: Title:
[SIGNATURE PAGE TO BORROWING SUBSIDIARY AGREEMENT] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202201.jpg]
EXHIBIT C-2 [FORM OF] BORROWING SUBSIDIARY TERMINATION JPMorgan Chase Bank,
N.A., as Administrative Agent 500 Stanton Christiana Road, NCC5/1st Floor
Newark, DE 19713 Attention: Loan and Agency Services Group Fax: (302) 634-3301
Email: heather.robaszkiewicz@jpmorgan.com Copy to: JPMorgan Chase Bank, N.A., as
Administrative Agent 383 Madison Avenue New York, NY 10179 Attention: Matthew
Cheung Fax: (212) 270-3279 Email: matthew.cheung@jpmorgan.com [Date] Ladies and
Gentlemen: Reference is made to the Credit Agreement dated as of September 4,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Knowles Corporation,
a Delaware corporation (the “Company”), the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement. The Company
hereby terminates the status of [ ] (the “Terminated Borrowing Subsidiary”) as a
Borrowing Subsidiary under the Credit Agreement. The Company represents and
warrants that no Loans made to, or Letters of Credit issued for the account of,
the Terminated Borrowing Subsidiary (or any LC Disbursements thereunder) are
outstanding as of the date hereof and that all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees on or in respect of
Loans and Letters of Credit (and, to the extent notified by the Administrative
Agent, any Issuing Bank or any Lender, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof. Very truly yours, [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202202.jpg]
KNOWLES CORPORATION, By Name: Title: [SIGNATURE PAGE TO BORROWING SUBSIDIARY
TERMINATION] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202203.jpg]
EXHIBIT D [FORM OF] COMPLIANCE CERTIFICATE [The form of this Compliance
Certificate has been prepared for convenience only, and is not to affect, or to
be taken into consideration in interpreting, the terms of the Credit Agreement
referred to below. In the event of any conflict between the terms of this
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement shall govern and control, and the terms of this Compliance
Certificate are to be modified accordingly.] Reference is made to the Credit
Agreement dated as of September 4, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
the Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Each capitalized term used but not
defined herein shall have the meaning specified in the Credit Agreement. The
undersigned, [specify title] of the Company, hereby certifies (solely in
[his]/[her] capacity as an officer of the Company and not individually), as
follows: 1. I am a Financial Officer of the Company. 2. [Attached as Schedule I
hereto are the consolidated financial statements required by Section 5.01(a) of
the Credit Agreement as of the end of and for the fiscal year ended [ ]] [or]
[The consolidated financial statements required by Section 5.01(a) of the Credit
Agreement as the end of and for the fiscal year ended [ ], have been [filed with
the SEC and are publicly available on the website of the SEC at
http://www.sec.gov][publicly made available on the Company’s website]]. [or]
[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [ ]] [or] [The consolidated financial statements required
by Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [ ] and the then elapsed portion of the fiscal year have been
[filed with the SEC and are publicly available on the website of the SEC at
http://www.sec.gov][publicly made available on the Company’s website]]. Such
financial statements present fairly, in all material respects, the consolidated
financial position, results of operations and cash flows of the Company as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes.] 3. All notices required under
Section 5.10 of the Credit Agreement have been provided. 4. I have reviewed the
terms of the Credit Agreement and I have made, or have caused to be made under
my supervision, a review in reasonable detail of the transactions and condition
of the Company and its Subsidiaries during the accounting period covered by the
attached financial [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202204.jpg]
statements. The foregoing examination did not disclose, and I have no knowledge
of, (a) the existence of any condition or event that constitutes a Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, or (b) any
change in GAAP or in the application thereof since the date of the consolidated
balance sheet most recently heretofore delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement, that has had, or could have, a significant
effect on the calculations of the Interest Coverage Ratio, the Total Leverage
Ratio or the Senior Secured Leverage Ratio, except as set forth in a separate
attachment, if any, to this Certificate, specifying the nature of such change
and the effect thereof on such calculations. 5. Attached as Annex A is a
calculation of the Interest Coverage Ratio, the Total Leverage Ratio [and][,]
the Senior Secured Leverage Ratio [and the Liquidity]16 which is, in all
material respects as of the date of this Certificate, true and accurate. The
foregoing certifications are made and delivered on [ ] pursuant to Section
5.01(c) of the Credit Agreement. KNOWLES CORPORATION, By:
______________________________ Name: Title: 16 To be included from and after the
Springing Maturity Test Date and for so long as the Existing Senior Notes
Repayment has not occurred. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202205.jpg]
FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy]. 1. Consolidated Net Income:
(i) - (ii) = $[___,___,___] (i) the consolidated net income or loss of the
Company for the period of four consecutive fiscal quarters ended on such date,
determined on a consolidated basis in accordance with GAAP: $[___,___,___]
(ii)17 To the extent included in net income referred to in (i): (a) the income
of any Person (other than the Company) that is not a consolidated Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Company or, subject to clause
(b) below, any other consolidated Subsidiary during such period: $[___,___,___]
(b) the income or loss of, and any amounts referred to in clause (a) above paid
to, any consolidated Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary: $[___,___,___] 2.
Consolidated EBITDA:18 (i) + (ii) - (iii) = (i) Consolidated Net Income:
$[___,___,___] (ii)19 (a) Consolidated Interest Expense for such period:
$[___,___,___] (b) provision for federal, state, local and foreign income
$[___,___,___] tax (or similar Taxes in lieu of income tax) expensed 17 Items to
be set forth without duplication. 18 Consolidated EBITDA shall be calculated so
as to exclude the effect of any gain or loss that represents after-tax gains or
losses attributable to any sale, transfer or other disposition of assets
(including asset retirement costs or returned surplus assets of any employee
benefit plan) outside the ordinary course of business by the Company or any of
its consolidated Subsidiaries. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clauses (a) of the definition of “Consolidated
EBITDA” in the Credit Agreement, and all amounts subtracted in computing
Consolidated EBITDA pursuant to clause (b) of the definition of “Consolidated
EBITDA” in the Credit Agreement, to the extent such amounts are, in the
reasonable judgment of a Financial Officer of the Company, attributable to any
Subsidiary that is not wholly owned by the Company, shall be reduced by the
portion thereof that is attributable to the noncontrolling interest in such
Subsidiary. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b) of the Credit Agreement. 19 Items to be set forth without
duplication and to the extent deducted in determining Consolidated Net Income.
Annex A to Compliance Certificate [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202206.jpg]
during such period including, in each case, arising out of Tax examinations: (c)
all amounts attributable to depreciation and amortization of assets for such
period: $[___,___,___] (d) any noncash items decreasing Consolidated Net Income
for such period:20 $[___,___,___] (e) any (A) extraordinary charges for such
period and (B) non-recurring or unusual charges for such period (including, in
the case of clauses (A) and (B), those resulting from legal settlements, fines,
judgments or orders): $[___,___,___] (f) any losses for such period attributable
to early extinguishment of Indebtedness or obligations under any Hedging
Agreement: $[___,___,___] (g) any unrealized losses for such period attributable
to the application of “mark to market” accounting in respect of Hedging
Agreements: $[___,___,___] (h) the cumulative effect for such period of a change
in accounting principles: $[___,___,___] (i) restructuring charges, costs,
expenses and reserves or increases to existing reserves (including those
consisting of charges, costs, expenses, reserves or increases associated with
increasing the value of acquired inventory under GAAP, severance costs,
relocation costs, integration costs, other business optimization costs, expenses
or reserves, signing costs, retention or completion bonuses, transition costs,
costs related to the closure or consolidation of facilities or curtailments, new
systems design and implementation costs and modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities)): $[___,___,___] (j) costs or expenses related to (A) the
Transactions (as defined in the Existing Credit Agreement and the Credit
Agreement) and (B) any issuance of Equity $[___,___,___] Interests, any
Investment, acquisition or Disposition 20 Any cash payment made with respect to
any noncash items added back in computing Consolidated EBITDA for any prior
period pursuant to this clause (d) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made. Annex A to Compliance
Certificate [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202207.jpg]
outside the ordinary course of business, casualty or condemnation events,
recapitalizations or the incurrence, extension, renewal, refinancing, repayment,
prepayment, exchange of Indebtedness permitted to be incurred hereunder and any
amendment or modification to the terms of any of the foregoing transactions:21
(k) [Reserved] (l) charges, costs or expenses or any reserve with respect
thereto to the extent (A) actually reimbursed or (B) reimbursable pursuant to
any insurance, indemnification or reimbursement provisions or similar
agreements; provided that, in the case of clause (B), the Company reasonably
expects to receive reimbursement for such charges, costs or expenses in any of
the next four fiscal quarters following the accrual of such charges, costs,
expenses or reserve (it being understood that to the extent not actually so
reimbursed within such four fiscal quarters, such charges, costs or expenses
shall be deducted in calculating Consolidated EBITDA for such fiscal quarters):
$[___,___,___] (m) earn-out obligations incurred in connection with any
acquisition permitted under Section 6.04 of the Credit Agreement and paid or
accrued during such period: $[___,___,___] (iii)22 (a) any extraordinary,
non-recurring or unusual income or gains for such period: $[___,___,___] (b) any
noncash income or gains for such period: $[___,___,___] (c) any gains for such
period attributable to the early extinguishment of Indebtedness or obligations
under any Hedging Agreement: $[___,___,___] (d) any unrealized gains for such
period attributable to $[___,___,___] the application of “mark to market”
accounting in 21 The aggregate adjustments in any period of four consecutive
fiscal quarters of the Company attributable to cash items under clauses
(ii)(e)(B), (ii)(i) and (ii)(j)(B) shall not account for more than 15% of
Consolidated EBITDA for such period. 22 Items to be set forth without
duplication and to the extent included in determining Consolidated Net Income.
Annex A to Compliance Certificate [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202208.jpg]
respect of Hedging Agreements: (e) the cumulative effect for such period of a
change in accounting principles: $[___,___,___] 3. Total Indebtedness: (i) +
(ii) = $[___,___,___] (i) the aggregate principal amount of Indebtedness of the
Company and its Subsidiaries outstanding as of such date, in the amount that
would be reflected in the “liabilities” section on a balance sheet (excluding
the footnotes thereto) prepared as of such date on a consolidated basis in
accordance with GAAP:23 $[___,___,___] (ii) the aggregate principal amount of
Indebtedness of the Company and its Subsidiaries outstanding as of such date
that is not required to be reflected on a balance sheet in accordance with GAAP,
determined on a consolidated basis:24 $[___,___,___] 4. Consolidated Cash
Interest Expense: (i) + (ii) + (iii) =2526 $[___,___,___] (i) total interest
expense (including that properly attributable to capital leases in accordance
with GAAP and amortization of debt discount and debt issuance costs) of the
Company on a consolidated basis in accordance with GAAP, including all
capitalized interest, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financings and net
costs under interest rate protection agreements (including amortization of
discount), all as determined on a consolidated basis in accordance with GAAP,
but only to the extent paid in cash during such period: $[___,___,___] (ii)
amounts paid in cash during such period in respect of $[___,___,___] amounts
that were (or would have been) included in 23 To be calculated without giving
effect to any election to value any Indebtedness at “fair value”, as described
in Section 1.04(a) of the Credit Agreement, or any other accounting principle
that results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness. 24 For purposes of clause (ii), the term
“Indebtedness” shall not include contingent obligations of the Company or any
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness. 25 Items to be set forth without duplication. 26 If during
such period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b) of the Credit Agreement. Annex A to Compliance Certificate
[[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202209.jpg]
Consolidated Interest Expense during any prior period: (iii) amounts paid in
cash during such period in respect of amounts that will be included in
Consolidated Interest Expense during any future period: $[___,___,___] 5. Total
Leverage Ratio: (i) / (ii) = $[___,___,___] (i) Total Indebtedness as of such
date: $[___,___,___] (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended on or prior to such date:
$[___,___,___] 6. Senior Secured Leverage Ratio: (i) / (ii) = $[___,___,___] (i)
that portion of Total Indebtedness as of such date that is secured by any Lien
on property or assets of the Company or any Subsidiary: $[___,___,___] (ii)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Company most recently ended on or prior to such date: $[___,___,___] 7. Interest
Coverage Ratio: (i) / (ii) = $[___,___,___] (i) Consolidated EBITDA:
$[___,___,___] (ii) Consolidated Cash Interest Expense: $[___,___,___] 8.
Liquidity: ((i) + (ii) +(iii)) – (iv) = $[___,___,___] (i) 100% of the
Unrestricted Cash of the Company and its Domestic Subsidiaries (other than any
Domestic Subsidiary that is a subsidiary of any Foreign Subsidiary) as of such
date27: $[___,___,___] (ii) 75% of the Unrestricted Cash of the Foreign
Subsidiaries (or of Domestic Subsidiaries that are subsidiaries of Foreign
Subsidiaries) as of such date28: 27 In the case of non-wholly owned
Subsidiaries, to the extent of the Company’s direct or indirect equity ownership
thereof and, in the case of any Subsidiary, excluding Unrestricted Cash of any
such Subsidiary to the extent that, on such date, the declaration or payment of
cash dividends or similar cash distributions by such Subsidiary is not permitted
under applicable law or is subject to any prior governmental approval that has
not been obtained or is not permitted by the operation of the terms of the
organizational documents of such Subsidiary. 28 In the case of non-wholly owned
Subsidiaries, to the extent of the Company’s direct or indirect equity ownership
thereof and, in the case of any Subsidiary, excluding Unrestricted Cash of any
such Subsidiary to the extent that, on such date, the declaration or payment of
cash dividends or similar cash Annex A to Compliance Certificate [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202210.jpg]
(iii) unused Aggregate Revolving Commitment as of such date29: $[___,___,___]
(iv) aggregate principal amount of the Existing Senior Notes outstanding as of
such date: $[___,___,___] distributions by such Subsidiary is not permitted
under applicable law or is subject to any prior governmental approval that has
not been obtained or is not permitted by the operation of the terms of the
organizational documents of such Subsidiary. 29 To be added only if and to the
extent the conditions precedent to the borrowing thereunder set forth in
Sections 4.02(a) and 4.02(b) are capable of being satisfied as determined by the
Company in its reasonable judgment. Annex A to Compliance Certificate
[[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202211.jpg]
EXHIBIT E [FORM OF] INTEREST ELECTION REQUEST [For Borrowings denominated in
dollars] JPMorgan Chase Bank, N.A., as Administrative Agent 500 Stanton
Christiana Road, NCC5/1st Floor Newark, DE 19713 Attention: Loan and Agency
Services Group Fax: (302) 634-3301 Email: heather.robaszkiewicz@jpmorgan.com
Copy to: [For Borrowings denominated in any Designated Currency] J.P. Morgan
Europe Limited Loans Agency, 6th Floor 25 Bank Street Canary Wharf, London
E145JP United Kingdom Fax: 44 207 777 2360 Email:
European.loan.operations@jpmorgan.com Copy to: JPMorgan Chase Bank, N.A., as
Administrative Agent 383 Madison Avenue New York, NY 10179 Attention: Matthew
Cheung Fax: (212) 270-3279 Email: matthew.cheung@jpmorgan.com [Date] Ladies and
Gentlemen: Reference is made to the Credit Agreement dated as of September 4,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), Knowles Corporation, a
Delaware corporation (the “Company”), the Borrowing Subsidiaries party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202212.jpg]
This notice constitutes an Interest Election Request and the
[Company]/[undersigned Borrowing Subsidiary] hereby gives you notice, pursuant
to Section 2.07 of the Credit Agreement, that it requests the conversion or
continuation of a [Revolving] [Term] Borrowing under the Credit Agreement, and
in connection therewith the Borrower specified below specifies the following
information with respect to such Borrowing and each resulting Borrowing: 1.
Borrower making this request: ______________________ 2. Borrowing to which this
request applies: Principal Amount: ______________________ Currency:
__________________________ Class: __________________________ Type:
_______________________________ Interest Period30: _______________________ 2.
Effective date of this election31: _______________________________ 3. Resulting
Borrowing[s]32 Principal Amount33: _______________________________ Currency:
_______________________________ Type34 _______________________________ Interest
Period35 _______________________________ 30 In the case of a LIBOR or EURIBOR
Borrowing, specify the last day of the current Interest Period therefor. 31 Must
be a Business Day. 32 If different options are being elected with respect to
different portions of the Borrowing specified in item 1 above, provide the
information required by this item 3 for each resulting Borrowing. Each resulting
Borrowing shall be in an aggregate amount that is an integral multiple of, and
not less than, the amount specified for a Borrowing of such Class and Type in
Section 2.02(c) of the Credit Agreement. 33 Indicate the principal amount of the
resulting Borrowing and the percentage of the Borrowing in item 1 above. 34
Specify whether the resulting Borrowing is to be a ABR Borrowing, LIBOR
Borrowing or EURIBOR Borrowing. 35 Applicable only if the resulting Borrowing is
to be a LIBOR or EURIBOR Borrowing. Shall be subject to the definition of
“Interest Period” and can be a period of one or two weeks or one, two (other
than in the case of EURIBOR Borrowings), three or six months. Cannot extend
beyond the applicable Maturity Date. If no Interest Period is specified, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202213.jpg]
Very truly yours, [KNOWLES CORPORATION]/[BORROWING SUBSIDIARY], By: Name: Title:
[SIGNATURE PAGE TO INTEREST ELECTION REQUEST] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202214.jpg]
EXHIBIT F [FORM OF] PERFECTION CERTIFICATE Reference is made to the Credit
Agreement dated as of September 4, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
Knowles Luxembourg International S.à r.l, the other Borrowing Subsidiaries from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used but not defined herein
have the meanings specified in the Credit Agreement or the Collateral Agreement
referred to therein, as applicable. The undersigned, a [specify title]36 of the
Company, hereby certifies, on behalf of the Company and not individually, to the
Administrative Agent and each other Secured Party as follows, as of the date
hereof: 1. Names. (a) The exact legal name of each Grantor, as such name appears
in its certificate of formation or organization, is set forth on Schedule 1(a).
(b) Set forth on Schedule 1(b) is each other legal name each Grantor has had in
the past five years, together with the date of the relevant change . (c) Except
as set forth on Schedule 1(c), no Grantor has changed its corporate or other
organizational identity in any way within the past five years. Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions (including acquisitions of all or substantially all of the assets
of another person), as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1(c) the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation. (d) Set forth on Schedule
1(d) is the Organizational Identification Number, if any, issued by the
jurisdiction of formation of each Grantor that is a registered organization. 2.
Current Locations. (a) The jurisdiction of formation or organization of each
Grantor that is a registered organization is set forth in Schedule 2(a) opposite
its name. (b) The chief executive office of each Grantor is located at the
address set forth on Schedule 2(b) opposite its name. 3. File Search Reports.
File search reports have been obtained from each Uniform Commercial Code filing
office identified with respect to such Grantor in Section 2(a) hereof, and such
search reports reflect no liens against any of the Collateral other than those
permitted under the Credit Agreement. 36 Each Perfection Certificate must be
signed by a Financial Officer of the Company. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202215.jpg]
4. Stock Ownership and other Equity Interests. Attached hereto as Schedule 3 is
a true and correct list of (a) all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests of each Subsidiary, in each case, that is owned by any Grantor and (b)
each equity investment of any Grantor that represents 50% or more of the Equity
Interests of the Person in which such investment was made, in each case
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202216.jpg]
IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[___] day of [________], 20[__]. KNOWLES CORPORATION, by
___________________________ Name: Title: [SIGNATURE PAGE TO PERFECTION
CERTIFICATE] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202217.jpg]
EXHIBIT G [FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE Reference is made to the
Credit Agreement dated as of September 4, 2020 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
the Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
defined herein have the meanings specified in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable. This Supplemental
Perfection Certificate dated as of [ ], 20[ ] is delivered pursuant to Section
5.01(d) of the Credit Agreement (this certificate and each other certificate
heretofore delivered pursuant to Section 5.01(d) of the Credit Agreement being
referred to as a “Supplemental Perfection Certificate”), and supplements the
information set forth in the Perfection Certificate delivered on the Effective
Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Effective Date and prior to the date hereof,
the “Prior Perfection Certificate”). The undersigned, [specify title]37 of the
Company, hereby certifies, on behalf of the Company and not individually, to the
Administrative Agent as follows and the date hereof: 1. Equity Interests.
Attached hereto as Schedule 1 is a true and correct list of (a) all the issued
and outstanding stock, partnership interests, limited liability company
membership interests or other Equity Interests of each Subsidiary, in each case,
that is owned by any Grantor and (b) each equity investment of any Grantor that
represents 50% or more of the Equity Interests of the Person in which such
investment was made, in each case specifying the issuer and certificate number
of, and the number and percentage of ownership represented by, such Equity
Interests, and indicates changes, if any, in such list compared to the list set
forth in the Prior Perfection Certificate. 37 Each Supplemental Perfection
Certificate must be signed by a Financial Officer of the Company. [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202218.jpg]
IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[ ] day of [ ], 20[ ]. KNOWLES CORPORATION, by Name: Title: [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202219.jpg]
Schedule 1 Equity Interests Number of Equity Percentage of Grantor Issuer
Certificate Number Interests Ownership [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202220.jpg]
EXHIBIT H-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (for Non-U.S. Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of September 4, 2020, (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Knowles Corporation, a Delaware corporation
(the “Company”), the Borrowing Subsidiaries party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any promissory note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Company with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________ ___, 20[ ]
[[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202221.jpg]
EXHIBIT H-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (for Non-U.S. Participants
that are not Partnerships for U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of September 4, 2020, (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Knowles Corporation, a Delaware corporation
(the “Company”), the Borrowing Subsidiaries party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ ___, 20[ ] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202222.jpg]
EXHIBIT H-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (for Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of September 4, 2020, (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Knowles Corporation, a Delaware corporation
(the “Company”), the Borrowing Subsidiaries party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Lender with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable,
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title: Date:
________ ___, 20[ ] [[5513834]]



--------------------------------------------------------------------------------



 
[exhibit101tokn8-k9x8x202223.jpg]
EXHIBIT H-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (for Non-U.S. Lenders that
are Partnerships for U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement dated as of September 4, 2020, (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Knowles Corporation, a Delaware corporation (the
“Company”), the Borrowing Subsidiaries party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________
___, 20[ ] [[5513834]]



--------------------------------------------------------------------------------



 